Exhibit 10.1

Execution Version

 

 

 

[CUSIP Number: 29269JAG8]

[Revolving Credit CUSIP Number: 29269JAH6]

CREDIT AGREEMENT

dated as of September 2, 2014

among

Energen Corporation,

as Borrower,

Wells Fargo Bank, National Association,

as Administrative Agent,

Bank of America, N.A.,

as Syndication Agent,

Compass Bank,

JPMorgan Chase Bank, N.A.

and

Regions Bank

as Co-Documentation Agents

and

The Lenders Party Hereto

 

 

Wells Fargo Securities, LLC,

Merrill Lynch, Pierce, Fenner & Smith, Inc.,

BBVA Compass,

J.P. Morgan Securities LLC

and

Regions Capital Markets

Joint Lead Arrangers and Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.  

Article I

   DEFINITIONS AND ACCOUNTING MATTERS      1   

Section 1.01

   Terms Defined Above      1   

Section 1.02

   Certain Defined Terms      1   

Section 1.03

   Types of Loans and Borrowings      32   

Section 1.04

   Terms Generally; Rules of Construction      32   

Section 1.05

   Accounting Terms and Determinations; GAAP      33   

Article II

   THE CREDITS      34   

Section 2.01

   Commitments      34   

Section 2.02

   Loans and Borrowings      34   

Section 2.03

   Requests for Borrowings      35   

Section 2.04

   Interest Elections      36   

Section 2.05

   Funding of Borrowings      37   

Section 2.06

   Termination and Reduction of Commitments and Maximum Aggregate Amount      38
  

Section 2.07

   Borrowing Base      39   

Section 2.08

   Letters of Credit      42   

Section 2.09

   Swingline Loans      49   

Section 2.10

   Increase in Aggregate Commitment      53   

Section 2.11

   Defaulting Lenders      55   

Article III

   PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES      58   

Section 3.01

   Repayment of Loans      58   

Section 3.02

   Interest      58   

Section 3.03

   Alternate Rate of Interest      59   

Section 3.04

   Prepayments      59   

Section 3.05

   Fees      62   

Article IV

   Payments; Pro Rata Treatment; Sharing of Set-offs      63   

Section 4.01

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      63   

Section 4.02

   Presumption of Payment by the Borrower      64   

Section 4.03

   Certain Deductions by the Administrative Agent      64   

Section 4.04

   Disposition of Proceeds      64   

Article V

   INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY      65   

Section 5.01

   Increased Costs      65   

Section 5.02

   Break Funding Payments      66   

Section 5.03

   Taxes      66   

Section 5.04

   Mitigation Obligations; Replacement of Lenders      70   

Section 5.05

   Illegality      71   

 

i



--------------------------------------------------------------------------------

          Page No.  

Article VI

   CONDITIONS PRECEDENT      71   

Section 6.01

   Effective Date      71   

Section 6.02

   Each Credit Event      74   

Article VII

   REPRESENTATIONS AND WARRANTIES      75   

Section 7.01

   Organization; Powers      75   

Section 7.02

   Authority; Enforceability      75   

Section 7.03

   Approvals; No Conflicts      75   

Section 7.04

   Financial Condition; No Material Adverse Change      76   

Section 7.05

   Litigation      76   

Section 7.06

   Environmental Matters      76   

Section 7.07

   Compliance with the Laws and Agreements; No Defaults      77   

Section 7.08

   Investment Company Act      78   

Section 7.09

   Taxes      78   

Section 7.10

   ERISA      78   

Section 7.11

   Disclosure; No Material Misstatements      79   

Section 7.12

   Insurance      79   

Section 7.13

   Restriction on Liens      79   

Section 7.14

   Subsidiaries      79   

Section 7.15

   Location of Business and Offices      80   

Section 7.16

   Properties; Titles, Etc      80   

Section 7.17

   Maintenance of Properties      81   

Section 7.18

   Gas Imbalances, Prepayments      81   

Section 7.19

   Swap Agreements and Qualified ECP Guarantor      81   

Section 7.20

   Use of Loans and Letters of Credit      82   

Section 7.21

   Solvency      82   

Section 7.22

   Patriot Act      82   

Section 7.23

   Foreign Corrupt Practices      82   

Section 7.24

   Anti-Corruption Laws and Sanctions      82   

Article VIII

   AFFIRMATIVE COVENANTS      83   

Section 8.01

   Financial Statements; Other Information      83   

Section 8.02

   Notices of Material Events      86   

Section 8.03

   Existence; Conduct of Business      86   

Section 8.04

   Payment of Obligations      87   

Section 8.05

   Operation and Maintenance of Properties      87   

Section 8.06

   Insurance      88   

Section 8.07

   Books and Records; Inspection Rights      88   

Section 8.08

   Compliance with Laws      89   

Section 8.09

   Environmental Matters      89   

Section 8.10

   Further Assurances      89   

Section 8.11

   Reserve Reports      90   

Section 8.12

   Title Information      91   

Section 8.13

   Collateral and Guaranty Agreements      92   

Section 8.14

   ERISA Compliance      94   

Section 8.15

   Unrestricted Subsidiaries      94   

 

ii



--------------------------------------------------------------------------------

          Page No.  

Section 8.16

   Commodity Exchange Act Keepwell Provisions      95   

Article IX

   NEGATIVE COVENANTS      95   

Section 9.01

   Financial Covenants      95   

Section 9.02

   Debt      96   

Section 9.03

   Liens      99   

Section 9.04

   Dividends and Distributions      100   

Section 9.05

   Investments, Loans and Advances      100   

Section 9.06

   Designation and Conversion of Restricted and Unrestricted Subsidiaries; Debt
of Unrestricted Subsidiaries      103   

Section 9.07

   Nature of Business; No International Operations      103   

Section 9.08

   Proceeds of Notes      104   

Section 9.09

   ERISA Compliance      104   

Section 9.10

   Sale or Discount of Receivables      104   

Section 9.11

   Mergers, Etc      105   

Section 9.12

   Sale of Properties and Termination of Swap Agreements      106   

Section 9.13

   Environmental Matters      107   

Section 9.14

   Transactions with Affiliates      108   

Section 9.15

   Subsidiaries      108   

Section 9.16

   Negative Pledge Agreements; Dividend Restrictions      109   

Section 9.17

   Swap Agreements      110   

Section 9.18

   Non-Qualified ECP Guarantors      111   

Section 9.19

   Repayment of Senior Notes; Amendment to Terms of Senior Notes; Repayment of
Permitted Unrestricted Subsidiary Debt      111   

Section 9.20

   Use of Loans and Letters of Credit      112   

Article X

   EVENTS OF DEFAULT; REMEDIES      112   

Section 10.01

   Events of Default      112   

Section 10.02

   Remedies      114   

Article XI

   THE AGENTS      116   

Section 11.01

   Appointment; Powers      116   

Section 11.02

   Duties and Obligations of Administrative Agent      116   

Section 11.03

   Action by Administrative Agent      117   

Section 11.04

   Reliance by Administrative Agent      118   

Section 11.05

   Subagents      118   

Section 11.06

   Resignation or Removal of Administrative Agent      118   

Section 11.07

   Agents as Lenders      119   

Section 11.08

   No Reliance      119   

Section 11.09

   Administrative Agent May File Proofs of Claim      120   

Section 11.10

   Authority of Administrative Agent to Release Collateral, Liens and
Guarantors; Assignment of Swap Agreements      120   

Section 11.11

   The Arrangers, the Syndication Agent and the Co-Documentation Agents      121
  

Article XII

   MISCELLANEOUS      121   

Section 12.01

   Notices      121   

 

iii



--------------------------------------------------------------------------------

          Page No.  

Section 12.02

   Waivers; Amendments      122   

Section 12.03

   Expenses, Indemnity; Damage Waiver      124   

Section 12.04

   Successors and Assigns      127   

Section 12.05

   Survival; Revival; Reinstatement      132   

Section 12.06

   Counterparts; Integration; Effectiveness      132   

Section 12.07

   Severability      133   

Section 12.08

   Right of Setoff      133   

Section 12.09

   GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      133   

Section 12.10

   Headings      134   

Section 12.11

   Confidentiality      134   

Section 12.12

   Interest Rate Limitation      135   

Section 12.13

   EXCULPATION PROVISIONS      136   

Section 12.14

   Collateral Matters; Swap Agreements; Bank Products      137   

Section 12.15

   No Third Party Beneficiaries      137   

Section 12.16

   USA Patriot Act Notice      137   

Section 12.17

   No Advisory or Fiduciary Responsibility      137   

Section 12.18

   Investment Grade Period      138   

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Annex I     —       List of Maximum Credit Amounts Exhibit A-1     —       Form
of Revolving Note Exhibit A-2     —       Form of Swingline Note Exhibit B     —
      Form of Borrowing Request Exhibit C     —       Form of Interest Election
Request Exhibit D     —       Form of Compliance Certificate Exhibit E     —   
   Security Instruments as of the Effective Date Exhibit F     —       Form of
Guaranty Agreement Exhibit G-1     —       Form of Borrower Security Agreement
Exhibit G-2     —       Form of Guarantor Security Agreement Exhibit H     —   
   Form of Assignment and Assumption Exhibit I-1     —       Form of U.S. Tax
Compliance Certificate (Foreign Lenders; not partnerships) Exhibit I-2     —   
   Form of U.S. Tax Compliance Certificate (Foreign Participants; not
partnerships) Exhibit I-3     —       Form of U.S. Tax Compliance Certificate
(Foreign Participants; partnerships) Exhibit I-4     —       Form of U.S. Tax
Compliance Certificate (Foreign Lenders; partnerships) Exhibit J     —      
Form of Commitment Increase Certificate Exhibit K     —       Form of Additional
Lender Certificate

SCHEDULES

 

Schedule 7.05     —       Litigation Schedule 7.06     —       Environmental
Matters Schedule 7.14     —       Subsidiaries and Partnerships; Unrestricted
Subsidiaries Schedule 7.18     —       Gas Imbalances Schedule 7.19     —      
Swap Agreements Schedule 9.02     —       Existing Debt Schedule 9.05     —   
   Investments

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of September 2, 2014, is among: Energen
Corporation, an Alabama corporation (the “Borrower”); each of the Lenders from
time to time party hereto; Wells Fargo Bank, National Association (in its
individual capacity, “Wells Fargo Bank”), as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”); Bank of America, N.A., as syndication agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Syndication Agent”); and Compass Bank, JPMorgan Chase Bank, N.A. and Regions
Bank, as co-documentation agents for the Lenders (collectively in such capacity,
together with their successors in such capacity, the “Co-Documentation Agents”).

RECITALS

A. The Borrower has requested that the Lenders provide certain loans to and
extensions of credit on behalf of the Borrower.

B. The Lenders have agreed to make such loans and extensions of credit subject
to the terms and conditions of this Agreement.

C. In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, Alabama Gas Corporation is not an “Affiliate” of the
Borrower or any other Credit Party for purposes of the Loan Documents.



--------------------------------------------------------------------------------

“Alagasco Sale” means the Borrower’s divestiture of Alabama Gas Corporation, an
Alabama corporation, pursuant to that certain Stock Purchase Agreement, dated as
of April 5, 2014, by and among The Laclede Group, Inc., the Borrower and Alabama
Gas Corporation.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Co-Documentation Agents; and “Agent” shall mean either the
Administrative Agent, the Syndication Agent or any Co-Documentation Agent, as
the context requires.

“Aggregate Commitment” means the sum of the Commitments of all Lenders, as the
same may be increased, reduced or terminated from time to time pursuant to
Section 2.06 or Section 2.10. The Aggregate Commitment on the Effective Date is
equal to $1,500,000,000.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%, provided that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which dollar deposits of
$5,000,000 with a one month maturity are offered by the principal London office
of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, on such day (or the
immediately preceding Business Day if such day is not a day on which banks are
open for dealings in dollar deposits in the London interbank market). Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Margin” shall mean, for any day, with respect to any ABR Loan, LIBOR
Market Index Rate Loan or Eurodollar Loan, as the case may be, or the Commitment
Fee Rate,

(a) from and after the Effective Date to but excluding January 1, 2015, the rate
per annum set forth in the Borrowing Base Utilization Grid in subsection
(b) below; provided that Level 1 of the Borrowing Base Utilization Grid shall
not be applicable during such period and Level 2 shall apply at all times during
such period that the Borrowing Base Utilization Percentage is less than or equal
to 50%;

 

2



--------------------------------------------------------------------------------

(b) from and after January 1, 2015, at any time other than during an Investment
Grade Period, the rate per annum set forth in the grid below based upon the
Borrowing Base Utilization Percentage in effect on such day:

 

Borrowing Base Utilization Grid

     Level 1    Level 2    Level 3    Level 4    Level 5

Borrowing Base Utilization Percentage

   £25%    >25% £50%    >50% £75%    >75% £90%    >90%

Eurodollar Loans and LIBOR Market Index Rate Loans

   1.25%    1.50%    1.75%    2.00%    2.25%

ABR Loans

   0.25%    0.50%    0.75%    1.00%    1.25%

Commitment Fee Rate

   0.30%    0.30%    0.35%    0.40%    0.45%

and (c) from and after January 1, 2015, at any time during an Investment Grade
Period, the rate per annum set forth in the grid below based upon the higher of
the ratings assigned to the Borrower by Moody’s or S&P in effect on such day:

 

Ratings Grid

Rating

   ³Baa1/BBB+    Baa2/BBB    Baa3/BBB-    £Ba1/BB+

Eurodollar Loans and LIBOR Market Index Rate Loans

   1.125%    1.25%    1.50%    1.75%

ABR Loans

   0.125%    0.25%    0.50%    0.75%

Commitment Fee Rate

   0.150%    0.200%    0.250%    0.300%

Each change in the Applicable Margin and the Commitment Fee Rate shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change;
provided that, with respect to the Borrowing Base Utilization Grid, if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.11(a)
and such failure continues for more than ten (10) Business Days from the date
when such Reserve Report is due, then the “Applicable Margin” means the rate per
annum set forth in Level 5 of the Borrowing Base Utilization Grid until such
Reserve Report is delivered.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment as such percentage
is set forth on Annex I; provided that in the case of Section 2.08(l) when a
Defaulting Lender shall exist, “Applicable Percentage” as used in such
Section 2.08(l) shall mean the percentage of the Aggregate Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender,
(b) any other Person that has, at the time Borrower or any Restricted Subsidiary
enters into a Swap

 

3



--------------------------------------------------------------------------------

Agreement with such Person, a long term senior unsecured debt rating of A-/A3 by
either S&P or Moody’s (or their equivalent) or higher or (c) any other Person
approved in writing by the Administrative Agent.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P., (c) T. Scott Hickman &
Associates, Inc. and (d) any other independent petroleum engineers selected by
Borrower and reasonably acceptable to the Administrative Agent.

“Arrangers” means, collectively, Wells Fargo Securities, LLC, BBVA Compass, J.P.
Morgan Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith, Inc. and Regions
Capital Markets, in their capacities as the joint lead arrangers and bookrunners
hereunder.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit H or any other form approved by the Administrative Agent.

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.08(c)(ii).

“Availability” means, at any time, (a) the Loan Limit at such time minus (b) the
aggregate Revolving Credit Exposures of all Lenders at such time.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bank Price Deck” shall mean the Administrative Agent’s forward curve for each
of oil, natural gas and other Hydrocarbons, as applicable, furnished to the
Borrower by the Administrative Agent from time to time in accordance with the
terms of this Agreement.

“Bank Products” means any of the following bank services: (a) commercial credit
cards, (b) stored value cards and (c) other cash management and treasury
management services (including controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower, any Restricted Subsidiary or any Guarantor.

 

4



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrower Security Agreement” means a Pledge and Security Agreement by the
Borrower and the Administrative Agent in substantially the form of Exhibit G-1
(or otherwise in form and substance acceptable to the Administrative Agent)
granting Liens and a security interest on the Borrower’s personal property
constituting Collateral (as defined therein) in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the Indebtedness, as the
same may be amended, modified, supplemented or restated from time to time.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.12(c).

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect. The amount of any Borrowing
Base Deficiency is the amount by which the total Revolving Credit Exposure
exceeds the Borrowing Base then in effect.

“Borrowing Base Increase Lenders” means, at any time while no Loans or LC
Exposure is outstanding, Non-Defaulting Lenders having at least ninety percent
(90%) of the Aggregate Commitment; and at any time while any Loans or LC
Exposure is outstanding, Non-Defaulting Lenders holding at least ninety percent
(90%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit and Swingline Loans (without regard
to any sale by a Lender of a participation in any Loan under Section 12.04(c));
provided that the Commitment and the principal amount of the Loans and
participation interests in Letters of Credit and Swingline Loans of the
Defaulting Lenders (if any) shall be excluded from the determination of
Borrowing Base Increase Lenders.

“Borrowing Base Properties” means the proved Oil and Gas Properties of the
Credit Parties included in the most recently delivered Reserve Report and
evaluated for purposes of determining the Borrowing Base then in effect.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the Revolving Credit
Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Base Value” means, with respect to any Oil and Gas Property of a
Credit Party or any Swap Agreement in respect of commodities, the value the
Administrative Agent attributed to such asset in connection with the most recent
determination of the Borrowing Base as confirmed by Required Lenders.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Birmingham, Alabama are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) during any period of 12
consecutive months, a majority of the members of the board of directors of the
Borrower cease to be composed of individuals (i) who were members of that board
on the first day of such period, (ii) whose election or nomination to that board
was approved by individuals referred to in clause (i) above constituting at the
time of such election or nomination at least a majority of that board or
(iii) whose election or nomination to that board was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board (excluding, in the case
of both clause (ii) and clause (iii), any individual whose initial nomination
for, or assumption of office as, a member of that board occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or (c) the occurrence of a “change of control” (or any
similar event) under any document or instrument governing the Existing Senior
Notes or under any Senior Notes Indenture.

“Change in Law” means (i) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (ii) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (iii) the making or issuing of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority made or issued after the date of this Agreement;
provided, however, for the purposes of this Agreement, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, guidelines or
directives issued in connection therewith or promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to have gone into effect and to have been adopted after the
date of this Agreement.

 

6



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
is set forth on Annex I hereto and may be (i) modified from time to time
pursuant to Section 2.06 and Section 2.10 and (ii) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b).

“Commitment Fee Rate” is as set forth in the definition of “Applicable Margin”.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Restricted Subsidiaries on a consolidated basis, for any period,
the aggregate of the net income (or loss) of the Borrower and the Consolidated
Restricted Subsidiaries after allowances for taxes for such period determined on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following: (i) the net income of any Person in which the Borrower or any
Consolidated Restricted Subsidiary has an interest (which interest does not
cause the net income of such other Person to be consolidated with the net income
of the Borrower and the Consolidated Restricted Subsidiaries in accordance with
GAAP), except to the extent of the amount of dividends or distributions actually
paid in cash during such period by such other Person to the Borrower or to a
Consolidated Restricted Subsidiary, as the case may be; (ii) the net income (but
not loss) during such period of any Consolidated Restricted Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Restricted Subsidiary is not at the time
permitted by operation of the terms of its charter or any agreement, instrument
or Governmental Requirement applicable to such Consolidated Restricted
Subsidiary or is otherwise restricted or prohibited, in each case determined in
accordance with GAAP; (iii) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (iv) any extraordinary gains or losses during such period; (v) any
non-cash charges or losses and any non-cash income or gains, in each case,
required to be included in the net income of the Borrower and its Consolidated
Restricted Subsidiaries as a result of the application of ASC 718, 815 and 410
(but shall expressly include any cash charges or payments that have been
incurred as a result of the termination of any Swap Agreement); and (vi) any
gains or losses attributable to writeups or writedowns of assets.

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

 

7



--------------------------------------------------------------------------------

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Parties” means, collectively, the Borrower and each Guarantor, and
“Credit Party” means any one of the foregoing.

“Debt” means, for any Person, the sum of the following (without duplication):
(i) all obligations of such Person for borrowed money; (ii) all obligations of
such Person evidenced by bonds, bankers’ acceptances, debentures, notes or other
similar instruments; (iii) the maximum available amount that may be drawn under
letters of credit, surety or other bonds and similar instruments issued for the
account of such Person; (iv) the deferred purchase price of Property or services
that in accordance with GAAP would be included as a liability on the balance
sheet of such Person, including trade and other ordinary course payables and
accrued expenses (other than (x) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and (y) purchase price holdbacks in respect of a portion of the purchase price
of Property to satisfy warranty or other underperformed obligations of the
respective seller); (v) the principal component of obligations of such Person
under Capital Leases; (vi) all Debt (as defined in the other clauses of this
definition, but excluding prepaid interest thereon) of others secured by a Lien
on any Property of such Person, whether or not such Debt is assumed by such
Person; (vii) obligations to deliver commodities, goods or services, including
Hydrocarbons, in consideration of one or more advance payments; (viii) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment and
(ix) without duplication, all Guarantee Obligations of such Person; provided,
however, “Debt” shall not include (a) deferred or prepaid revenue, (b) any
obligation in respect of a farm-in agreement, joint development agreement, joint
operating agreement or similar arrangement whereby such Person agrees to pay all
or a share of the drilling, completion or other expenses of an exploratory or
development well (which agreement must be subject to a maximum payment
obligation, after which expenses are shared in accordance with the working or
participation interest therein or in accordance with the agreement of the
parties) or perform the drilling, completion or other operation on such well in
exchange for an ownership interest in an oil or gas property, (c) any obligation
in respect of any Swap Agreement that is permitted under this Agreement,
(d) prepayments for gas or crude oil production or net gas imbalances in the
ordinary course of business not in excess of $10,000,000 in the aggregate at any
time outstanding, (e) any obligation under any pension plan, deferred
compensation arrangement or other benefit plan, retirement plan or compensation
arrangement and (f) monetary obligations as lessee under leases that are, in
accordance with GAAP, recorded as operating leases.

 

8



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.11(b), any Lender that (a) has
failed to (i) fund its pro rata share of any Loans or participation in Letters
of Credit required to be funded by it hereunder within two (2) Business Days of
the date required to be funded by it hereunder or (ii) pay to the Administrative
Agent, the Issuing Bank, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit and Swingline Loans) within two (2) Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent or the Issuing Bank or Swingline Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect, (c) has failed, within three (3) Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, or assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Borrower, the Issuing Bank, the Swingline Lender and each
other Lender.

“Determination Date” has the meaning set forth in Section 9.01(a).

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (other than as a result of a
change of control or asset sale), matures or is mandatorily redeemable for any
consideration other than other Equity Interests (which would not constitute
Disqualified Capital Stock), pursuant to a sinking fund obligation or otherwise,
or is convertible or exchangeable for Debt or redeemable for any consideration
other than other Equity Interests (which would not constitute Disqualified
Capital Stock) at the option of the holder thereof (other than as a result of a
change of control or asset sale to the extent the terms of such Equity Interest
provide that such Equity Interest shall not be required to be repurchased or
redeemed until the Maturity Date has occurred or such repurchase or redemption
is otherwise permitted by this Agreement, including as a result of a waiver
hereunder), in whole or in part, in each case on or prior to the date that is 91
days after the earlier of (i) the Maturity Date and (ii)

 

9



--------------------------------------------------------------------------------

the date on which there are no Loans, LC Exposure or other obligations hereunder
outstanding and all of the Commitments are terminated; provided that, if such
Equity Interest is issued to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Equity
Interest shall not constitute Disqualified Capital Stock solely because it may
be required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; provided, further, that
any Equity Interest held by any future, present or former employee, director,
manager or consultant of the Borrower, any of its Subsidiaries or any other
entity in which the Borrower or a Restricted Subsidiary has an Investment and is
designated in good faith as an “affiliate” by the board of directors of the
Borrower, in each case pursuant to any equity holders’ agreement, equity plan or
stock incentive plan or any other management, director or employee benefit plan
or agreement shall not constitute Disqualified Capital Stock solely because it
may be required to be repurchased by the Borrower or its Subsidiaries.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: Interest Expense, the provision for
federal, state, and local income and franchise taxes payable by the Borrower and
its Consolidated Restricted Subsidiaries, depreciation, depletion, amortization,
exploration expenses, any noncash losses or charges on any Swap Agreements,
including, without limitation, impairment of goodwill and long-lived assets
(including Oil and Gas Properties), other noncash charges, extraordinary or
non-recurring losses and losses from asset dispositions (other than Hydrocarbons
produced in the ordinary course of business), minus all noncash income,
extraordinary or non-recurring gains and gains from asset dispositions (other
than Hydrocarbons produced in the ordinary course of business), in each case to
the extent added to Consolidated Net Income in such period, plus the one-time
reasonable and customary fees, commissions and expenses incurred by the Borrower
in connection with the Transactions to the extent deducted from Consolidated Net
Income; provided that, with respect to the determination of the Borrower’s
compliance with Section 9.01(a) for any period, EBITDAX shall be adjusted to
give effect, on a pro forma basis in a manner reasonably acceptable to the
Administrative Agent, to any Material Acquisition or Material Disposition made
during such period, as if such acquisition or disposition had occurred on the
first day of such period.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.04(b)(i) and Section 12.04(b)(ii)(E), subject to such
consents, if any, as may be required under Section 12.04(b)(i).

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

 

10



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Governmental Requirements relating to the
protection of the environment, natural resources, or endangered or threatened
species or relating to Hazardous Materials, in effect in any and all
jurisdictions in which the Borrower or any Restricted Subsidiary is conducting,
or at any time has conducted, business, or where any Property of the Borrower or
any Restricted Subsidiary is located, including, the Oil Pollution Act of 1990,
as amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which notice by the Borrower, a Subsidiary or an ERISA
Affiliate is waived under applicable regulation); (b) the failure of a Pension
Plan to meet the minimum funding standards under section 412 of the Code or
section 302 of ERISA (determined without regard to any waiver of the funding
provisions therein or in section 430 of the Code or section 303 of ERISA);
(c) the filing pursuant to section 412 of the Code or section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the failure of a Pension Plan to satisfy the requirements of
section 401(a)(29) of the Code, section 436 of the Code or section 206(g) of
ERISA; (e) the incurrence by the Borrower, a Subsidiary or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Pension Plan (including any liability in connection with the filing of a notice
of intent to terminate a Pension Plan or the treatment of a Pension Plan
amendment as a termination under section 4041 of ERISA); (f) the receipt by the
Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or Pension Plans or to appoint a trustee to administer any Pension Plan or
the occurrence of any

 

11



--------------------------------------------------------------------------------

other event or condition which might constitute grounds under section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the incurrence by the Borrower, a Subsidiary or any ERISA
Affiliate of any liability under section 4062(e) of ERISA or with respect to the
withdrawal or partial withdrawal from any Pension Plan (including as a
“substantial employer,” as defined in section 4001(a)(2) of ERISA) or
Multiemployer Plan (including the incurrence by the Borrower, a Subsidiary or
any ERISA Affiliate of any Withdrawal Liability); or (h) the receipt by the
Borrower, a Subsidiary or any ERISA Affiliate of any notice concerning the
imposition of a Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, in endangered or critical status, within the
meaning of section 305 of ERISA, or insolvent or in reorganization, within the
meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excepted Liens” means: (i) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent for more than 30 days or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained to extent required by and in accordance with GAAP;
(ii) Liens incurred or pledges or deposits made in connection with workers’
compensation, unemployment insurance or other social security, old age pension,
public liability obligations or similar legislation and deposits securing
liabilities to insurance carriers or self-insurance arrangements in respect of
such obligations, in each case which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been established to the extent required by GAAP; (iii) statutory landlord’s
liens, operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
suppliers’, workers’, materialmen’s, construction or other like Liens, in each
case, arising by operation of law in the ordinary course of business or incident
to the exploration, development, operation and maintenance of Oil and Gas
Properties, in each case which are not delinquent or which are being contested
in good faith by appropriate action and for which adequate reserves have been
established to the extent required by GAAP; (iv) Liens which arise in the
ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, farm-in agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been
established to the extent required by GAAP, provided that any such Lien referred
to in this clause does not in the aggregate have a Material Adverse Effect;
(v) Liens on Properties other than Borrowing Base Properties created in the
ordinary course of business in favor of banks and other financial institutions
over credit balances of any deposit accounts of the Borrower and its
Subsidiaries held at such banks or financial

 

12



--------------------------------------------------------------------------------

institutions, as the case may be, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by the Borrower or any of its
Restricted Subsidiaries to provide collateral to the depository institution;
(vi) Immaterial Title Deficiencies, easements, rights-of-way, licenses,
restrictions (including zoning restrictions), servitudes, permits, conditions
and covenants, exceptions, encroachments, protrusions, reservations and other
similar charges or encumbrances in any Property of the Borrower or any
Restricted Subsidiary, including, without limitation, for the purpose of roads,
pipelines, power lines, sewer lines, water lines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, that do not
interfere in any material respect with the business of the Borrower and the
Restricted Subsidiaries, taken as a whole; (vii) Liens on Properties other than
Borrowing Base Properties to secure performance of tenders, plugging and
abandonment obligations, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature that
are (a) incurred in the ordinary course of business or (b) otherwise
constituting Investments permitted hereunder; (viii) judgment and attachment
Liens not giving rise to an Event of Default; (ix) ground leases, subleases,
licenses, or sublicenses in respect of real property on which facilities owned
or leased by the Borrower or any of its Restricted Subsidiaries are located;
(x) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense permitted by this Agreement;
(xi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods; (xii) Liens on goods or inventory the purchase, shipment or storage price
of which is financed by a documentary letter of credit or banker’s acceptance
issued for the account of the Borrower or any of its Restricted Subsidiaries;
provided that such Lien secures only the obligations of the Borrower or such
Restricted Subsidiaries in respect of such letter of credit or bankers’
acceptance to the extent permitted under Section 9.02; (xiii) leases, licenses,
subleases or sublicenses granted to other Persons not interfering in any
material respect with the business of the Borrower and the Restricted
Subsidiaries, taken as a whole; (xiv) Liens arising from precautionary Uniform
Commercial Code financing statements or similar filings made in respect of
operating leases entered into by Borrower or any of its Restricted Subsidiaries;
(xv) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary course of business of the
Borrower and the Restricted Subsidiaries, taken as a whole; and (xvi) Liens
arising pursuant to Section 9-343 of the Texas Uniform Commercial Code or other
similar statutory provisions in other states or jurisdictions with respect to
production purchased from others; provided, however that (a) no intention to
subordinate the first priority Lien granted in favor of the Administrative Agent
and the Lenders is to be hereby implied or expressed by the permitted existence
of such Excepted Liens, (b) the term “Excepted Liens” shall not include any Lien
securing Debt for borrowed money other than the Indebtedness and (c) the Liens
described in clauses (i) through (v) shall remain “Excepted Liens” only for so
long as no action to enforce such Lien has been commenced (other than any action
that has been satisfied, vacated, discharged or stayed or bonded pending
appeal).

 

13



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Credit Party individually
determined on a Credit Party by Credit Party basis, any Indebtedness in respect
of any Swap Agreement if, and solely to the extent that, all or a portion of the
guarantee by such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Indebtedness in respect of any Swap Agreement
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Credit Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time such guarantee
or grant of a security interest becomes effective with respect to such related
Indebtedness in respect of any Swap Agreement. If any Indebtedness in respect of
any Swap Agreement arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Indebtedness in respect
of any Swap Agreement that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank, the Swingline Lender or any other recipient of any payment to
be made by or on account of any obligation of the Borrower or any Guarantor
hereunder or under any other Loan Document (each, a “Recipient”), any of the
following Taxes imposed on or with respect to such Recipient or required to be
withheld or deducted with respect to such Recipient, (i) Taxes imposed on (or
measured by) its net income (however denominated), franchise Taxes and branch
profits Taxes, in each case (a) imposed by the United States of America or such
other jurisdiction (or any political subdivision of the United States of America
or such other jurisdiction) under the laws of which such recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located or (b) that are Other Connection
Taxes, (ii) in the case of a Lender (other than pursuant to an assignment
requested by the Borrower under Section 5.04(b)), any withholding tax that is
imposed on amounts payable to or for the account of such Lender pursuant to a
law in effect at the time such Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding tax pursuant to Section 5.03(a) or Section 5.03(c), (iii) taxes
attributable to such Lender’s failure to comply with Section 5.03(f), and
(iv) any United States federal withholding taxes imposed by FATCA.

“Existing Credit Agreements” means (i) that certain Credit Agreement, dated as
of October 30, 2012, among the Borrower, the guarantors party thereto, the
lenders party thereto and Bank of America, N.A., as administrative agent, swing
line lender and letter of credit issuer and (ii) that certain Credit Agreement,
dated as of December 17, 2013, among the Borrower, the guarantors party thereto,
the lenders party thereto and Bank of America, N.A., as administrative agent.

“Existing Indenture” means that certain Indenture, dated as of September 1,
1996, between the Borrower and The Bank of New York Mellon Trust Company, N.A.
(as successor to The Bank of New York), as trustee.

“Existing Senior Notes” means, collectively, the Borrower’s (i) 4.625% Senior
Notes due September 2021, (ii) the Borrower’s 7.125% – 7.60% Medium-Term Notes,
Series A and B,

 

14



--------------------------------------------------------------------------------

due July 28, 2022 to February 15, 2028 and (iii) the Borrower’s 7.23% – 7.40%
Medium-Term Notes, Series A, due July 24, 2017 to July 28, 2017 (the “Existing
Senior Notes Due 2017”), in each case issued pursuant to the Existing Indenture
and together with Permitted Refinancings thereof. As of the Effective Date, the
aggregate outstanding principal amount of the Existing Senior Notes equals
$554,000,000.

“Existing Senior Notes Due 2017” has the meaning set forth in the definition of
“Existing Senior Notes”.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person or any
other Responsible Officer of such Person reasonably acceptable to the
Administrative Agent. Unless otherwise specified, all references herein to a
Financial Officer means a Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

“Flood Insurance Regulations” means (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (iv) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

15



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to the Issuing Bank, such Defaulting Lender’s LC Exposure other than LC
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateralized in accordance with the terms
hereof and (ii) with respect to the Swingline Lender, such Defaulting Lender’s
Applicable Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Debt of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
Debt or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (i) for the purchase or payment of any such Debt or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such Debt of the ability of the primary obligor to make payment
of such Debt or (d) otherwise to assure or hold harmless the owner of such Debt
against loss in respect thereof; provided, however, that the term “Guarantee
Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Effective Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Debt). The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the lower of
(i) an amount equal to the stated or determinable amount of the related primary
obligation as of the date of determination in respect of which such Guarantee
Obligation is made and (ii) the maximum amount for which such guaranteeing
Person may be liable pursuant to the terms of the instrument embodying such
Guarantee Obligation as of the date of determination, unless such primary
obligation and maximum amount for which such guaranteeing Person may be liable
are not stated, in which case the amount of such Guarantee Obligation shall be
such guaranteeing Person’s maximum reasonably anticipated liability as of the
date of determination in respect thereof as determined by the guaranteeing
Person in good faith.

 

16



--------------------------------------------------------------------------------

“Guarantor Security Agreement” means a Pledge and Security Agreement by the
Guarantors and the Administrative Agent in substantially the form of Exhibit G-2
(or otherwise in form and substance acceptable to the Administrative Agent)
granting Liens and a security interest on the Guarantors’ personal property
constituting Collateral (as defined therein) in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the Indebtedness, as the
same may be amended, modified, supplemented or restated from time to time.

“Guarantors” means Energen Resources Corporation, an Alabama corporation, each
other Material Subsidiary and each other Domestic Subsidiary that guarantees the
Indebtedness pursuant to Section 8.13(b).

“Guaranty Agreement” means an agreement executed by the Guarantors in
substantially the form of Exhibit F unconditionally guarantying, on a joint and
several basis, payment of the Indebtedness, as the same may be amended, modified
or supplemented from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law, including any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law, including petroleum
or petroleum products, radioactive materials, friable asbestos, urea
formaldehyde form insulation, transformers or other equipment that contain
polychlorinated biphenyls and radon gas.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the Effective Date.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Immaterial Subsidiary” means, as of any date, any Subsidiary that is not a
Material Subsidiary.

“Immaterial Title Deficiencies” means, with respect to Oil and Gas Properties,
defects or clouds on title, discrepancies in reported net revenue and working
interest ownership percentages and other Liens, defects, discrepancies and
similar matters which do not, individually or in the aggregate, affect Oil and
Gas Properties with a PV-9 greater than three percent (3%) of the PV-9 of all
Oil and Gas Properties.

 

17



--------------------------------------------------------------------------------

“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any Restricted Subsidiary or any Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising): (i) to any Agent, the Issuing
Bank or any Lender under any Loan Document, including all interest on any of the
Loans (including any interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Credit Party (or could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such case, proceeding or other action);
(ii) to any Secured Swap Provider under any Secured Swap Agreement (including,
for the avoidance of doubt, any Secured Swap Agreement in existence prior to the
Effective Date); (iii) to any Bank Products Provider in respect of Secured Bank
Products Agreements; and (iv) all renewals, extensions and/or rearrangements of
any of the above; provided that solely with respect to any Credit Party that is
not an “eligible contract participant” under the Commodity Exchange Act,
Excluded Swap Obligations of such Credit Party shall in any event be excluded
from “Indebtedness” owing by such Credit Party.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Loan Document, and (ii) to the extent not
otherwise described in (i), Other Taxes.

“Indemnitees” has the meaning set forth in Section 12.03(b).

“Information Memorandum” means the Confidential Information Memorandum dated
June 19, 2014 relating to the Borrower and the Transactions.

“Initial Reserve Report” means the report of the Credit Parties’ internal
engineering staff with respect to certain Oil and Gas Properties of the Credit
Parties that are Qualified ECP Guarantors as of June 1, 2014.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Expense” means, for any period, for the Borrower and the Consolidated
Restricted Subsidiaries, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses for such period in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP.

“Interest Payment Date” means (i) with respect to any ABR Loan or any LIBOR
Market Index Loan, the last day of each March, June, September and December and
(ii) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

 

18



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to and with the consent of each Lender, periods of nine or
twelve months) thereafter, as the Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Investment” means, for any Person: (i) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such short sale); (ii) the making of any deposit (other
than a deposit made to support an obligation of the Credit Parties) with, or
advance, loan or capital contribution to, assumption of Debt of, purchase or
other acquisition of any other Debt or equity participation or interest in, or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business); (iii) the purchase or acquisition
(in one or a series of transactions) of Property (other than Equity Interests)
of another Person that constitutes a business unit; or (iv) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person; provided that, in the event that any Investment is
made by the Borrower or any Restricted Subsidiary in any Person through
substantially concurrent interim transfers of any amount through one or more
Restricted Subsidiaries, then such other substantially concurrent interim
transfers shall be disregarded for purposes of Section 9.05.

“Investment Grade Period” shall mean any period commencing with the date the
Borrower elects to enter into an Investment Grade Period pursuant to the
provisions of

 

19



--------------------------------------------------------------------------------

Section 12.18(a) and ending with the earlier to occur of (i) the date the
Borrower elects to exit such Investment Grade Period pursuant to the provisions
of Section 12.18(b) and (ii) the first date following the beginning of such
Investment Grade Period on which the Borrower receives both (A) a corporate
rating from Moody’s that is lower than Ba1 and (B) a corporate rating from S&P
that is lower than BB+.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means Wells Fargo Bank, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Commitment” at any time means One Hundred Million dollars ($100,000,000).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (i) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (ii) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“LC Maturity Date” has the meaning set forth in Section 2.08(c)(i).

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption, and as the context requires, includes the Swingline Lender.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate

 

20



--------------------------------------------------------------------------------

is not available at such time for any reason, then the “LIBO Rate” with respect
to such Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which dollar deposits of an
amount comparable to such Eurodollar Borrowing and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. “LIBO Rate” shall not be less than zero.

“LIBOR Market Index”, when used in reference to any Loan or Borrowing, means
that such Loan is, or the Loans comprising such Borrowing are, bearing interest
at a rate determined by reference to the LIBOR Market Index Rate.

“LIBOR Market Index Rate” means, for any day with respect to any LIBOR Market
Index Loan, a rate per annum equal to the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time on such day
(or if such day is not a Business Day, then the immediately preceding Business
Day), as the rate for dollar deposits with a one-month maturity. In the event
that such rate is not available at such time for any reason, then the “LIBOR
Market Index Rate” with respect to such LIBOR Market Index Loan shall be the
rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which dollar
deposits of an amount comparable to such Loan and for a one-month maturity are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on such day (or if such day is not a Business Day, then
the immediately preceding Business Day). “LIBOR Market Index Rate” shall not be
less than zero.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (i) the lien or
security interest arising from a deed of trust, mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (ii) production payments and the like payable
out of Oil and Gas Properties; provided that in no event shall an operating
lease be deemed a Lien. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations.

“Liquidate” means, with respect to any Swap Agreement, the sale, assignment,
novation, unwind, monetization or termination of all or any part of such Swap
Agreement or the creation of an offsetting position against all or any part of
such Swap Agreement, except for any such assignment or novation to an Affiliate
or successor of the Approved Counterparty thereto which Affiliate or successor
itself meets the requirements of the definition of “Approved Counterparty”. The
term “Liquidated” has a correlative meaning thereto.

 

21



--------------------------------------------------------------------------------

“Liquidity” means, as of any date, the sum of (a) Availability as of such date
(but only to the extent that the Borrower is permitted to borrow such amount
under the terms of this Agreement, including Section 6.02 hereof) and (b) the
aggregate amount of cash and cash equivalents (in each case, free and clear of
all Liens, other than Liens permitted by Section 9.03(a), Section 9.03(e) and
clause (v) of the definition of Excepted Liens) included in the cash and cash
equivalent accounts listed on the consolidated balance sheet of the Borrower and
the Consolidated Restricted Subsidiaries as of such date, less the amount, if
any, of the Borrowing Base Deficiency existing on such date.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.

“Loan Limit” shall mean (a) at any time during an Investment Grade Period, the
lesser of (i) the Maximum Aggregate Amount and (ii) the Aggregate Commitment at
such time and (b) at any time that is not an Investment Grade Period, the least
of (i) the Maximum Aggregate Amount, (ii) the Aggregate Commitment and (iii) the
Borrowing Base at such time.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement in the form of a Revolving Loan or a Swingline Loan.

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Non-Defaulting Lenders having more than fifty percent (50%) of the
Aggregate Commitment; and at any time while any Loans or LC Exposure is
outstanding, Non-Defaulting Lenders holding more than fifty percent (50%) of the
outstanding aggregate principal amount of the Loans and participation interests
in Letters of Credit and Swingline Loans (without regard to any sale by a Lender
of a participation in any Loan under Section 12.04(c)); provided that the
Commitment and the principal amount of the Loans and participation interests in
Letters of Credit and Swingline Loans of the Defaulting Lenders (if any) shall
be excluded from the determination of Majority Lenders.

“Material Acquisition” means an acquisition or a series of related acquisitions
in which the consideration paid by the Credit Parties is equal to or greater
than $50,000,000.

“Material Adverse Effect” means (i) a material adverse change in, or a material
adverse effect on, the business, operations, assets, Properties, financial
condition or liabilities (actual or contingent) of the Borrower and the
Restricted Subsidiaries, taken as a whole or (ii) a material impairment of the
rights and remedies of the Administrative Agent, the Issuing Bank or any Lender
under any Loan Document, or of the ability of the Borrower and the other Credit
Parties, taken as a whole, to perform their payment obligations under any of the
Loan Documents. For the avoidance of doubt, the consummation of the Alagasco
Sale shall not constitute a Material Adverse Effect.

“Material Contract” means any indenture, agreement or other instrument binding
upon the Borrower or any Restricted Subsidiary that, if breached by the Borrower
or such Restricted Subsidiary, would reasonably be expected to result in a
Material Adverse Effect.

“Material Disposition” means a disposition or a series of related dispositions
in which the consideration received by the Credit Parties is equal to or greater
than $50,000,000.

 

22



--------------------------------------------------------------------------------

“Material Indebtedness” means Debt (other than the Indebtedness), or obligations
in respect of one or more Swap Agreements, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$75,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the Swap Termination Value of
such Swap Agreement.

“Material Subsidiary” means, as of any date, any Domestic Subsidiary that is a
Restricted Subsidiary and a Wholly-Owned Subsidiary and together with its
subsidiaries, (i)generates revenues in any fiscal year in excess of 5% of the
consolidated total revenues of the Borrower and its Subsidiaries or (ii) owns
assets (after eliminating intercompany obligations) with an aggregate value
greater than or equal to 5% of Total Assets.

“Maturity Date” means August 30, 2019.

“Maximum Aggregate Amount” means $2,500,000,000, as the same may be reduced or
terminated pursuant to Section 2.06.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens in favor of the Administrative Agent and the
Lenders existing and to exist under the terms of the Security Instruments.

“Multiemployer Plan” means a multiemployer plan as defined in section 3(37) or
4001(a)(3) of ERISA to which the Borrower, a Subsidiary or any ERISA Affiliate
is making or accruing an obligation to make contributions.

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders, all
Non-Defaulting Lenders or all affected Lenders in accordance with the terms of
Section 12.02(b) and (ii) has been approved by the Majority Lenders.

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender at such
time.

“Non-Extension Notice Date” has the meaning set forth in Section 2.08(c)(ii).

“Non-Recourse Debt” means any Debt of any Unrestricted Subsidiary, in each case
in respect of which: (i) the holder or holders thereof shall have recourse only
to, and shall have the right to require the obligations of such Unrestricted
Subsidiary to be performed, satisfied, and paid only out of, the Property of
such Unrestricted Subsidiary and/or one or more of its Subsidiaries (but only to
the extent that such Subsidiaries are Unrestricted Subsidiaries) and/or any
other Person (other than Borrower and/or any Restricted Subsidiary) and shall
have no direct or indirect recourse (including by way of guaranty, support or
indemnity) to the Borrower or any Restricted Subsidiary or to any of the
Property of Borrower or any

 

23



--------------------------------------------------------------------------------

Restricted Subsidiary, whether for principal, interest, fees, expenses or
otherwise; and (ii) the terms and conditions relating to the non-recourse nature
of such Debt are in form and substance reasonably acceptable to the
Administrative Agent.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
evidencing Revolving Loans and Swingline Loans and being substantially in the
forms of Exhibit A-1 and Exhibit A-2, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Oil and Gas Properties” means (i) Hydrocarbon Interests; (ii) the Properties
now or hereafter pooled or unitized with Hydrocarbon Interests; (iii) all
presently existing or future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including all units created under
orders, regulations and rules of any Governmental Authority) which may affect
all or any portion of the Hydrocarbon Interests; (iv) all operating agreements,
contracts and other agreements, including production sharing contracts and
agreements, which relate to any of the Hydrocarbon Interests or the production,
sale, purchase, exchange or processing of Hydrocarbons from or attributable to
such Hydrocarbon Interests; (v) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests; (vi) all
tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(vii) all Properties, rights, titles, interests and estates described or
referred to above, including any and all Property, real or personal, now owned
or hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing. Unless otherwise expressly provided herein, all
references in this Agreement to “Oil and Gas Properties” refer to Oil and Gas
Properties owned by the Borrower and/or its Restricted Subsidiaries, as the
context requires.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

24



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or other similar Taxes, charges or levies arising
from any payment made hereunder or from the execution, delivery, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement and any other Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment requested by Borrower pursuant to
Section 5.04(b) hereof).

“Participant” has the meaning set forth in Section 12.04(c).

“Participant Register” has the meaning set forth in Section 12.04(c).

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Pension Plan” means any Plan, other than a Multiemployer Plan, that is subject
to Title IV of ERISA.

“Permitted Investments” means Investments described and permitted under
Sections 9.05(c), Section 9.05(d), Section 9.05(e), Section 9.05(f),
Section 9.05(g) and Section 9.05(h).

“Permitted Refinancing” means Debt issued or incurred (including by means of the
extension or renewal of existing Debt) to refinance, refund, extend, renew or
replace existing Debt (the “Refinanced Debt”); provided that (a) the principal
amount (or accreted value, if applicable) of such Permitted Refinancing is not
greater than the outstanding principal amount (or accreted value, if applicable)
of such Refinanced Debt plus the amount of any premiums or penalties and accrued
and unpaid interest paid thereon, reasonable fees and expenses and existing
commitments unutilized and letters of credit undrawn thereunder, (b) such
Permitted Refinancing has a final maturity that is no sooner than such
Refinanced Debt, (c) such Permitted Refinancing contains terms and conditions,
taken as a whole, that are not materially less favorable to the Borrower (as
determined by the Borrower in good faith) than the Refinanced Debt (but
excluding interest rates, fees, floors, funding discounts and redemption or
prepayment premiums) and (d) if such Refinanced Debt or any guarantees in
respect thereof are subordinated to the Indebtedness, such Permitted Refinancing
shall be subordinated to the Indebtedness to the same extent as the Refinanced
Debt.

“Permitted Unrestricted Subsidiary Debt” means Debt of the Borrower or any
Restricted Subsidiary held by and owing to an Unrestricted Subsidiary in an
aggregate amount at any one time outstanding not to exceed $2,500,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

25



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan, as defined in section 3(3) of ERISA,
which (i) is currently or hereafter sponsored, maintained or contributed to by
the Borrower, a Subsidiary or an ERISA Affiliate or (ii) was at any time during
the three calendar years preceding the date hereof, sponsored, maintained or
contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank as its prime rate in effect at its principal office
in San Francisco, California; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective. Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“PV-9” shall mean, with respect to any proved reserves expected to be produced
from the Borrowing Base Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Credit Parties’
collective interests in such reserves during the remaining expected economic
lives of such reserves, calculated in accordance with the most recent Bank Price
Deck and subject to the rules and regulations for oil and gas reporting
promulgated by the SEC.

“Qualified ECP Guarantor” means, in respect of any Swap Agreement, each Credit
Party that (a) has total assets exceeding $10,000,000 at the time any guaranty
of obligations under such Swap Agreement or grant of the relevant security
interest becomes effective or (b) otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” shall have the meaning provided in the definition of “Excluded
Taxes” in this Section 1.02.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

 

26



--------------------------------------------------------------------------------

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Refinancing” means the repayment in full of all of the indebtedness,
obligations and liabilities outstanding under the Existing Credit Agreements
(other than contingent indemnification obligations that survive the termination
of the Existing Credit Agreements).

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned such term in Section 8.09.

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Non-Defaulting Lenders having at least sixty-six and two-thirds
percent (66- 2⁄3%) of the Aggregate Commitment; and at any time while any Loans
or LC Exposure is outstanding, Non-Defaulting Lenders holding at least sixty-six
and two-thirds percent (66- 2⁄3%) of the outstanding aggregate principal amount
of the Loans and participation interests in Letters of Credit and Swingline
Loans (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided that the Commitment and the principal amount
of the Loans and participation interests in Letters of Credit and Swingline
Loans of the Defaulting Lenders (if any) shall be excluded from the
determination of Required Lenders.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of the dates set forth in
Section 8.11(a) (or such other date in the event of an Interim Redetermination)
the proved oil and gas reserves attributable to the Oil and Gas Properties of
the Credit Parties that are Qualified ECP Guarantors, together with a projection
of the rate of production and future net income, taxes, operating expenses and
capital expenditures with respect thereto as of such date, based upon the
pricing assumptions consistent with SEC reporting requirements at the time and
reflecting Swap Agreements in place with respect to such production.

“Responsible Officer” means, as to any Person, (i) the Chief Executive Officer,
the President, any Financial Officer, any Vice President (however denominated)
and any other authorized officer of such Person and (ii) any other authorized
Person of such Person reasonably acceptable to the Administrative Agent. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

27



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans (including
Swingline Loans) and its LC Exposure at such time. “Revolving Credit Exposures”
means, at any time, the Revolving Credit Exposure of all Lenders at such time.

“Revolving Loans” has the meaning set forth in Section 2.01.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, the Norwegian State or any Governmental Authority acting on behalf
of any of the foregoing, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

28



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Lenders
(including the Swingline Lender), the Issuing Bank, the Bank Products Providers
and Secured Swap Providers, and “Secured Party” means any of them individually.

“Secured Bank Products Agreement” means any agreements or instruments governing
Bank Products between the Borrower, any of its Restricted Subsidiaries or any
Guarantor and a Bank Products Provider.

“Secured Swap Agreement” means any Swap Agreement between the Borrower or any of
its Restricted Subsidiaries and a Secured Swap Provider; provided that, for the
avoidance of doubt, the term “Secured Swap Agreement” shall not include any
transactions, trades or confirmations entered into after the time that such
Secured Swap Provider ceases to be a Lender or an Affiliate of a Lender.

“Secured Swap Provider” means any (a) Person that is a party to a Swap Agreement
with the Borrower or any of its Restricted Subsidiaries that entered into such
Swap Agreement before or while such Person was a Lender or an Affiliate of a
Lender, whether or not such Person at any time ceases to be a Lender or an
Affiliate of a Lender, as the case may be, or (b) assignee of any Person
described in clause (a) above so long as such assignee is a Lender or an
Affiliate of a Lender.

“Security Agreements” means, collectively, the Borrower Security Agreement and
Guarantor Security Agreement.

“Security Instruments” means the Guaranty Agreement, the Security Agreements,
mortgages, deeds of trust and other agreements, instruments or certificates
described or referred to in Exhibit E, and any and all other agreements,
instruments, consents or certificates now or hereafter executed and delivered by
the Borrower or any other Person (other than Swap Agreements with the Lenders or
any Affiliate of a Lender or participation or similar agreements between any
Lender and any other lender or creditor with respect to any Indebtedness
pursuant to this Agreement) as security for the payment or performance of the
Indebtedness, the Notes, this Agreement, or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, modified, supplemented or
restated from time to time.

“Senior Notes” means any unsecured senior or unsecured senior subordinated Debt
securities (whether registered or privately placed) incurred pursuant to a
Senior Notes Indenture (excluding, for the avoidance of doubt, the Existing
Senior Notes).

“Senior Notes Indenture” means any indenture among a Credit Party, as issuer,
the subsidiary guarantors party thereto (if any) and the trustee named therein,
pursuant to which any Senior Notes are issued, as the same may be amended or
supplemented in accordance with Section 9.19(a)(ii).

“Solvency” and/or “Solvent” means, with respect to any Person as of a particular
date, that on such date (a) the present fair saleable value of the aggregate
assets (after giving effect to amounts that would reasonably be received by
reason of indemnity, offset, insurance or any similar arrangement) of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts and other liabilities as they become
absolute and

 

29



--------------------------------------------------------------------------------

mature in the ordinary course of business, (b) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they become absolute and
mature in the ordinary course of business (after taking into account the timing
and amounts of cash to be received by each of the Borrower and the Guarantors
and the amounts to be payable on or in respect of its liabilities, and giving
effect to amounts that would reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement), (c) such Person is not engaged in
a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital and (d) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have or might have voting power by reason of the happening of any
contingency) or, in the case of a partnership, any general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, in each case under (a) and (b) by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act); provided that no deferred compensation, phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or

 

30



--------------------------------------------------------------------------------

consultants of the Borrower or its Subsidiaries shall be a Swap Agreement.
Notwithstanding the foregoing, the term “Swap Agreement” shall not include
(i) any agreements or obligations for physically sold and physically settled
commodities at any index-based price or (ii) any purchased put options or floors
for Hydrocarbons that are not related to corresponding calls, collars or swaps
and with respect to which neither Borrower nor any Restricted Subsidiary has any
payment obligation other than premiums and charges the total amount of which are
fixed and known at the time such transaction is entered into. Each individual
trade, confirmation or transaction entered into under or in connection with a
Swap Agreement shall be deemed a “Swap Agreement” for the purposes of this
Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by one or more
readily available quotations provided by any recognized dealer in such Swap
Agreements (which may include a Lender or an Affiliate of a Lender), or if no
such quotation is available, by the counterparty to such Swap Agreement.

“Swingline Commitment” at any time means One Hundred Million dollars
($100,000,000). The Swingline Commitment is part of, and not in addition to, the
Aggregate Commitment.

“Swingline Lender” means Wells Fargo Bank in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.09, and all such swingline loans collectively as
the context requires.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments pursuant to this Agreement.

“Total Assets” means the total consolidated assets of the Borrower and its
Subsidiaries, as determined in accordance with GAAP.

“Total Debt” means, at any date, (1) the aggregate amount of the following Debt
of the Borrower and the Consolidated Restricted Subsidiaries (without
duplication) on a consolidated basis: (a) Debt of the types described in clauses
(i), (ii) and (ix) of the definition of “Debt” (other than intercompany Debt
owing between or among the Borrower and/or any Restricted Subsidiary), (b) Debt
of the type described in clause (iii) of the definition of “Debt” (but only to
the extent of any unreimbursed drawings under any such Debt), and (c) Debt of
the types described in clauses (v) through (viii) of the definition of “Debt”,
in each case actually owing by

 

31



--------------------------------------------------------------------------------

the Borrower and the Restricted Subsidiaries on such date and to the extent
appearing on the balance sheet of the Borrower determined on a consolidated
basis in accordance with GAAP (provided that the amount of any obligations under
Capital Leases and any Debt issued at a discount to its face value shall be
determined in accordance with GAAP); minus (2) the aggregate cash and Permitted
Investments (in each case, free and clear of all Liens, other than Liens
permitted by Section 9.03(a), Section 9.03(e) and clause (v) of the definition
of Excepted Liens) included in the cash and cash equivalent accounts listed on
the consolidated balance sheet of the Borrower and the Consolidated Restricted
Subsidiaries as of such date. Notwithstanding the foregoing, “Total Debt” shall
not include non-cash obligations under ASC 815.

“Transactions” means, (a) with respect to (i) the Borrower, the execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document to which it is a party, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, and the grant of Liens
by the Borrower on Properties pursuant to the Security Instruments and (ii) each
Guarantor, the execution, delivery and performance by such Guarantor of each
Loan Document to which it is a party, the guaranteeing of the Indebtedness and
the other obligations under the Guaranty Agreement by such Guarantor and such
Guarantor’s grant of Liens on Properties pursuant to the Security Instruments,
(b) the Alagasco Sale, (c) the Refinancing and (d) the payment of fees,
commissions and expenses in connection with each of the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate, the LIBOR Market Index Rate
or the Adjusted LIBO Rate.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 7.14 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.06.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(f).

“Wholly-Owned Subsidiary” means any Restricted Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or are owned by the Borrower and
one or more of the Wholly-Owned Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Withholding Agent” means any Credit Party or the Administrative Agent.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the

 

32



--------------------------------------------------------------------------------

context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” as
used in this Agreement shall be deemed to be followed by the phrase “without
limitation”. The word “will” as used in this Agreement shall be construed to
have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import as used in this Agreement, shall be
construed to refer to this Agreement in its entirety (including all Annexes,
Exhibits and Schedules to this Agreement) and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” as used in this Agreement means “from and including” and the word “to”
means “to and including” and (f) any reference herein to Articles, Sections,
Annexes, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement. No
provision of this Agreement or any other Loan Document shall be interpreted or
construed against any Person solely because such Person or its legal
representative drafted such provision.

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Required Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.
Notwithstanding anything herein to the contrary, (i) for purposes of calculating
compliance with any covenant in this Agreement or any other Loan Document, no
effect shall be given to any change in GAAP arising out of a change described in
the Proposed Accounting Standards Update to Leases (Topic 840) dated August 17,
2010 or a substantially similar pronouncement, and (ii) for the purposes of
calculating any of the ratios tested under Section 9.01, and the components of
each of such ratios, all Unrestricted Subsidiaries, and their subsidiaries
(including their assets, liabilities, income, losses, cash flows, and the
elements thereof) shall be excluded, except for any cash dividends or
distributions actually paid by any Unrestricted Subsidiary or any of its
subsidiaries to the Borrower or any Restricted Subsidiary, which shall be deemed
to be income to the Borrower or such Restricted Subsidiary when actually
received by it.

 

33



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make revolving loans (“Revolving Loans”) to the Borrower
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding its Applicable
Percentage of the Loan Limit or (b) the total Revolving Credit Exposures
exceeding the Loan Limit. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, repay and reborrow the
Loans.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing (other than
Borrowings of Swingline Loans) shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith. Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $500,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(c). Borrowings of more than one Type may be outstanding at the same
time, provided that there shall not at any time be more than a total of ten
(10) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(d) Notes. The Revolving Loans made by each Lender shall be evidenced by a
single promissory note of the Borrower in substantially the form of Exhibit A-1,
dated, in the case of (i) any Lender party hereto as of the date of this
Agreement, as of the date of this Agreement, or (ii) any Lender that becomes a
party hereto pursuant to an Assignment and Assumption, as of the effective date
of the Assignment and Assumption, payable to such Lender and otherwise duly
completed. The Swingline Loans made by the Swingline Lender shall be evidenced
by a single promissory note of the Borrower in substantially the form of
Exhibit A-2, dated as of the date of this Agreement. The date, amount, Type,
interest rate and, if applicable,

 

34



--------------------------------------------------------------------------------

Interest Period of each Loan made by each Lender, and all payments made on
account of the principal thereof, shall be recorded by such Lender on its books
for its Note. Failure to make any such recordation shall not affect any Lender’s
or the Borrower’s rights or obligations in respect of such Loans or affect the
validity of such transfer by any Lender of its Note.

Section 2.03 Requests for Borrowings. To request a Borrowing of Revolving Loans,
the Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 12:00 p.m., New York City
time, on the same Business Day of the proposed Borrowing; provided that no such
notice shall be required for any deemed request of an ABR Borrowing to finance
the reimbursement of an LC Disbursement as provided in Section 2.08(c) or any
deemed request of an ABR Borrowing to repay any Swingline Loan as provided in
Section 2.09(c). Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery, email or fax to the Administrative
Agent of a written Borrowing Request in substantially the form of Exhibit B and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the amount of the then effective Borrowing Base, the amount of the then
effective Aggregate Commitment, the current total Revolving Credit Exposures
(without regard to the requested Borrowing) and the pro forma total Revolving
Credit Exposures (giving effect to the requested Borrowing); and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation by the Borrower that the amount of the
requested Borrowing shall not cause the total Revolving Credit Exposures to
exceed the Loan Limit.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

35



--------------------------------------------------------------------------------

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing (other than Borrowings of
Swingline Loans) initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.04. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery, email or fax to the Administrative Agent of
a written Interest Election Request in substantially the form of Exhibit C and
signed by the Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

 

36



--------------------------------------------------------------------------------

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default or a Borrowing Base
Deficiency has occurred and is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Not later than 1:00 p.m., New York City time, on the
date specified in the applicable Borrowing Request, each Lender shall make each
Revolving Loan to be made by it hereunder by wire transfer of immediately
available funds to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent and designated by the Borrower in the applicable
Borrowing Request; provided that (A) ABR Loans made to finance the reimbursement
of an LC Disbursement as provided in Section 2.08(c) shall be remitted by the
Administrative Agent to the Issuing Bank and (B) Loans to be made for the
purpose of refinancing Swingline Loans shall be made by the Lenders as provided
in Section 2.09(c). Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable for the respective Loan. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. Nothing in this Section 2.05
shall be deemed to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights that the Borrower may have
against any Lender as a result of any breach by such Lender of its obligations
hereunder (it being understood, however, that no Agent or Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

37



--------------------------------------------------------------------------------

Section 2.06 Termination and Reduction of Commitments and Maximum Aggregate
Amount.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Aggregate Commitment shall terminate on the Maturity Date. If at any time the
Maximum Aggregate Amount or the Borrowing Base is terminated (except due to an
Investment Grade Period) or reduced to zero, then the Aggregate Commitment shall
terminate on the effective date of such termination or reduction.

(b) Optional Termination and Reduction of Maximum Aggregate Amount or Aggregate
Commitment.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Maximum Aggregate Amount or Aggregate Commitment; provided that (A) upon any
reduction of the Maximum Aggregate Amount to an amount less than the Aggregate
Commitment, the Aggregate Commitment shall automatically be reduced (ratably in
accordance with each Lender’s Applicable Percentage) so that the Aggregate
Commitment equals the Maximum Aggregate Amount (as so reduced), (B) each
reduction shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (C) the Borrower shall not terminate or reduce the
Maximum Aggregate Amount or the Aggregate Commitment if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 3.04(c), the
total Revolving Credit Exposures would exceed the Loan Limit.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Maximum Aggregate Amount or Aggregate Commitment under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided
that a notice of termination of the Maximum Aggregate Amount or Aggregate
Commitment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Maximum Aggregate Amount or Aggregate Commitment
shall be permanent and may not be reinstated. Each reduction of the Maximum
Aggregate Amount or Aggregate Commitment shall be made ratably among the Lenders
in accordance with each Lender’s Applicable Percentage.

(iii) Upon any redetermination or other adjustment in the Borrowing Base
pursuant to this Agreement that would otherwise result in the Borrowing Base
becoming less than the Aggregate Commitment, the Aggregate Commitment shall be
automatically reduced (ratably among the Lenders in accordance with each
Lender’s

 

38



--------------------------------------------------------------------------------

Applicable Percentage) so that it equals such redetermined Borrowing Base (and
Annex I shall be deemed amended to reflect such amendments to each Lender’s
Commitment and the Aggregate Commitment).

Section 2.07 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $2,100,000,000. Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments in between Scheduled Redeterminations from
time to time pursuant to this Section 2.07 or Section 8.12(c).

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Agents, the
Issuing Bank and the Lenders on April 1st and October 1st of each year (or, in
each case, such date promptly thereafter as reasonably practicable), commencing
April 1, 2015. In addition, the Borrower may, by notifying the Administrative
Agent thereof, and the Administrative Agent may, at the direction of the
Required Lenders, by notifying the Borrower thereof, one time between Scheduled
Redeterminations, each elect to cause the Borrowing Base to be redetermined
between Scheduled Redeterminations (an “Interim Redetermination”) in accordance
with this Section 2.07. In addition to, and not including and/or limited by the
Interim Redetermination rights above, the Borrower may, by notifying the
Administrative Agent thereof, at any time between Scheduled Redeterminations,
request additional Interim Redeterminations of the Borrowing Base pursuant to
Section 2.07(g) below in connection with acquisitions of Oil and Gas Properties
described therein.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.11(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.11(b) and (c), and (B) such other reports, data and
supplemental information, including the information provided pursuant to
Section 8.11(c), as may, from time to time, be reasonably requested by the
Required Lenders (the Reserve Report, such certificate and such other reports,
data and supplemental information being the “Engineering Reports”), the
Administrative Agent shall evaluate the information contained in the Engineering
Reports and shall in good faith in its sole discretion propose a new Borrowing
Base (the “Proposed Borrowing Base”) based upon such information and such other
information (including the status of title information with respect to the Oil
and Gas Properties as described in the Engineering Reports and the existence of
any Swap Agreements or any other Debt) as the Administrative Agent deems
appropriate in accordance with its usual and customary oil and gas lending
criteria as it exists at the particular time;

 

39



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”) promptly after
the Administrative Agent has received complete Engineering Reports from the
Borrower and has had a reasonable opportunity to determine the Proposed
Borrowing Base in accordance with Section 2.07(c)(i); and

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved by the Borrowing Base Increase Lenders (in each such
Lender’s good faith in its sole discretion in accordance with such Lender’s
usual and customary oil and gas lending criteria as it exists at the particular
time) as provided in this Section 2.07(c)(iii); and any Proposed Borrowing Base
that would decrease or maintain the Borrowing Base then in effect must be
approved or be deemed to have been approved by the Required Lenders (in each
such Lender’s good faith in its sole discretion in accordance with such Lender’s
usual and customary oil and gas lending criteria as it exists at the particular
time) as provided in this Section 2.07(c)(iii). Upon receipt of the Proposed
Borrowing Base Notice, each Lender shall have fifteen (15) days to agree with
the Proposed Borrowing Base or disagree with the Proposed Borrowing Base by
proposing an alternate Borrowing Base. If, in the case of any Proposed Borrowing
Base that would decrease or maintain the Borrowing Base then in effect, at the
end of such fifteen (15) days, any Lender has not communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be an approval of the Proposed Borrowing Base. If, in the case of any
Proposed Borrowing Base that would increase the Borrowing Base then in effect,
at the end of such fifteen (15) days, any Lender has not communicated its
approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be a disapproval of the Proposed Borrowing Base. If, at the
end of such 15-day period, the Borrowing Base Increase Lenders, in the case of a
Proposed Borrowing Base that would increase the Borrowing Base then in effect,
or the Required Lenders, in the case of a Proposed Borrowing Base that would
decrease or maintain the Borrowing Base then in effect, have approved or, in the
case of a decrease or reaffirmation, deemed to have approved, as aforesaid, then
the Proposed Borrowing Base shall become the new Borrowing Base, effective on
the date specified in Section 2.07(d). If, however, at the end of such 15-day
period, the Borrowing Base Increase Lenders or the Required Lenders, as
applicable, have not approved or, in the case of a decrease or reaffirmation,
deemed to have approved, as aforesaid, then the Administrative Agent shall
promptly thereafter poll the Lenders to ascertain the highest Borrowing Base
then acceptable to (x) in the case of a decrease or reaffirmation, a number of
Lenders sufficient to constitute the Required Lenders and (y) in the case of an
increase, the Borrowing Base Increase Lenders, and such amount shall become the
new Borrowing Base, effective on the date specified in Section 2.07(d).

 

40



--------------------------------------------------------------------------------

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by the Borrowing
Base Increase Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall promptly thereafter notify
the Borrower and the Lenders of the amount of the redetermined Borrowing Base
(the “New Borrowing Base Notice”), and such amount shall become the new
Borrowing Base, effective and applicable to the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.11(a) and (c) in a timely and complete manner,
then on the April 1st or October 1st (or, in each case, such date promptly
thereafter as reasonably practicable), as applicable, following such New
Borrowing Base Notice, or (B) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.11(a) and (c) in a timely and complete manner, then on the
Business Day next succeeding delivery of such New Borrowing Base Notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such New Borrowing Base Notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 2.07(f),
Section 2.07(g) or Section 8.12(c), whichever occurs first. Notwithstanding the
foregoing, no Scheduled Redetermination or Interim Redetermination shall become
effective until the New Borrowing Base Notice related thereto is received by the
Borrower.

(e) Reduction Upon Issuance of Senior Notes. If the Borrower issues any Senior
Notes during the period between Scheduled Redetermination dates, then (i) on the
date on which such Senior Notes are issued, the Borrowing Base then in effect
shall be reduced by an amount equal to the product of 0.25 multiplied by the
stated principal amount of such Senior Notes, and (ii) the Borrowing Base as so
reduced shall become the new Borrowing Base immediately upon the date of such
issuance, effective and applicable to the Borrower, the Administrative Agent,
the Swingline Lender, the Issuing Bank and the Lenders on such date until the
next redetermination or modification thereof hereunder. For purposes of this
Section 2.07(e), if any such Debt is issued at a discount or otherwise sold for
less than “par”, the reduction shall be calculated based upon the stated
principal amount without reference to such discount. Notwithstanding the
foregoing, no such reduction to the Borrowing Base shall be required with
respect to (x) Senior Notes issued to refinance the Existing Senior Notes up to
the principal amount of the Existing Senior Notes (and for the avoidance of
doubt, any principal amounts issued in excess thereof shall be subject to the
foregoing reduction) or (y) Senior Notes in an aggregate stated principal amount
not to exceed $300,000,000 issued by the Borrower prior to April 1, 2015 (and
for the avoidance of doubt, any principal amounts issued in excess thereof shall
be subject to the foregoing reduction).

(f) Reduction Upon Asset Sales and Swap Liquidations. If, during the period
between Scheduled Redetermination dates, there are (i) sales or other
dispositions of Borrowing Base Properties or any interest therein (including as
a result of any Casualty Events), (ii) sales or dispositions of any Restricted
Subsidiary owning Borrowing Base Properties and/or (iii) the Liquidation of any
Swap Agreements in respect of commodities, then in each case, the Borrowing Base
shall be reduced if required by Section 9.12(d)(iv), in the manner set forth
therein.

 

41



--------------------------------------------------------------------------------

(g) Acquisition Redetermination. In connection with any acquisition (or series
of acquisitions during the period between Scheduled Redetermination dates) of
Oil and Gas Properties by the Credit Parties with a purchase price exceeding 5%
of the Borrowing Base then in effect, the Borrower may, upon written notice to
the Administrative Agent, elect to cause the Borrowing Base to be redetermined
in accordance with the procedures set forth for Interim Redeterminations, to be
effective on or about the closing of such acquisition.

(h) Administrative Agent Data. The Administrative Agent hereby agrees to provide
promptly, and in any event within 3 Business Days, following its receipt of a
request by the Borrower, an updated Bank Price Deck. In addition, the
Administrative Agent and the Lenders agree, upon request, to meet with the
Borrower to discuss their evaluation of the reservoir engineering of the Oil and
Gas Properties included in the Reserve Report and their respective methodologies
for valuing such properties and the other factors considered in calculating the
Borrowing Base.

(i) Investment Grade Period. Notwithstanding anything in this Agreement to the
contrary, during any Investment Grade Period, the provisions of clauses (a)
through (g) of this Section 2.07, Section 8.12(c) and Section 9.12(d)(iv) and
any other provisions tied to the Borrowing Base and/or a Borrowing Base
Deficiency will be deemed to be inapplicable and shall be disregarded for all
purposes. Upon the end of any Investment Grade Period, (i) the Borrowing Base
will be, until so redetermined pursuant to clause (ii), the most recent
Borrowing Base that was in effect prior to such Investment Grade Period and
(ii) the Borrower will provide to the Administrative Agent a Reserve Report of
the type described in Section 8.11(b) no later than thirty (30) days following
the end of such Investment Grade Period, and the Borrowing Base will be
redetermined using the procedures for Interim Redeterminations set forth above.

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any of its Restricted Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period; provided that the
Borrower may not request the issuance, amendment, renewal or extension of a
Letter of Credit hereunder if a Borrowing Base Deficiency exists at such time or
would exist as a result of the issuance of such Letter of Credit. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

 

42



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver,
email or fax (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than three (3) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi) specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).

Each notice shall constitute a representation and warranty by the Borrower that
after giving effect to the requested issuance, amendment, renewal or extension,
as applicable, (x) the LC Exposure shall not exceed the LC Commitment and
(y) the total Revolving Credit Exposures shall not exceed the Loan Limit.

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit; provided that, in the event of any conflict
between such application or any Letter of Credit Agreement and the terms of this
Agreement, the terms of this Agreement shall control.

The Issuing Bank shall not be under any obligation to issue any Letter of Credit
if: (x) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing the Letter of Credit, or any law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the Issuing
Bank with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuing Bank in good faith deems material to it, or (y) the
issuance of the Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally.

Upon at least one (1) Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent and the Issuing Bank
(which notice the

 

43



--------------------------------------------------------------------------------

Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, on any day, permanently to terminate the LC
Commitment in whole or in part; provided that, after giving effect to such
termination or reduction, the outstanding LC Exposure shall not exceed the LC
Commitment.

(c) Expiration Date.

(i) Each Letter of Credit shall expire (the “LC Maturity Date”) at or prior to
the close of business on the earlier of (A) the date that is one year after the
date of the issuance of such Letter of Credit (or fifteen (15) months with
respect to Letters of Credit issued for the benefit of the Texas Railroad
Commission or such longer period as the Issuing Bank may agree in its sole
discretion), or in the case of any renewal or extension thereof, one year after
such renewal or extension (or fifteen (15) months with respect to Letters of
Credit issued for the benefit of the Texas Railroad Commission or such longer
period as the Issuing Bank may agree in its sole discretion) and (B) the date
that is five Business Days prior to the Maturity Date.

(ii) If the Borrower so requests, the Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Issuing Bank to prevent any such
extension at least once in each 12-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
12-month period to be agreed upon at the time such Letter of Credit is issued.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the date that is five Business Days prior to the Maturity Date; provided,
however, that the Issuing Bank shall not permit any such extension if (A) the
Issuing Bank has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section 2.08(a)
or otherwise), or (B) it has received notice (which may be by telephone, email
or in writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (I) from the Administrative Agent that the Majority
Lenders have elected not to permit such extension or (II) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 6.02 are not then satisfied, and in
each such case directing the Issuing Bank not to permit such extension.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank

 

44



--------------------------------------------------------------------------------

and not reimbursed by the Borrower on the date due as provided in
Section 2.08(e), or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this Section 2.08(d) in respect of Letters
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default, the existence
of a Borrowing Base Deficiency or any reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement not
later than 2:00 p.m., New York City time by paying to the Administrative Agent
an amount equal to such LC Disbursement on the date that such LC Disbursement is
made if the Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
2:00 p.m., New York City time on (i) the Business Day that the Borrower receives
such notice, if such notice is received prior to 10:00 a.m., New York City time,
on the day of receipt, or (ii) the Business Day immediately following the day
that the Borrower receives such notice, if such notice is not received prior to
such time on the day of receipt; provided that the Borrower shall, subject to
the conditions to Borrowing set forth herein, be deemed to have requested, and
the Borrower does hereby request under such circumstances, that such payment be
financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing (and Borrower’s failure to make such
reimbursement payment shall not constitute a payment Default hereunder). If the
Borrower fails to make such reimbursement payment when due, or is unable to
finance such payment with an ABR Borrowing because it cannot satisfy the
conditions in Section 6.02, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.08(e), the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this Section 2.08(e) to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any
LC Disbursement (other than the funding of ABR Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision

 

45



--------------------------------------------------------------------------------

therein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit or any Letter of
Credit Agreement, or (iv) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not (i) be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof or (ii) be construed to excuse the
Administrative Agent, the Lenders, the Issuing Bank, or any of their Related
Parties from liability for its own gross negligence or willful misconduct. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised all requisite care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by email or fax)
of such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

46



--------------------------------------------------------------------------------

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent
indicating that the Required Lenders require the deposit of cash collateral
pursuant to this Section 2.08(j) or (ii) the Borrower is required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then the Borrower shall
deposit, in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to, in the case of an existing Event of Default, the LC Exposure, and in the
case of a payment required by Section 3.04(c), the amount of such excess as
provided in Section 3.04(c), as of such date; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower or any Restricted Subsidiary described in Section 10.01(h) or
Section 10.01(i). The Borrower hereby grants to the Administrative Agent, for
the benefit of the Issuing Bank and the Lenders, an exclusive first priority and
continuing perfected security interest in and Lien on such account and all cash,
checks, drafts, certificates and instruments, if any, from time to time
deposited or held in such account, all deposits or wire transfers made thereto,
any and all investments purchased with funds deposited in such account, all
interest, dividends, cash, instruments, financial assets and other Property from
time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor. The Borrower’s obligation to deposit amounts pursuant
to this Section 2.08(j) shall be absolute and unconditional, without regard to
whether any beneficiary of any such Letter of Credit has attempted to draw down
all or a portion of such amount under the terms of a Letter of Credit, and, to
the fullest extent permitted by applicable law, shall not be subject to any
defense or be affected by a right of set-off, counterclaim or recoupment which
the Borrower or any of its Subsidiaries may now or hereafter have against any
such beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever. Such deposit shall be held as collateral
securing the payment and performance of the Borrower’s and the

 

47



--------------------------------------------------------------------------------

Guarantor’s obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower and the Guarantors under this Agreement or the other Loan
Documents. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence and continuance of an Event of Default,
and the Borrower is not otherwise required to pay to the Administrative Agent
the excess attributable to an LC Exposure in connection with any prepayment
pursuant to Section 3.04(c), then such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within two Business Days after all
Events of Default have been cured or waived.

(k) Applicability of ISP. Unless otherwise expressly agreed by the Issuing Bank
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit. Notwithstanding the foregoing, the Issuing Bank
shall not be responsible to the Borrower for, and the Issuing Bank’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the Issuing Bank required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the law or any order of a jurisdiction where the Issuing
Bank or the beneficiary is located, the practice stated in the ISP or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(l) Defaulting Lenders. If, at any time, a Defaulting Lender exists hereunder,
then, within one (1) Business Day following the written request of the Issuing
Bank, the Borrower shall cash collateralize the Fronting Exposure of the Issuing
Bank with respect to such Defaulting Lender (determined after giving effect to
Section 2.11(a)(iv) and any cash collateral provided by such Defaulting Lender)
with respect to the Defaulting Lender in an amount equal to the lesser of
(x) the amount of such Fronting Exposure and (y ) an amount otherwise agreeable
to the Issuing Bank and the Administrative Agent in their sole discretion.

(i) Grant of Security Interest. The Borrower and, to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank, and agrees to maintain, a first
priority security interest in all such cash collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of LC Exposure,
to be applied pursuant to clause (ii) below. Such Borrower or Defaulting Lender,
as applicable, shall execute any documents and agreements, including the
Administrative Agent’s standard form assignment of deposit accounts, that the
Administrative Agent reasonably requests in

 

48



--------------------------------------------------------------------------------

connection therewith to establish such cash collateral account and to grant the
Administrative Agent, for the benefit of the Issuing Bank, a first priority
security interest in such account and the funds therein. If at any time the
Administrative Agent determines that cash collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such cash collateral is less than
the amount required under Section 2.08(l) above, the Borrower will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional cash collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any cash collateral provided by the
Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section 2.08(l) or Section 2.11
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LC Exposure
(including, as to cash collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the cash collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii) Termination of Requirement. Cash collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as cash collateral pursuant to this Section 2.08(l)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(B) the determination by the Administrative Agent and the Issuing Bank that
there exists excess cash collateral; provided that, subject to Section 2.11,
(x) the Issuing Bank may determine in its sole discretion that cash collateral
provided by a Defaulting Lender shall be held to support future anticipated
Fronting Exposure or other obligations of such Defaulting Lender and (y) the
Borrower and the Issuing Bank may agree that cash collateral provided by the
Borrower shall be held to support future anticipated Fronting Exposure or other
obligations; and provided further that to the extent that such cash collateral
was provided by the Borrower, such cash collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

(m) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

Section 2.09 Swingline Loans.

(a) Availability. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Availability Period; provided that (i) after giving effect to
any amount requested, the total Revolving Credit Exposures shall not exceed the
Loan Limit and (ii) the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested), shall

 

49



--------------------------------------------------------------------------------

not exceed the Swingline Commitment; and provided further that no Swingline Loan
may be requested to refinance any outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, repay and reborrow the Swingline Loans. Each Swingline Loan
shall be a LIBOR Market Index Rate Loan. Immediately upon the making of a
Swingline Loan, each Lender with a Commitment shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swingline Loan.

(b) Borrowing Procedures. Each Borrowing of Swingline Loans may be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m., New York
City time, on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $500,000 or a whole multiple of
$100,000 in excess thereof and (ii) the requested borrowing date, which shall be
a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swingline Lender and the Administrative Agent of a written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower. Promptly after receipt by the Swingline Lender of any telephonic
Borrowing Request, the Swingline Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Borrowing Request and, if not, the Swingline Lender will notify
the Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m., New York City time, on the date of the proposed Borrowing of
Swingline Loans (A) directing the Swingline Lender not to make such Swingline
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.09(a) or (2) that one or more of the applicable conditions
specified in Section 6.02 is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender will, not later than 3:00 p.m., New York
City time, on the borrowing date specified in such Borrowing Request, make the
amount of its Swingline Loan available to the Borrower.

The Swingline Lender shall not be under any obligation to issue any Swingline
Loan if: (x) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Swingline Lender
from making Swingline Loans, or any law applicable to the Swingline Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Swingline Lender shall
prohibit, or request that the Swingline Lender refrain from, the making of swing
line loans generally or the Swingline Loans in particular or shall impose upon
the Swingline Lender with respect to the Swingline Loans any restriction,
reserve or capital requirement (for which the Issuing Bank is not otherwise
compensated hereunder) not in effect on the Effective Date, or shall impose upon
the Swingline Lender any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and which the Swingline Lender in good faith
deems material to it, or (y) the issuance of the Swingline Loans would violate
one or more policies of the Swingline Lender applicable to swing line loans
generally.

 

50



--------------------------------------------------------------------------------

(c) Repayment and Refinancing.

(i) The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on their behalf), that each Lender make a Revolving Loan in an
amount equal to such Lender’s Applicable Percentage of the amount of Swingline
Loans then outstanding. Additionally, if a Swingline Loan is not repaid by
Borrower on or before the date required for such Swingline Loan under
Section 3.01, Borrower shall, subject to the conditions set forth in
Section 6.02 herein, be deemed to have requested, and the Borrower does hereby
request under such circumstances, that such Swingline Loan be refinanced with an
ABR Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to repay such Swingline Loan shall be discharged and
replaced by the resulting ABR Borrowing. If the Borrower does not repay a
Swingline Loan when due, and instead requests (or is deemed to have requested
pursuant to the terms hereof) that such payment be refinanced with a Revolving
Loan, (i) the Administrative Agent shall request that each Lender make a
Revolving Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of such Swingline Loan and (ii) Borrower’s failure to repay such
Swingline Loan on the date required by Section 3.01 shall not constitute a
payment Default hereunder. Any such request hereunder from the Administrative
Agent shall be made in writing (which written request shall be deemed to be a
Borrowing Request for purposes hereof) and in accordance with the requirements
of Section 2.03, without regard to the minimum and multiples specified in
Section 2.02(c) for the principal amount of such Loans, but subject to the
conditions set forth in Section 6.02, and provided that the after giving effect
to such Borrowing, the total Revolving Credit Exposures shall not exceed the
Loan Limit. The Swingline Lender shall furnish the Borrower with a copy of the
applicable Borrowing Request promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Borrowing Request available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply cash collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at the Administrative
Agent’s Office not later than 1:00 p.m., New York City time, on the day
specified in such Borrowing Request, whereupon, subject to Section 2.09(c)(ii),
each Lender that so makes funds available shall be deemed to have made a
Revolving Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Loan in accordance with Section 2.09(c)(i), the request for Revolving
Loans submitted by the Swingline Lender as set forth herein shall be deemed to
be a request by the Swingline Lender that each of the Lenders fund its risk
participation in the relevant Swingline Loan and each Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.09(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Lender

 

51



--------------------------------------------------------------------------------

pursuant to the foregoing provisions of this Section 2.09(c) by the time
specified in Section 2.09(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Swingline Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swingline Loans pursuant to this Section 2.09(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or an Event of Default, or (C) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.09(c) is subject
to the conditions set forth in Section 6.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Lender its
Applicable Percentage (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s risk participation was
funded) thereof in the same funds as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 12.05(b) (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Effective Rate. The Administrative Agent will
make such demand upon the request of the Swingline Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Indebtedness and the termination of this Agreement.

 

52



--------------------------------------------------------------------------------

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Lender funds its Revolving Loans or risk participation pursuant to
this Section 2.09 to refinance such Lender’s Applicable Percentage of any
Swingline Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swingline Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

(g) Resignation of Swingline Lender. The Swingline Lender may resign at any time
by giving 30 days’ prior notice to the Administrative Agent, the Lenders and the
Borrower. After the resignation of a Swingline Lender hereunder, the retiring
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement and the other
Loan Documents with respect to Swingline Loans made by it prior to such
resignation, but shall not be required to make any additional Swingline Loans.

Section 2.10 Increase in Aggregate Commitment.

(a) At (i) any time that is not an Investment Grade Period, if the Borrowing
Base exceeds the Aggregate Commitment, or (ii) any time during an Investment
Grade Period, the Borrower may, by written notice to the Administrative Agent,
request one or more increases in the Aggregate Commitment (an “Incremental
Commitment”); provided that (i) at any time that is not an Investment Grade
Period, no Incremental Commitment shall exceed an amount equal to the Borrowing
Base at the time of such request minus the Aggregate Commitment (prior to giving
effect to such Incremental Commitment) at such time, (ii) no such Incremental
Commitment shall be permitted if after giving effect thereto, the Aggregate
Commitment would exceed the Maximum Aggregate Amount, and (iii) the total amount
of each Incremental Commitment shall be in a minimum principal amount of
$10,000,000 (unless, at any time that is not an Investment Grade Period, prior
to giving effect to such increase, the Borrowing Base exceeds the Aggregate
Commitment by less than $10,000,000 and after giving effect to such increase,
the Aggregate Commitment will equal the Borrowing Base). Each such notice shall
specify the date (each, an “Increase Date”) on which the Borrower proposes that
any Incremental Commitment shall be effective, which shall be a date not less
than five (5) Business Days after the date on which such notice is delivered to
Administrative Agent. The Borrower may invite (x) any Lender, any Affiliate of
any Lender and/or any Approved Fund (an “Increase Lender”), and/or (y) any other
Person (other than an Affiliate of the Borrower) reasonably satisfactory to the
Administrative Agent, the Issuing Bank and the Swingline Lender to provide an
Incremental Commitment (any such Person, an “Additional Lender”). Any Increase
Lender or any Additional Lender offered or approached to provide all or a
portion of any Incremental Commitment may elect or decline, in its sole
discretion, to provide such Incremental Commitment. Any Incremental Commitment
shall become effective as of such Increase Date; provided that:

(i) the Borrower may not, during any period that is not an Investment Grade
Period, request more than one increase in the Aggregate Commitment between

 

53



--------------------------------------------------------------------------------

Scheduled Redetermination dates, it being understood that an increase in the
Aggregate Commitment may also be requested on any Scheduled Redetermination date
(for the sake of clarity, all increases in the Aggregate Commitment effective on
a single day shall be deemed a single increase in the Aggregate Commitment for
purposes of this subsection);

(ii) no Default or Event of Default shall exist on such Increase Date before or
after giving effect to any Incremental Commitment and the making of any Loans
pursuant thereto;

(iii) no Lender’s Commitment may be increased without the consent of such
Lender;

(iv) all of the terms and conditions applicable to such Incremental Commitments
(and the Loans made pursuant thereto) shall be identical to the terms and
conditions applicable to Commitments and Loans under this Agreement (other than
with respect to any arrangement, structuring, upfront or other fees or discounts
payable in connection with such Incremental Commitment as may have been agreed
to between the Borrower and the Increase Lender or Additional Lender, as
applicable, and/or the Administrative Agent);

(v) if the Borrower elects to increase the Aggregate Commitment by increasing
the Commitment of one or more Increase Lenders, the Borrower and each such
Increase Lender shall execute and deliver to the Administrative Agent a
certificate substantially in the form of Exhibit J (a “Commitment Increase
Certificate”) and the Borrower shall pay any applicable fees as may have been
agreed to between the Borrower and such Increase Lender and/or the
Administrative Agent;

(vi) if the Borrower elects to increase the Aggregate Commitment by causing one
or more Additional Lenders to become a party to this Agreement, then the
Borrower and each such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit K (an
“Additional Lender Certificate”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500 for each Additional Lender, which
shall be payable by the Borrower to the Administrative Agent unless waived by
the Administrative Agent, and the Borrower shall (A) if requested by any
Additional Lender, deliver a Note payable to such Additional Lender in a
principal amount equal to its Commitment, and otherwise duly completed and
(B) pay any applicable fees as may have been agreed to between the Borrower and
any Additional Lender and/or the Administrative Agent;

(vii) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Commitment) reasonably requested by
Administrative Agent; and

(viii) after giving effect to the Incremental Commitments, (A) the Aggregate
Commitment shall be increased automatically on the Increase Date by the

 

54



--------------------------------------------------------------------------------

aggregate amount indicated in the Commitment Increase Certificates and/or
Additional Lender Certificates, as applicable, without further action by the
Borrower, the Administrative Agent, the Swingline Lender, the Issuing Bank or
any Lender, (B) Annex I and the Register shall each be amended to reflect the
increase in the Commitment of an Increase Lender or to add such Additional
Lender’s Commitment, as applicable, and the Applicable Percentages of the
Lenders shall be adjusted accordingly to reflect any Incremental Commitment of
an Increase Lender and/or each Additional Lender, (C) the Administrative Agent
shall distribute to the Borrower, the Administrative Agent, the Swingline
Lender, the Issuing Bank and each Lender such revised Annex I, (D) any such
Additional Lender shall be deemed to be a party in all respects to this
Agreement and any other Loan Documents to which the Lenders are a party and
(E) the outstanding Revolving Loans, Swingline Loans and LC Exposure will be
reallocated by the Administrative Agent on the applicable Increase Date among
the Lenders and/or the Additional Lenders, as applicable, in accordance with
their revised Applicable Percentages (and (x) the Lenders and/or Additional
Lenders, as applicable, shall make all payments and adjustments necessary to
effect such reallocation, and (y) the Borrower shall pay any and all costs
required pursuant to Section 5.02 in connection with such reallocation as if
such reallocation were a repayment).

Section 2.11 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Borrowing Base Increase
Lenders”, “Required Lenders” and “Majority Lenders”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or Swingline Lender hereunder; third, to
cash collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.08(l); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Bank’s future Fronting Exposure with respect to such

 

55



--------------------------------------------------------------------------------

Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.08(l); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank and the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Exposure in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Letter of Credit obligations
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or LC Exposure owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in LC
Exposure and Swingline Loans are held by the Lenders pro rata in accordance with
the Commitments without giving effect to Section 2.11(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.11(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 3.05(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive fees pursuant to
Section 3.05(b) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Applicable Percentage of the stated amount
of Letters of Credit for which it has provided cash collateral pursuant to
Section 2.08(l).

(C) With respect to any fee pursuant to Section 3.05(b) not required to be paid
to any Defaulting Lender pursuant to clause (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Bank or Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

56



--------------------------------------------------------------------------------

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Exposure and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 6.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment then in effect. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, (A) first, prepay
Swingline Loans in an amount equal to the Swingline Lender’s Fronting Exposure
and (B) second, cash collateralize the Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in Section 2.08(l).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with the Commitments (without giving effect to
Section 2.11(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Letters of Credit and Swingline Loans. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

 

57



--------------------------------------------------------------------------------

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan on the Termination Date. The Borrower
shall repay each Swingline Loan (or refinance such Swingline Loan with a
Revolving Loan pursuant to Section 2.09(c)) on the earlier to occur of (i) the
date ten Business Days after such Swingline Loan is made and (ii) the
Termination Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c) Swingline Loans. Each Borrowing of Swingline Loans shall bear interest at
the LIBOR Market Index Rate plus the Applicable Margin, but in no event to
exceed the Highest Lawful Rate.

(d) Post-Default Rate. Notwithstanding the foregoing, (i) if any Event of
Default of the type described in Section 10.01(a), Section 10.01(b),
Section 10.01(h), Section 10.01(i) or Section 10.01(j) occurs and is continuing,
then all outstanding principal, fees and other obligations under any Loan
Document shall automatically bear interest at a rate per annum of two percent
(2%) plus the rate applicable to ABR Loans as provided in Section 3.02(a)
(including the Applicable Margin), but in no event to exceed the Highest Lawful
Rate, and shall be payable on demand by the Administrative Agent and (ii) if any
Event of Default occurs and continues (other than an Event of Default described
in Section 10.01(a), Section 10.01(b), Section 10.01(h), Section 10.01(i) or
Section 10.01(j)), then at the election of the Required Lenders (or the
Administrative Agent at the direction of Required Lenders), all outstanding
principal, fees and other obligations under any Loan Document shall bear
interest at a rate per annum of two percent (2%) plus the rate applicable to ABR
Loans as provided in Section 3.02(a) (including the Applicable Margin), but in
no event to exceed the Highest Lawful Rate, and shall be payable on demand by
the Administrative Agent.

(e) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(d) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

58



--------------------------------------------------------------------------------

(f) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, LIBOR Market Index Rate, Adjusted LIBO Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent or the Required Lenders determine (which
determination shall be conclusive absent manifest error) that, because of
changes arising on or after the Effective Date affecting the interbank LIBOR
market, adequate and reasonable means do not exist for ascertaining the Adjusted
LIBO Rate or the LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, email or fax as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made either as an ABR Borrowing or at an alternate rate of
interest determined by the Required Lenders in good faith as their cost of
funds.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by email or fax) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, on the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, one Business Day before the date of prepayment. Each such notice shall be
irrevocable and

 

59



--------------------------------------------------------------------------------

shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.06(b), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.06(b).
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of Borrowing of the same Type as provided in
Section 2.02(c), or with respect to prepayments of Swingline Loans,
Section 2.09(b). Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 3.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Commitment pursuant to Section 2.06(b), the total Revolving Credit Exposures
exceeds the Loan Limit (as so reduced), then the Borrower shall (A) prepay the
Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and (B) if as a result of an LC Exposure
any excess remains after prepaying all of the Borrowings, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).

(ii) Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07 (other than pursuant to Section 2.07(e) or
Section 2.07(f)) or Section 8.12(c), if a Borrowing Base Deficiency shall result
therefrom, then the Borrower shall eliminate such Borrowing Base Deficiency by
electing to (w) make such prepayment and/or deposit of cash collateral in an
aggregate principal amount equal to such Borrowing Base Deficiency within
thirty (30) days after such redetermination or adjustment, (x) repay such
Borrowing Base Deficiency in six (6) equal and consecutive monthly installments,
the first installment being due and payable 30 days after receipt of
Administrative Agent’s notice of the new Borrowing Base and each subsequent
installment being due and payable on the same day in each of the 5 subsequent
calendar months, (y) provide additional Oil and Gas Properties or other
collateral acceptable to the Borrowing Base Increase Lenders (together with
title information with respect thereto acceptable to the Administrative Agent)
to increase the Borrowing Base by an amount at least equal to such Borrowing
Base Deficiency; or (z) effect any combination of the foregoing clauses (w),
(x) and (y) in amounts necessary to eliminate such Borrowing Base Deficiency;
provided that all payments required to be made pursuant to this
Section 3.04(c)(ii) must be made on or prior to the Termination Date. The
Borrower shall make such election in writing to the Administrative Agent within
thirty (30) days after Borrower’s receipt of the Administrative Agent’s notice
of the new Borrowing Base. If a Borrowing Base Deficiency remains after
prepaying all of the Borrowings as a result of an LC Exposure, the Borrower
shall pay to the Administrative Agent on behalf of the Lenders an amount equal
to such Borrowing Base Deficiency to be held as cash collateral as provided in
Section 2.08(j). Notwithstanding the foregoing, no mandatory prepayment under
this Section 3.04(c)(ii) shall be required during any Investment Grade Period.

 

60



--------------------------------------------------------------------------------

(iii) Upon any adjustments to the Borrowing Base pursuant to Section 2.07(f), if
a Borrowing Base Deficiency shall result therefrom, then the Borrower shall
(A) prepay the Borrowings in an aggregate principal amount equal to such
Borrowing Base Deficiency, and (B) if any Borrowing Base Deficiency remains
after prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such Borrowing
Base Deficiency to be held as cash collateral as provided in Section 2.08(j).
The Borrower shall be obligated to make the foregoing prepayment and/or deposit
of cash collateral prior to or contemporaneously with the closing date of the
applicable disposition or Liquidation. Notwithstanding the foregoing, no
mandatory prepayment under this Section 3.04(c)(iii) shall be required during
any Investment Grade Period.

(iv) Upon any adjustments to the Borrowing Base pursuant to Section 2.07(e), if
a Borrowing Base Deficiency shall result therefrom, then the Borrower shall
(A) prepay the Borrowings in an aggregate principal amount equal to such
Borrowing Base Deficiency, and (B) if any excess remains after prepaying all of
the Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such Borrowing Base Deficiency to be
held as cash collateral as provided in Section 2.08(j). The Borrower shall be
obligated to make such prepayment and/or deposit of cash collateral required by
this Section 3.04(c)(iv) on the date it issues such Senior Notes.
Notwithstanding the foregoing, no mandatory prepayment under this
Section 3.04(c)(iv) shall be required during any Investment Grade Period.

(v) If for any reason the aggregate outstanding principal amount of all
Swingline Loans at any time exceeds the Swingline Commitment, the Borrower shall
immediately prepay Swingline Loans in an aggregate amount equal to such excess.

(vi) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any Swingline Loans then outstanding, second, ratably
to any ABR Borrowings then outstanding, and, third, to any Eurodollar Borrowings
then outstanding, and if more than one Eurodollar Borrowing is then outstanding,
to each such Eurodollar Borrowing in order of priority beginning with the
Eurodollar Borrowing with the least number of days remaining in the Interest
Period applicable thereto and ending with the Eurodollar Borrowing with the most
number of days remaining in the Interest Period applicable thereto.

(vii) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

 

61



--------------------------------------------------------------------------------

Section 3.05 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender (other than a Defaulting Lender pursuant to
Section 2.11(a)(iii)(A)) a commitment fee, which shall accrue at the applicable
Commitment Fee Rate on the average daily amount of the unused amount of the
Commitment of such Lender during the period from and including the date of this
Agreement to but excluding the Termination Date; provided, that the amount of
outstanding Swingline Loans shall not be considered usage of the Commitments for
the purpose of calculating such fee. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the Termination Date, commencing on the first such date to occur after the
date hereof. All commitment fees shall be computed on the basis of a year of 360
days, unless such computation would exceed the Highest Lawful Rate, in which
case such fees shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, (ii) to the Issuing Bank a fronting fee at the
rate separately agreed upon between the Borrower and the Issuing Bank, on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure and (iii) to the Issuing Bank, for its own account, its standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder, in the amounts separately agreed
upon between the Borrower and the Issuing Bank. Participation and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the date of this
Agreement; provided that all such fees shall be payable on the Termination Date
and any such fees accruing after the Termination Date shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this
Section 3.05(b) shall be payable within 10 days after demand. All participation
and fronting fees shall be computed on the basis of a year of 360 days, unless
such computation would exceed the Highest Lawful Rate, in which case such fees
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

 

62



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 2:00 p.m., New York City time, on the date
when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements and Swingline Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the

 

63



--------------------------------------------------------------------------------

Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements and Swingline Loans to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.05(a),
Section 2.08(d), Section 2.08(e), Section 2.09(c), Section 2.09(d) or
Section 4.02, or otherwise hereunder, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid. After acceleration or maturity of the
Loans, all principal will be paid ratably as provided in Section 10.02(c).

Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, unless an Event of Default
exists, (a) the Administrative Agent and the Lenders agree that they will
neither notify the purchaser or purchasers of such production nor take any other
action to cause such proceeds to be remitted to the Administrative Agent or the
Lenders, but the Lenders will instead permit such proceeds to be paid to the
Borrower and its Restricted Subsidiaries and (b) the Lenders hereby authorize
the Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Restricted Subsidiaries.

 

64



--------------------------------------------------------------------------------

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;

(ii) subject any Lender or the Issuing Bank to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in subparagraphs (ii) through (iv) of
the definition of Excluded Taxes or (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition (other than Taxes) affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit issued by the Issuing Bank;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Issuing Bank of making or maintaining any Eurodollar Loan or
issuing any Letter of Credit (or of maintaining its obligation to make any such
Loan or Letter of Credit) or to reduce the amount of any sum received or
receivable by such Lender or Issuing Bank (whether of principal, interest or
otherwise), then upon request of such Lender or the Issuing Bank, the Borrower
will pay to such Lender or the Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates. A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or
(b) shall be delivered to the

 

65



--------------------------------------------------------------------------------

Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment by Borrower
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered by the Borrower pursuant hereto, or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 5.04(b),
then, in any such event, the Borrower shall after the Borrower’s receipt of a
written request from any Lender (which request shall set forth in reasonable
detail the basis for requesting such amount and the amount that such Lender is
entitled to receive, which shall be conclusive absent manifest error) pay to
such Lender (within fifteen days after such request) any amounts required to
compensate such Lender for any additional loss, cost and expense that such
Lender may reasonably incur as a result of such event, including any loss, cost
or expense (excluding loss of anticipated profits) actually incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Eurodollar Loan.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes (except as required by applicable law); provided that if the Borrower or
any Guarantor shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments (as determined in good faith by a Credit Party), then (i) the
sum payable by Borrower or such Guarantor shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 5.03(a)), the Administrative Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower or
such Guarantor shall make such deductions and (iii) the Borrower or such
Guarantor shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

66



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes payable or
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Borrower hereunder (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate of the Administrative Agent, a Lender or
the Issuing Bank as to the amount of such payment or liability under this
Section 5.03 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority pursuant to this Section 5.03, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments made under any Loan
Document shall deliver to the Withholding Agent, at the time or times reasonably
requested by the Withholding Agent, such properly completed and executed
documentation reasonably requested by the Withholding Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Withholding Agent as will enable
the Withholding Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding

 

67



--------------------------------------------------------------------------------

two sentences, the completion, execution and submission of such documentation
(other than such documentation set forth in Section 5.03(f)(ii)(A) and
Section 5.03(f)(ii)(B) and Section 5.03(g) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a “United States Person” as defined in Section 7701(a)(30) of the
Code (a “U.S. Person”),

(A) any Lender that is a U.S. Person shall deliver to the Withholding Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Withholding
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Withholding Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS

 

68



--------------------------------------------------------------------------------

Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner; and

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Withholding Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Withholding Agent to determine the withholding or deduction required to be made.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Withholding Agent in writing of its
legal inability to do so.

(g) FATCA. If a payment made to a Lender under any Loan Document would be
subject to United States federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 5.03(g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this

 

69



--------------------------------------------------------------------------------

paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i) For the avoidance of doubt, (A) the term “Lender” in this Section 5.03
includes the Issuing Bank and the Swingline Lender and (B) for the purposes of
this Section 5.03, the term “applicable law” includes FATCA.

Section 5.04 Mitigation Obligations; Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 5.01, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, then such Lender shall (at the
request of Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.01 or Section 5.03, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Replacement or Removal of Lenders. If (i) any Lender requests compensation
under Section 5.01, (ii) the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, (iii) any Lender becomes a
Defaulting Lender hereunder, (iv) any Lender becomes a Non-Consenting Lender or
(v) any Lender provides a notice pursuant to Section 5.05, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (A) require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(b)), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment) or (B) remove such Lender by terminating its
Commitment hereunder (and the Aggregate Commitment shall be automatically
reduced by such amount); provided that (1) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts, or in the case of
removal of such Lender, all

 

70



--------------------------------------------------------------------------------

amounts) and (2) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments thereafter. A Lender shall not be required to make any such assignment
or delegation, or be subject to removal, if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation or removal cease to apply.
Notwithstanding the foregoing, a Lender shall not be required to make any such
assignment and delegation or be subject to removal if such Lender is a Secured
Swap Provider with any outstanding Swap Agreements with any Credit Party (to the
extent obligations under such Swap Agreements constitute Indebtedness), unless
on or prior thereto, all such Swap Agreements have been terminated or novated to
another Approved Counterparty and such Lender (or its Affiliate) shall have
received payment of all amounts, if any, payable to it in connection with such
termination or novation.

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02):

(a) The Administrative Agent, the Arrangers and the Lenders shall have received
all commitment, facility and agency fees and all other fees and amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder (including the fees and expenses of Vinson &
Elkins L.L.P., counsel to the Administrative Agent).

(b) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of its board of directors (or comparable governing body) with
respect to the authorization of the Borrower or such Guarantor to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of the

 

71



--------------------------------------------------------------------------------

Borrower or such Guarantor (y) who are authorized to sign the Loan Documents to
which the Borrower or such Guarantor is a party and (z) who will, until replaced
by another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws (or comparable
organizational documents for any Credit Parties that are not corporations) of
the Borrower and such Guarantor, certified as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower and each Guarantor.

(d) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(e) The Administrative Agent shall have received duly executed Notes payable to
each Lender and the Swingline Lender, dated as of the date hereof.

(f) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments required as of the Effective Date. In
connection with the execution and delivery of such Security Instruments, the
Administrative Agent shall be reasonably satisfied that such Security
Instruments will, when properly recorded (or when applicable financing
statements related thereto are properly filed or such other actions needed to
perfect are taken) create first priority, perfected Liens (subject only to
Excepted Liens and other Liens permitted by Section 9.03) on (A) at least 80% of
the total value of the Oil and Gas Properties evaluated in the Initial Reserve
Report and (B) all other Property purported to be pledged as collateral pursuant
to the Security Instruments (excluding, however, certain Liens on Property of
the Credit Parties that the Administrative Agent is not requiring to be
perfected on the Effective Date).

(g) The Administrative Agent shall have received an opinion of (i) Bradley Arant
Boult Cummings LLP in form and substance acceptable to the Administrative Agent
and its counsel, and (ii) Locke Lord LLP in form and substance acceptable to the
Administrative Agent and its counsel.

(h) The Administrative Agent shall have received a certificate of insurance
coverage of the Credit Parties evidencing that the Credit Parties are carrying
insurance in accordance with Section 7.12.

(i) The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to at least 80% of the total value of
the Oil and Gas Properties evaluated in the Initial Reserve Report.

 

72



--------------------------------------------------------------------------------

(j) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower has received all consents
and approvals required by Section 7.03.

(k) The Administrative Agent shall have received (i) the Financial Statements
and the Initial Reserve Report accompanied by a certificate covering the matters
described in Section 8.11(c) and (ii) a pro forma consolidated balance sheet and
related pro forma consolidated statements of income of the Borrower for the
fiscal year most recently ended and for the year-to-date period ending on the
last day of the most recent fiscal quarter ending at least 45 days before the
Effective Date, prepared after giving pro forma effect to each element of the
Transactions (in accordance with Regulation S-X under the Securities Act of
1933, as amended, and including other adjustments reasonably acceptable to the
Administrative Agent) as if the Transactions had occurred on the last day of
such year-to-date period (in the case of such balance sheet) or at the beginning
of such period (in the case of such other financial statements).

(l) The Administrative Agent shall have received appropriate Uniform Commercial
Code search certificates and county-level lien searches reflecting no prior
Liens encumbering the Properties of the Borrower and its Restricted Subsidiaries
for each jurisdiction requested by the Administrative Agent, other than those
being assigned or released on or prior to the Effective Date or Liens permitted
by Section 9.03.

(m) The Administrative Agent shall have received, and satisfactorily completed
its review of, all due diligence information regarding the Credit Parties as it
shall have reasonably requested including information regarding environmental
matters, litigation, tax matters, accounting matters, insurance matters, labor
matters, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership, contingent liabilities
and other legal matters of the Borrower and its Subsidiaries.

(n) The Administrative Agent shall have received from the Credit Parties, to the
extent requested by the Lenders or the Administrative Agent, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act, at least five Business Days prior to the Effective Date.

(o) The Alagasco Sale shall have been consummated and the Refinancing shall have
been consummated (or, in either case, will be consummated substantially
simultaneously with the funding of the initial Loans under this Agreement), with
all commitments under the Existing Credit Agreements terminated and cancelled
and all Liens (if any) in connection therewith terminated and released
substantially simultaneously with the funding of the initial Loans under this
Agreement.

(p) The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be

 

73



--------------------------------------------------------------------------------

satisfied with, each document or other matter required under this Section 6.01
to be consented to or approved by or acceptable or satisfactory to a Lender
unless the Administrative Agent shall have received notice from such Lender
prior to the effectiveness of this Agreement specifying its objection thereto.
All documents executed or submitted pursuant to this Section 6.01 by and on
behalf of the Borrower or any of its Subsidiaries shall be in form and substance
reasonably satisfactory to the Administrative Agent and its counsel. The
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 12.02) at or
prior to 2:00 p.m., New York City time, on September 3, 2014 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time). The Administrative Agent shall notify the Borrower and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.

Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default, and at any time that is not an
Investment Grade Period, no Borrowing Base Deficiency, shall have occurred and
be continuing.

(b) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents, other than those set
forth in Section 7.04(b) and clause (i) of Section 7.05, shall be true and
correct in all material respects (or, if qualified by materiality or Material
Adverse Effect, in all respects) on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects) as of such specified
earlier date.

(c) The receipt by the Administrative Agent of a Borrowing Request (whether in
writing or by telephone) in accordance with Section 2.03 or a request for a
Letter of Credit (or an amendment, extension or renewal of a Letter of Credit)
in accordance with Section 2.08(b), as applicable, unless a Borrowing Request is
not required hereunder to obtain such Loan or Letter of Credit to be made or
issued hereunder.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a)-(b).

 

74



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that, on the Effective Date
and on each other date as required by this Agreement:

Section 7.01 Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite organizational
power and authority, and has all material governmental licenses, authorizations,
consents and approvals necessary, to own its assets and to carry on its business
as now conducted, and is qualified to do business in, and is in good standing
(if applicable, or has an “active” status in the case of the State of Texas) in,
every jurisdiction where such qualification is required, except where failure to
have such power, authority, licenses, authorizations, consents, approvals and
qualifications would not reasonably be expected to have a Material Adverse
Effect.

Section 7.02 Authority; Enforceability. The execution, delivery and performance
of the Loan Documents to which it is a party are within the Borrower’s and each
Guarantor’s organizational powers and have been duly authorized by all necessary
organizational and, if required, stockholder action (including any action
required to be taken by any class of directors (or similar governing body) of
the Borrower or any other Person, whether interested or disinterested, in order
to ensure the due authorization of the execution, delivery and performance of
the Loan Documents to which such Person is a party). Each Loan Document to which
the Borrower and each Guarantor is a party has been duly executed and delivered
by the Borrower and such Guarantor and constitutes a legal, valid and binding
obligation of the Borrower and such Guarantor, as applicable, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The execution, delivery and performance by
the Borrower and each Guarantor of the Loan Documents to which they are a party
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other third Person
(including shareholders or any class of directors, whether interested or
disinterested, of the Borrower or any other Person), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of the Security
Instruments (and related UCC financing statements) as required by this Agreement
and (ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder or would not reasonably be expected to have
a Material Adverse Effect; (b) will not violate any applicable law or regulation
or the charter, bylaws or other organizational documents of the Borrower or any
Restricted Subsidiary or any order of any Governmental Authority applicable to
Borrower or any Restricted Subsidiary, in each case the violation of which would
reasonably be expected to have a Material Adverse Effect; (c) will not violate
or result in a default under any Material Contract, or give rise to a right
thereunder to require any payment to be made by the Borrower or such Restricted

 

75



--------------------------------------------------------------------------------

Subsidiary; and (d) will not result in the creation or imposition of any Lien on
any Property of the Borrower or any Restricted Subsidiary (other than the Liens
created by the Loan Documents).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Administrative Agent (for
delivery to the Lenders) its consolidated balance sheet and statements of
income, stockholders equity and cash flows (i) as of and for the fiscal year
ended December 31, 2013, reported on by PricewaterhouseCoopers LLP, independent
public accountants and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended June 30, 2014, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of such dates and for such periods
covered thereby in accordance with GAAP except to the extent provided in the
notes thereto, subject to year-end audit adjustments and the absence of
footnotes in the case of the unaudited quarterly financial statements.

(b) Since December 31, 2013, on the Effective Date, there has been no event,
development or circumstance that has had or would reasonably be expected to have
a Material Adverse Effect.

(c) Neither the Borrower nor any Restricted Subsidiary has on the date hereof
any material Debt, contingent liabilities, off-balance sheet liabilities or
partnerships, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments, except as
referred to or reflected or provided for in the Financial Statements.

Section 7.05 Litigation. Except as set forth on Schedule 7.05, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against the Borrower or any Restricted Subsidiary (i) on the
Effective Date that are not fully covered by insurance (except for normal
deductibles) as to which there is a reasonable probability of an adverse
determination that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) that involve any Loan Document or the Transactions.

Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect:

(a) the Borrower and its Subsidiaries and each of their respective Properties
and operations thereon are, and to the knowledge of the Borrower have been,
within all applicable statute of limitation periods, in material compliance with
all applicable Environmental Laws;

(b) the Borrower and its Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties (unless
the failure to obtain any such Environmental Permit would not reasonably be
expected to result in a Material Adverse Effect), with all such material
Environmental Permits being currently in full force and effect, and

 

76



--------------------------------------------------------------------------------

neither the Borrower nor any of its Subsidiaries has received any written notice
or otherwise has knowledge that any such existing material Environmental Permit
will be revoked or that any application for any new material Environmental
Permit or renewal of any existing material Environmental Permit will be
protested or denied;

(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to Borrower’s knowledge, threatened against the Borrower or its Subsidiaries or
any of their respective Properties or as a result of any operations at such
Properties;

(d) there is no underground storage tank at, or any impoundment or disposal area
containing Hazardous Materials that has been used by the Borrower or any of its
Subsidiaries or, to the knowledge of Borrower, that is located at, on or under,
any Oil and Gas Property currently owned or leased by the Borrower or its
Subsidiaries;

(e) to the Borrower’s knowledge, there has been no Release of Hazardous
Materials, or threatened Release of Hazardous Materials at, on, under or from
the Borrower’s or its Subsidiaries’ Properties that would reasonably be expected
to give rise to liability of the Borrower or its Subsidiaries under applicable
Environmental Law, and neither the Borrower nor any of its Subsidiaries is
conducting any investigation, remediation, abatement, removal, or other
corrective action pursuant to any Environmental Law at such Properties other
than non-material Remedial Work in the ordinary course of business;

(f) neither the Borrower nor any of its Subsidiaries has received any written
notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite the Borrower’s or any
Subsidiary’s Properties; and

(g) to Borrower’s knowledge, there has been no exposure of any Person or
Property to any Hazardous Materials as a result of or in connection with the
operations and businesses conducted by Borrower or any of its Subsidiaries or
relating to any of the Borrower’s or its Subsidiaries’ Properties that would
reasonably be expected to form the basis for a claim for damages or
compensation.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Borrower and each Restricted Subsidiary is in compliance with
all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, and possesses
all licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to so comply or possess, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

(b) Neither the Borrower nor any Restricted Subsidiary is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period

 

77



--------------------------------------------------------------------------------

or the giving of notice, or both, would constitute a default or would require
the Borrower or a Restricted Subsidiary to Redeem or make any offer to Redeem
under any indenture, note, credit agreement or instrument (i) evidencing or
securing any Material Indebtedness or (ii) by which the Borrower or any
Restricted Subsidiary or any of their Properties is bound and (with respect to
this clause (ii) only) which default, event or circumstance would reasonably be
expected to result in a Material Adverse Effect.

(c) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. No Credit Party is an “investment company”
or a company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.

Section 7.09 Taxes. Each Credit Party has filed or caused to be filed all
material Tax returns and reports required to have been filed and has paid or
caused to be paid all material Taxes required to have been paid by it, except
(i) Taxes not yet delinquent and/or (ii) Taxes that are being contested in good
faith by appropriate proceedings and for which the Borrower or such other Credit
Party, as applicable, has set aside on its books adequate reserves to the extent
required by and in accordance with GAAP.

Section 7.10 ERISA.

(a) To the knowledge of the Borrower, each Plan is, and has been, established
and maintained in material compliance with its terms, ERISA and, where
applicable, the Code.

(b) To the knowledge of the Borrower, no act, omission or transaction has
occurred which would result in imposition on the Borrower, any Subsidiary or any
ERISA Affiliate (whether directly or indirectly) of (i) either a material civil
penalty assessed pursuant to subsections (c), (i), (l) or (m) of section 502 of
ERISA or a material tax imposed pursuant to Chapter 43 of Subtitle D of the Code
or (ii) material liability attributable to a breach of fiduciary duty under
section 409 of ERISA.

(c) To the knowledge of the Borrower, full payment when due has been made of all
amounts which the Borrower, its Subsidiaries or any ERISA Affiliate is required
under the terms of each Plan or applicable law to have paid as contributions to
such Plan.

(d) Neither the Borrower, its Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by the Borrower, a
Subsidiary or any ERISA Affiliate in its sole discretion at any time without any
material liability other than the funding of vested benefits.

(e) No ERISA Event has occurred or is reasonably expected to occur that,
together with all other ERISA Events that have occurred or are reasonably
expected to occur, could result in liability on or after the Effective Date to
the Borrower, its Subsidiaries or the ERISA Affiliates in an aggregate amount
exceeding $100,000,000. Neither the Borrower, a Subsidiary nor any ERISA
Affiliate is required to contribute to, or has any other absolute or

 

78



--------------------------------------------------------------------------------

contingent liability in respect of, any Multiemployer Plan that, when taken
together with all other such contribution obligations and liabilities, could
reasonably be expected to result in a Material Adverse Effect. The Borrower,
each Subsidiary and each ERISA Affiliate has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Pension
Plan. Neither the Borrower, a Subsidiary nor any ERISA Affiliate has (i) failed
to make any material contribution or payment to any Pension Plan or
Multiemployer Plan or (ii) incurred any liability under Title IV of ERISA other
than a liability to the PBGC for premiums under section 4007 of ERISA that are
not past due.

Section 7.11 Disclosure; No Material Misstatements. None of the written factual
information and written data (taken as a whole), including the Information
Memorandum and Reserve Reports, furnished by or on behalf of the Borrower or any
Restricted Subsidiary to the Administrative Agent or any Lender or any of their
Affiliates in connection with the negotiation of this Agreement or delivered
hereunder or under any other Loan Document or any transaction contemplated
herein contained any untrue statement of any material fact or omitted to state
any material fact necessary to make such information and data (taken as a whole)
not materially misleading at such time (after giving effect to all supplements
so furnished prior to such time) in light of the circumstances under which such
information or data was furnished; it being understood and agreed that for
purposes of this Section 7.11, such factual information and data shall not
include pro forma financial information, projections or estimates (including
financial estimates, forecasts and other forward-looking information) and
information of a general economic or general industry nature. The projections
(including financial estimates, forecasts and other forward-looking information)
contained in the information and written data referred to above were based on
good faith estimates and assumptions believed by the Borrower to be reasonable
at the time made; it being recognized by the Administrative Agent and the
Lenders that (i) such projections are as to future events and are not to be
viewed as facts, (ii) such projections are subject to significant uncertainties
and contingencies, many of which are beyond the control of the Borrower and the
Restricted Subsidiaries, (iii) no assurance can be given that any particular
projections will be realized and (iv) actual results during the period or
periods covered by any such projections may differ from the projected results
and such differences may be material.

Section 7.12 Insurance. The Properties of the Credit Parties are insured in the
manner required by Section 8.06.

Section 7.13 Restriction on Liens. No Credit Party is a party to any material
agreement or arrangement (other than (i) Capital Leases creating Liens permitted
by Section 9.03(c), but then only on the Property subject to such Capital Lease
and (ii) the Existing Indenture) or subject to any order, judgment, writ or
decree, which either restricts or purports to restrict its ability to grant
Liens to the Administrative Agent for the benefit of the Secured Parties on or
in respect of their Properties to secure the Indebtedness and the Loan
Documents.

Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders and which shall serve as a supplement to Schedule 7.14), the
Borrower has no Subsidiaries and the Borrower has no Foreign Subsidiaries.
Schedule 7.14 identifies each Subsidiary as either Restricted or Unrestricted,
and each Restricted Subsidiary on such schedule is a Wholly-Owned Subsidiary,
and identifies each Material Subsidiary and each Immaterial Subsidiary.

 

79



--------------------------------------------------------------------------------

Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Alabama; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Energen Corporation; and the
organizational identification number of the Borrower in its jurisdiction of
organization is 054–019 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 8.01(k) in accordance with
Section 12.01). The Borrower’s principal place of business and chief executive
offices are located at the address specified in Section 12.01 (or as set forth
in a notice delivered pursuant to Section 8.01(k) and Section 12.01(b)). Each
Restricted Subsidiary’s jurisdiction of organization, name as listed in the
public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on
Schedule 7.14 (or as set forth in a notice delivered pursuant to
Section 8.01(k)).

Section 7.16 Properties; Titles, Etc.

(a) Each Credit Party has good and defensible title to its Oil and Gas
Properties evaluated in the most recently delivered Reserve Report (other than
those (i) disposed of in compliance with Section 9.12, (ii) leases that have
expired in accordance with their terms and (iii) title defects disclosed in
writing to the Administrative Agent or otherwise included in the title
information delivered to the Administrative Agent) and good title to all its
material personal Properties, in each case, free and clear of all Liens except
Liens permitted by Section 9.03. After giving full effect to the Excepted Liens,
the Borrower or the Restricted Subsidiary specified as the owner owns the net
revenue interests attributable to the Hydrocarbon Interests as reflected in the
most recently delivered Reserve Report, and the ownership of such Properties
shall not in any material respect obligate the Borrower or such Restricted
Subsidiary to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
the Borrower’s or such Restricted Subsidiary’s net revenue interest in such
Property.

(b) All leases and agreements necessary for the conduct of the business of the
Borrower and its Restricted Subsidiaries are valid and subsisting, in full force
and effect, except to the extent any such failure to be valid and subsisting
would not reasonably be expected to have a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the Credit
Parties including all easements and rights of way, include all rights and
Properties necessary to permit the Credit Parties to conduct their respective
businesses in all material respects in the same manner as conducted on the
Effective Date (after giving effect to the Transactions), except to the extent
any failure to have any such right or properties would not reasonably be
expected to have a Material Adverse Effect.

(d) All of the Properties of the Borrower and its Restricted Subsidiaries which
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards, except to the extent any failure to satisfy the foregoing would be
reasonably expected to have a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

(e) The Borrower and each of the Restricted Subsidiaries have obtained all
intellectual property, free from burdensome restrictions, that is necessary for
the operation of their respective businesses as conducted on the Effective Date
(after giving effect to the Transactions) and as proposed to be conducted,
except where the failure to obtain any such rights would not reasonably be
expected to have a Material Adverse Effect.

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as would not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Credit Parties
have been maintained, operated and developed in a good and workmanlike manner
and in conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties of the Credit Parties. Specifically in connection with
the foregoing, except for those as would not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Credit Parties is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction by the Credit Parties (whether or not the same was permissible at
the time) and (ii) to Borrower’s knowledge, none of the wells comprising a part
of the Oil and Gas Properties (or Properties unitized therewith) of the Credit
Parties is deviated from the vertical more than the maximum permitted by
Governmental Requirements. All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by the Credit Parties that are necessary to conduct normal operations
are being maintained in a state adequate to conduct normal operations, and with
respect to such of the foregoing which are operated by the Credit Parties, in a
manner consistent with the Credit Parties’ past practices (other than those the
failure of which to maintain in accordance with this Section 7.17 would not
reasonably be expected to have a Material Adverse Effect).

Section 7.18 Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18
or on the most recent certificate delivered pursuant to Section 8.11(c), on a
net basis there are no gas imbalances, take or pay or other prepayments which
would require the Borrower or any of its Restricted Subsidiaries to deliver
Hydrocarbons produced from their Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor exceeding a fair
market value of $10,000,000 in the aggregate.

Section 7.19 Swap Agreements and Qualified ECP Guarantor. Schedule 7.19, as of
the most recently ended fiscal quarter prior to the Effective Date, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(e), as of the date of such report, sets forth, a true and
complete list of all Swap Agreements of the Credit Parties, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the estimated net mark to market value thereof, all credit
support agreements relating thereto (including any margin required or supplied)
and the counterparty to each such agreement. The Borrower is a Qualified ECP
Guarantor.

 

81



--------------------------------------------------------------------------------

Section 7.20 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used (a) to finance ongoing working capital
requirements, capital expenditures (including acquisitions) and other general
corporate purposes of the Borrower, (b) to effect the Refinancing and (c) to pay
fees, commissions and expenses in connection with the Transactions. The Borrower
and its Subsidiaries are not engaged principally, or as one of its or their
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board.

Section 7.21 Solvency. After giving effect to the Transactions, the Borrower is
Solvent, and the Borrower and the other Credit Parties on a consolidated basis
are Solvent.

Section 7.22 Patriot Act. Each Credit Party is in compliance in all material
respects with the material provisions of the Patriot Act, and the Borrower has
provided to the Administrative Agent and the Lenders all information related to
the Credit Parties (including but not limited to names, addresses and tax
identification numbers (if applicable)) reasonably requested in writing by the
Administrative Agent and the Lenders and mutually agreed to be required by the
Patriot Act to be obtained by the Administrative Agent or any Lender.

Section 7.23 Foreign Corrupt Practices. Neither the Borrower nor any of its
Subsidiaries, nor, to the Borrower’s or such Subsidiary’s knowledge, any
director, officer, agent, employee or Affiliate of the Borrower or any of its
Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a material violation by such Persons of the FCPA, including
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA; and, the Borrower, its Subsidiaries and its and their Affiliates have
conducted their business in material compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

Section 7.24 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, each Subsidiary and to the knowledge of the Borrower or such
Subsidiary their respective directors, officers and employees, and to the
knowledge of the Borrower, their agents, in each case, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by the Credit Agreement will
violate Anti-Corruption Laws or applicable Sanctions.

 

82



--------------------------------------------------------------------------------

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Aggregate Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts payable under the Loan Documents shall have been paid in full and
all Letters of Credit shall have expired or terminated (or cash collateralized
on terms and conditions reasonably satisfactory to the Issuing Bank following
the termination of the Aggregate Commitments) and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent (for delivery to the Lenders):

(a) Annual Financial Statements. As soon as available, but in any event not
later than the earlier of 100 days after the end of each fiscal year of the
Borrower and the date the Borrower files its Form 10-K with the SEC, its audited
consolidated balance sheet and related consolidated statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the consolidated figures for the previous
fiscal year, all reported on by PricewaterhouseCoopers LLP or other independent
public accountants of recognized national standing (which shall not be qualified
with a “going concern” or like qualification or exception, other than with
respect to or resulting from (i) the occurrence of the Maturity Date within one
year from the date such audit opinion is delivered or (ii) any potential
inability to satisfy the financial covenants under Section 9.01 on a future date
or in a future period, and without any material qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.

(b) Quarterly Financial Statements. As soon as available, but in any event not
later than the earlier of fifty (50) days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower and the date the
Borrower files its Form 10-Q with the SEC, its consolidated balance sheet and
related consolidated statements of operations, stockholders’ equity and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the
consolidated figures for the corresponding period or periods of (or, in the case
of the balance sheet, as of the end of) the previous fiscal year, all certified
by one of its Financial Officers as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01, (iii) a specification of any change
in the identity of the Restricted Subsidiaries, Material Subsidiaries,
Immaterial Subsidiaries,

 

83



--------------------------------------------------------------------------------

Guarantors and Unrestricted Subsidiaries as of the end of such fiscal year or
period, as the case may be, from the Restricted Subsidiaries, Material
Subsidiaries, Immaterial Subsidiaries, Guarantors and Unrestricted Subsidiaries,
respectively, provided to the Lenders on the Effective Date or the most recent
fiscal year or period, as the case may be and (iv) stating whether any material
change in GAAP or in the application thereof has occurred since the date of the
most recent audited financial statements delivered pursuant to Section 8.01(a)
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate.

(d) Certificate of Financial Officer — Consolidating Information. Upon the
request of the Administrative Agent after delivery of financial statements under
Section 8.01(a) or Section 8.01(b), if all of the Consolidated Subsidiaries of
the Borrower are not Consolidated Restricted Subsidiaries, a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
Consolidated Unrestricted Subsidiaries and the eliminating entries, or in lieu
thereof, a reconciliation reflecting such financial information for the Borrower
and the Consolidated Restricted Subsidiaries, on the one hand, and the Borrower
and the Consolidated Subsidiaries, on the other hand, in form and scope
reasonably acceptable to the Administrative Agent.

(e) Certificate of Financial Officer — Swap Agreements. Concurrently with the
delivery of each Reserve Report hereunder, a certificate of a Financial Officer,
in form and substance satisfactory to the Administrative Agent, setting forth as
of the most recent fiscal quarter end date, a true and complete list of all Swap
Agreements of the Borrower and each Restricted Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the estimated net mark-to-market value therefor, any new
credit support agreements (other than the Loan Documents) relating thereto not
listed on Schedule 7.19 or any prior certificate delivered hereunder, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement.

(f) Certificate of Insurer — Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.06, in form and substance reasonably satisfactory to the
Administrative Agent, and, if requested by the Administrative Agent or any
Lender, copies of all applicable policies.

(g) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any other Credit Party
with the SEC, or with any national securities exchange, or distributed by the
Borrower to its equityholders generally, as the case may be.

(h) Notices Under Material Contracts. Promptly after the furnishing thereof,
copies of any material financial statement, report or notice furnished to or by
any Person pursuant to the terms of any Material Contract (other than this
Agreement) and not otherwise required to be furnished to the Lenders pursuant to
any other provision of this Section 8.01.

 

84



--------------------------------------------------------------------------------

(i) Notice of Sales of Oil and Gas Properties. In the event the Borrower or any
Restricted Subsidiary (i) intends to sell, transfer, assign or otherwise dispose
of any Borrowing Base Properties or any Equity Interests in any Subsidiary
owning Borrowing Base Properties in accordance with Section 9.12, in each case
for consideration in excess of $25,000,000, reasonable prior written of such
disposition, the price thereof and the anticipated date of closing and any other
details thereof requested by the Administrative Agent or any Lender or
(ii) receives any notice of early termination of any Swap Agreement to which it
is a party from any of its counterparties, or any Swap Agreement to which the
Borrower or any Subsidiary is a party is Liquidated, prompt written notice of
such early termination notice or such Liquidation, as the case may be.

(j) Notice of Material Casualty Events. Prompt written notice, and in any event
within five Business Days, after a Responsible Officer obtains actual knowledge
of the occurrence of any Casualty Event or the commencement of any action or
proceeding that would reasonably be expected to result in a Casualty Event, in
each case with respect to any Property of the Borrower or any of its Restricted
Subsidiaries having aggregate fair market value in excess of $50,000,000 in
between any two successive Scheduled Redeterminations.

(k) Information Regarding Borrower and Guarantors. Prompt written notice (and in
any event within thirty (30) days prior thereto or such other time as the
Administrative Agent may agree) of any change (i) in the Borrower or any
Guarantor’s corporate name or in any trade name used to identify such Person in
the conduct of its business or in the ownership of its Properties, (ii) in the
location of the Borrower or any Guarantor’s chief executive office or principal
place of business, (iii) in the jurisdiction in which Borrower or any Guarantor
is incorporated or formed, (iv) in the Borrower or any Guarantor’s
organizational identification number in such jurisdiction of organization, and
(v) in the Borrower or any Guarantor’s federal taxpayer identification number.

(l) Production Report and Lease Operating Statements. Concurrent with each
delivery of a Reserve Report required under Section 8.11(a), a report setting
forth, for each calendar month during the then current fiscal year to date, the
volume of production and sales attributable to production (and the prices at
which such sales were made and the revenues derived from such sales) for each
such calendar month from the Oil and Gas Properties, and setting forth the
related ad valorem, severance and production taxes and lease operating expenses
attributable thereto and incurred for each such calendar month.

(m) Issuance of Senior Notes. In the event the Borrower intends to issue Senior
Notes as contemplated by Section 9.02(m) during a non-Investment Grade Period,
three (3) Business Days prior written notice of such offering therefor, the
amount thereof, the anticipated date of closing, a copy of the preliminary
offering memorandum (if any), the final offering memorandum (to the extent
available at such time, or if not available, promptly after becoming available)
and any other material documents relating to such offering of Senior Notes.

(n) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of any Credit Party (including any Plan and any reports or other
information required to be filed with respect thereto under the Code or under
ERISA), or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request.

 

85



--------------------------------------------------------------------------------

Documents and/or other information required to be delivered pursuant to
Section 8.01(a), (b), (d) and (g) (in each case to the extent any such documents
and/or financial information are included in materials otherwise filed with the
SEC) shall be deemed to have been delivered to the Administrative Agent and the
Lenders on the date on which such documents are filed with the SEC (provided
that the Administrative Agent and the Lenders have access to such documents on
such date); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by fax or email) of the
filing of any such documents and provide to the Administrative Agent by email a
link to such documents (which may be included in the notice). The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents. As to any
information contained in the materials furnished pursuant to Section 8.01(g),
the Borrower shall not be separately required to furnish such information under
Section 8.01(a) or (b) above, but the foregoing shall not be in derogation of
the obligation of the Borrower to furnish the information and materials
described in Section 8.01(a) or (b) above at the times specified therein.

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for delivery to the Lenders) prompt written notice after a
Responsible Officer obtains actual knowledge of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority, including in connection with any Environmental Laws,
against or affecting the Borrower or any Affiliate thereof not previously
disclosed in writing to the Lenders or any material adverse development in any
action, suit, proceeding, investigation or arbitration (whether or not
previously disclosed to the Lenders) that, in either case, if adversely
determined, would reasonably be expected to result in liability in excess of
$50,000,000, not fully covered by insurance, subject to normal deductibles; and

(c) any development that results in, or would reasonably be expected to result
in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep

 

86



--------------------------------------------------------------------------------

in full force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business and maintain,
if necessary, its qualification to do business in each other jurisdiction in
which its Oil and Gas Properties are located or the ownership of its Properties
requires such qualification, except where the failure to so qualify would not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.05, Section 9.11 or Section 9.12.

Section 8.04 Payment of Obligations. The Borrower will, and will cause each
Restricted Subsidiary to, pay its obligations, including Tax liabilities of the
Borrower and all of its Subsidiaries before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto to
the extent required by and in accordance with GAAP and (c) the failure to make
payment pending such contest would not reasonably be expected to result in a
Material Adverse Effect or result in the seizure or levy of any material
Property of the Borrower or any Restricted Subsidiary.

Section 8.05 Operation and Maintenance of Properties. The Borrower, at its own
expense, will, and will cause each Restricted Subsidiary, except in each case,
where the failure to do so, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, to:

(a) operate its Oil and Gas Properties and other Properties or cause such Oil
and Gas Properties and other Properties to be operated in a careful and
efficient manner in accordance with the customary practices of the industry and
in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including applicable proration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom;

(b) maintain and keep in good working order and efficiency (ordinary wear and
tear excepted) all of its Oil and Gas Properties and other Properties, including
all equipment, machinery and facilities;

(c) promptly pay and discharge, or make commercially reasonable efforts to cause
to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder;

(d) promptly perform or make commercially reasonable efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
Properties;

 

87



--------------------------------------------------------------------------------

(e) operate its Oil and Gas Properties and other Properties or cause or make
commercially reasonable efforts to cause such Oil and Gas Properties and other
Properties to be operated in accordance with the practices of the industry and
in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements; and

(f) to the extent the Borrower is not the operator of any Property, the Borrower
shall use commercially reasonable efforts to cause the operator to comply with
this Section 8.05.

Section 8.06 Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain insurance (a) in such amounts (including with such
deductibles) and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations and (b) in accordance with all Governmental Requirements. The loss
payable clauses or provisions in said insurance policy or policies insuring any
of the collateral for the Loans shall be endorsed in favor of and made payable
to the Administrative Agent as its interests may appear and such policies shall
name the Administrative Agent and the Lenders as “additional insureds” or
“lender’s loss payee”, as applicable, and provide that the insurer will endeavor
to give at least thirty (30) days prior notice of any cancellation to the
Administrative Agent. The insurance hereunder shall be maintained with, in the
good faith judgment of Borrower, financially sound and reputable insurance
companies or through self-insurance, and may be subject to co-insurance,
deductibility or similar clauses which, in effect, result in self-insurance of
certain losses, provided that such self-insurance is in accordance with the
customary practices of business enterprises of established reputation similarly
situated, and adequate insurance reserves are maintained in connection with such
self-insurance, and, notwithstanding the foregoing provisions of this
Section 8.06, any Credit Party may effect workers’ compensation or similar
insurance in respect of operations in any state or any other jurisdiction
through an insurance fund operated by such state or other jurisdiction by
causing to be maintained a system or systems of self-insurance in accordance
with applicable laws.

Section 8.07 Books and Records; Inspection Rights. The Borrower will, and will
cause each Restricted Subsidiary to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made for all financial transactions and matters involving the
assets and business of the Borrower and its Restricted Subsidiaries. The
Borrower will, and will cause each Restricted Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its Properties, to examine and
make extracts from its books and records (in each case, subject to compliance
with reasonable confidentiality agreements and requirements and applicable
copyright laws), and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times during normal
business hours and as often as reasonably requested (but, unless an Event of
Default exists, no more frequently than once during any calendar year at the
expense of the Borrower), upon reasonable advance notice to the Borrower;
provided, however, (i) unless an Event of Default exists, only the
Administrative Agent on behalf of the Lenders may exercise the rights of the
Administrative Agent and Lenders under this Section 8.07 and (ii) if an Event of
Default exists, the Administrative Agent or any Lender may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours without advance notice. Notwithstanding

 

88



--------------------------------------------------------------------------------

anything to the contrary in this Section 8.07 or Section 8.01(n), neither the
Borrower nor any Restricted Subsidiary will be required to disclose, permit the
inspection, examination or making copies and abstracts of, or discuss any
document, information or other matter (x) that constitutes non-financial trade
secrets or non-financial proprietary information, (y) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by any Governmental Requirements
or any binding agreement or (z) that is subject to attorney-client privilege or
constitutes attorney work product.

Section 8.08 Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

Section 8.09 Environmental Matters. The Borrower shall at its sole expense:
(i) comply, and shall cause its Properties and operations and each Credit Party
and each other Credit Party’s Properties and operations to comply, with all
applicable Environmental Laws, except where the failure to so comply would not
reasonably be expected to have a Material Adverse Effect; (ii) not Release, and
shall cause each other Credit Party not to Release, any Hazardous Material on,
under, about or from any of the Borrower’s or the other Credit Parties’
Properties or any other Property to the extent caused by the Borrower’s or any
other Credit Party’s operations except and unless (x) in material compliance
with applicable Environmental Laws, (y) such Credit Party promptly commences and
diligently prosecutes to completion any assessment, evaluation, investigation,
monitoring, containment, cleanup, removal, repair, restoration, remediation or
other remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required by applicable Environmental Laws because of or in
connection with such Release or (z) such Release (and the failure to conduct
Remedial Work in connection therewith) would not reasonably be expected to have
a Material Adverse Effect; (iii) timely obtain or file, and shall cause each
other Credit Party to timely obtain or file, all Environmental Permits, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or any other Credit
Party’s Properties, which failure to obtain or file would reasonably be expected
to have a Material Adverse Effect.

Section 8.10 Further Assurances.

(a) Subject to the applicable limitations set forth in the Security Instruments,
the Borrower at its sole expense will, and will cause each Restricted Subsidiary
to, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to perfect, protect or preserve any Liens created pursuant to this
Agreement or any of the Security Instruments or the priority thereof, or to make
any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the reasonable discretion of the
Administrative Agent, in connection therewith. Notwithstanding anything herein
to the contrary, if the Administrative Agent determines (in its sole discretion)
that the cost of creating or perfecting any Lien on any Property is excessive in
relation to the benefits afforded to the Lenders thereby, then such Property may
be excluded from the Collateral for all purposes of the Loan Documents.

 

89



--------------------------------------------------------------------------------

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property without the signature of the Borrower or any
other Guarantor where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law. The Borrower acknowledges and agrees that any
such financing statement filed in connection with the Guarantor Security
Agreement may describe the collateral as “all assets” of the applicable
Guarantor or words of similar effect as may be required by the Administrative
Agent. Any financing statement filed in connection with the Borrower Security
Agreement shall use the collateral description included in the Borrower Security
Agreement.

Section 8.11 Reserve Reports.

(a) On or before March 1st and September 1st of each year, commencing
March 1, 2015, the Borrower shall furnish to the Administrative Agent (for
distribution to the Lenders) a Reserve Report evaluating the proved Oil and Gas
Properties of the Credit Parties as of the immediately preceding December 31st
and June 30th, respectively. Each Reserve Report as of December 31st (each, a
“Year-End Reserve Report”) shall be prepared, at the Borrower’s election (i) by
or under the supervision of the senior reservoir engineer of the Credit Parties
and be audited by one or more Approved Petroleum Engineers; provided that so
long as the audit covers at least 80% of the total value of the proved Oil and
Gas Properties set forth in such Reserve Report, the remaining value may be
covered by a report prepared by or under the supervision of the senior reservoir
engineer of the Credit Parties or (ii) by one or more Approved Petroleum
Engineers; provided so long such report covers at least 80% of the total value
of the proved Oil and Gas Properties set forth in the Reserve Report, with the
remaining value covered by a report prepared by or under the supervision of the
senior reservoir engineer of the Credit Parties. Each Reserve Report as of
June 30 shall be prepared by or under the supervision of the senior reservoir
engineer of the Credit Parties, who shall certify such Reserve Report to be true
and accurate and to have been prepared in accordance with the procedures used in
the immediately preceding Year-End Reserve Report.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent (for distribution to the Lenders) a Reserve Report
prepared by or under the supervision of the senior reservoir engineer of the
Credit Parties who shall certify such Reserve Report to be true and accurate and
to have been prepared in accordance with the procedures used in the immediately
preceding Year-End Reserve Report. For any Interim Redetermination requested by
the Administrative Agent or the Borrower pursuant to Section 2.07(b), the
Borrower shall provide such Reserve Report with an “as of” date as required by
the Administrative Agent as soon as possible, but in any event no later than
thirty (30) days, in the case of any Interim Redetermination requested by
Borrower, or forty-five (45) days, in the case of any Interim Redetermination
requested by the Administrative Agent or the Lenders, following the receipt of
such request.

 

90



--------------------------------------------------------------------------------

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent (for delivery to the Lenders) a certificate from a
Responsible Officer certifying that in all material respects: (i) the Reserve
Report and any other written information delivered in connection therewith have
been prepared in good faith, and to the knowledge of such officer, there are no
statements or conclusions therein which are based upon or include misleading
information or fail to take into account material information regarding the
matters reported therein (it being understood that projections concerning
volumes attributable to the Oil and Gas Properties of the Borrower and the
Restricted Subsidiaries and production costs and estimates contained therein are
based upon professional opinions, estimates and projections and that the
Borrower and the Restricted Subsidiaries do not warrant that such professional
opinions, estimates and projections will ultimately prove to have been correct),
(ii) the Borrower or a Restricted Subsidiary owns good and defensible title to
the Oil and Gas Properties evaluated in such Reserve Report (other than Oil and
Gas Properties that have been sold in accordance with the terms and conditions
of this Agreement and are set forth on an exhibit to the certificate, which
exhibit shall list such Oil and Gas Properties in such detail as is reasonably
required by the Administrative Agent) and such Properties are free of all Liens
except for Excepted Liens and Liens securing the Indebtedness, (iii) except as
set forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments in excess of the volume specified
in Section 7.18 with respect to its Oil and Gas Properties evaluated in such
Reserve Report which would require the Borrower or any Restricted Subsidiary to
deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) none of their Oil and Gas Properties have been sold since the
date of the last Borrowing Base determination except as set forth on an exhibit
to the certificate, which certificate shall list all of its Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent and (v) the Borrower has reviewed the Reserve Report and the then-current
Mortgaged Properties and ascertained that Mortgaged Properties represent at
least 80% of the PV-9 of the Oil and Gas Properties evaluated in such Reserve
Report in compliance with Section 8.13(a).

(d) During an Investment Grade Period, the Borrower will not be required to
comply with this Section 8.11, so long as the Borrower has both (i) an unsecured
rating from Moody’s of Baa3 or better and (ii) an unsecured rating from S&P of
BBB- or better.

Section 8.12 Title Information. At any time that is not an Investment Grade
Period:

(a) on or before the delivery to the Administrative Agent of each Reserve Report
required by Section 8.11(a), the Borrower will deliver, if requested by the
Administrative Agent, title information consistent with usual and customary
standards for the geographic region in which the Borrowing Base Properties are
located (taking into account the size, scope and number of leases and wells of
the Borrower and the other Credit Parties), covering enough of the Oil and Gas
Properties evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report, so that the Administrative Agent shall
have received together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 80% of the
total value of the Oil and Gas Properties evaluated by such Reserve Report.

 

91



--------------------------------------------------------------------------------

(b) If the Borrower has provided title information for additional Properties
under Section 8.12(a), the Borrower shall, within sixty (60) days after notice
from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information, (ii) substitute acceptable
Mortgaged Properties with no title defects or exceptions (other than Excepted
Liens) having an equivalent or higher value or (iii) deliver title information
in form and substance reasonably acceptable to the Administrative Agent so that
the Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the value of the Oil and Gas Properties evaluated by such
Reserve Report.

(c) If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the sixty (60) day period
or the Borrower does not comply with the requirements to provide acceptable
title information covering 80% of the value of the Oil and Gas Properties
evaluated in the most recent Reserve Report, such default shall not be a
Default, but instead the Administrative Agent and/or the Required Lenders shall
have the right to exercise the following remedy in their sole discretion from
time to time, and any failure to so exercise this remedy at any time shall not
be a waiver as to future exercise of the remedy by the Administrative Agent or
the Lenders. To the extent that the Administrative Agent or the Required Lenders
are not satisfied with title to any Mortgaged Property after the sixty (60) day
period has elapsed, such unacceptable Mortgaged Property shall not count towards
the 80% requirement, and the Administrative Agent may send a notice to the
Borrower and the Lenders that the then outstanding Borrowing Base shall be
reduced by an amount as determined by the Required Lenders to cause the Borrower
to be in compliance with the requirement to provide acceptable title information
on 80% of the value of the Oil and Gas Properties. This new Borrowing Base shall
become effective immediately after receipt of such notice.

Section 8.13 Collateral and Guaranty Agreements.

(a) At any time that is not an Investment Grade Period, in connection with each
redetermination (but not adjustment) of the Borrowing Base, the Borrower shall
review the applicable Reserve Report and the current Mortgaged Properties to
ascertain whether the Mortgaged Properties represent at least 80% of the PV-9 of
the Oil and Gas Properties evaluated in the most recently completed Reserve
Report after giving effect to exploration and production activities,
acquisitions, dispositions and production. In the event that the Mortgaged
Properties do not represent at least 80% of such PV-9, then the Borrower shall,
and shall cause the other Credit Parties to, grant, within thirty (30) days of
delivery of the certificate required under Section 8.11(c) (or such longer
period as the Administrative Agent may agree in its reasonable discretion), to
the Administrative Agent as security for the Indebtedness a first-priority Lien
interest (provided that Excepted Liens may exist) on additional Oil and Gas
Properties of the Credit Parties and which Oil and Gas Properties are not
already subject to a Lien of the Security Instruments such that after giving
effect thereto, the Mortgaged Properties will represent at least 80% of such
PV-9. All such Liens will be created and perfected by and in accordance with the
provisions of deeds of trust, mortgages, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate)

 

92



--------------------------------------------------------------------------------

counterparts for recording purposes. In order to comply with the foregoing, if
any Restricted Subsidiary places a Lien on its Oil and Gas Properties in favor
of the Administrative Agent pursuant to the terms of the Loan Documents and such
Restricted Subsidiary is not a Guarantor, then it shall become a Guarantor and
comply with Section 8.13(b).

(b) In the event that (i) the Borrower determines that any Restricted Subsidiary
is a Material Subsidiary, or (ii) the Borrower or any Restricted Subsidiary
forms or acquires any Restricted Subsidiary that is a Material Subsidiary, the
Borrower shall promptly cause such Restricted Subsidiary to guarantee the
Indebtedness pursuant to the Guaranty Agreement. In connection with any such
guaranty, the Borrower shall, or shall cause such Restricted Subsidiary to
execute and deliver (A) a supplement to the Guaranty Agreement, (B) at any time
that is not an Investment Grade Period, a supplement to the Guarantor Security
Agreement executed by such Subsidiary, together with a pledge of all of the
Equity Interests of such new Subsidiary unless not otherwise required pursuant
to the applicable Security Agreement (including, to the extent applicable,
delivery of original certificates evidencing the Equity Interests of such
Subsidiary, together with an appropriate undated Equity Interest powers for each
certificate duly executed in blank by the registered owner thereof) and (C) such
other additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent. Notwithstanding anything to
the contrary set forth herein, if the Immaterial Subsidiaries that are
Restricted Subsidiaries and Wholly-Owned Subsidiaries have (1) aggregate
revenues in any fiscal year exceeding 10% of the consolidated total revenues of
the Borrower and its Subsidiaries or (2) aggregate total assets exceeding 10% of
Total Assets, the Borrower shall, as soon as reasonably practicable, but in no
event later than twenty (20) Business Days (as such deadline may be extended by
the Administrative Agent in its sole discretion), cause one or more of such
Subsidiaries to comply with the foregoing requirements of this Section 8.13(b),
so that, after giving effect thereto, the Immaterial Subsidiaries which are
Restricted Subsidiaries and Wholly-Owned Subsidiaries have aggregate revenues in
any fiscal year less than or equal to 10% of the consolidated total revenues of
the Borrower and its Subsidiaries and aggregate total assets of less than or
equal to 10% of Total Assets.

(c) At any time that is not an Investment Grade Period, the Borrower will at all
times cause the following Property to be subject to a Lien of the Security
Instruments: (i) the other tangible and intangible personal Property of the
Borrower and each Guarantor described in the applicable Security Agreement and
(ii) such real Property of the Guarantors not constituting Oil and Gas
Properties necessary so that the fair market value of all such non-mortgaged
real Property does not exceed $25,000,000.

(d) Subject to any applicable limitations set forth in the Security Instruments,
the Borrower will, within sixty (60) days of the end of any Investment Grade
Period (or such longer period as the Administrative Agent may agree in its
reasonable discretion), execute and cause its Restricted Subsidiaries to
execute: (i) the applicable Security Agreement and any other documentation that
may be required pursuant to Section 8.13(b) and (ii) any mortgages and any other
documentation that may be required pursuant to Section 8.13(a) such that after
giving effect thereto the Mortgaged Properties represent at least 80% of the
PV-9 of the Oil and Gas Properties evaluated in the most recently completed
Reserve Report.

 

93



--------------------------------------------------------------------------------

(e) Notwithstanding any provision in any of the Loan Documents to the contrary,
in no event is any Building (as defined in the applicable Flood Insurance
Regulations) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulations) owned by any Credit Party included in the Mortgaged
Property and no Building or Manufactured (Mobile) Home shall be encumbered by
any Security Instrument; provided, that (A) the applicable Credit Party’s
interests in all lands and Hydrocarbons situated under any such Building or
Manufactured (Mobile) Home shall be included in the Mortgaged Property and shall
be encumbered by the Security Instruments and (B) the Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, permit to exist any Lien
on any Building or Manufactured (Mobile) Home except Excepted Liens and other
than Liens permitted by Section 9.03.

(f) Notwithstanding any provision of this Agreement or of any other Loan
Document to the contrary, so long as the Existing Indenture remains in effect,
the Borrower shall not pledge or otherwise grant a Lien to the Administrative
Agent for the benefit of the Secured Parties to secure the Indebtedness on any
of its Property other than such Property that constitutes “Excepted Property”,
as such term is defined in the Existing Indenture.

Section 8.14 ERISA Compliance. The Borrower will promptly furnish to the
Administrative Agent upon becoming aware of the occurrence of a “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, that would
have a Material Adverse Effect or any ERISA Event that, when taken together will
all other ERISA Events that have occurred on or after the Effective Date, would
reasonably be expected to result in liability of the Borrower, its Subsidiaries
or any ERISA Affiliates in an aggregate amount exceeding $50,000,000, a written
notice signed by a Responsible Officer of the Borrower, the Subsidiary or the
ERISA Affiliate, as the case may be, specifying the nature thereof, what action
the Borrower, the Subsidiary or the ERISA Affiliate is taking or proposes to
take with respect thereto, and, when known, any action taken or proposed by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto.

Section 8.15 Unrestricted Subsidiaries. The Borrower:

(a) will cause the management, business and affairs of each of the Borrower and
its Restricted Subsidiaries to be conducted in such a manner (including by
keeping separate books of account, furnishing separate financial statements of
Unrestricted Subsidiaries to creditors and potential creditors thereof and by
not permitting Properties of the Borrower and its respective Restricted
Subsidiaries to be commingled with those of the Unrestricted Subsidiaries) so
that each Unrestricted Subsidiary that is a corporation will be treated as a
corporate entity separate and distinct from the Borrower and the Restricted
Subsidiaries.

(b) will not, and will not permit any of the Restricted Subsidiaries to, incur,
assume, guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries.

(c) will not permit any Unrestricted Subsidiary to hold any Equity Interest in,
or any Debt (other than Permitted Unrestricted Subsidiary Debt) of, the Borrower
or any Restricted Subsidiary.

 

94



--------------------------------------------------------------------------------

Section 8.16 Commodity Exchange Act Keepwell Provisions. The Borrower hereby
guarantees the payment and performance of all Indebtedness of each Credit Party
(other than the Borrower) and absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each Credit Party (other than the Borrower) in order for such Credit
Party to honor its obligations under its respective Guaranty Agreement including
obligations with respect to Swap Agreements (provided, however, that the
Borrower shall only be liable under this Section 8.16 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 8.16, or otherwise under this Agreement or any Loan Document,
as it relates to such other Credit Parties, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of the Borrower under this Section 8.16 shall
remain in full force and effect until all Indebtedness (excluding contingent
indemnification obligations not due and payable) is paid in full to the Lenders,
the Administrative Agent and all other Secured Parties (or, for purposes of
Letters of Credit, such Letters of Credit are cash collateralized to the
reasonable satisfaction of the Issuing Bank) and all of the Lenders’ Commitments
are terminated. The Borrower intends that this Section 8.16 shall constitute,
and this Section 8.16 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE IX

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated (or cash collateralized on terms and
conditions reasonably satisfactory to the Issuing Bank following the termination
of the Commitments) and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:

Section 9.01 Financial Covenants.

(a) Ratio of Total Debt to EBITDAX. The Borrower will not, as of the last day of
each fiscal quarter (each, a “Determination Date”), permit its ratio of Total
Debt as of such Determination Date to EBITDAX for the four fiscal quarters
ending on such Determination Date, to be greater than 4.0 to 1.0.

(b) Current Ratio. The Borrower will not permit, as of any Determination Date,
its ratio of (i) consolidated current assets of the Borrower and its
Consolidated Restricted Subsidiaries (including the Availability as of such
Determination Date), but excluding non-cash assets under ASC 815) to
(ii) consolidated current liabilities of the Borrower and its Consolidated
Restricted Subsidiaries (excluding non-cash obligations under ASC 815 and
current maturities under this Agreement), to be less than 1.0 to 1.0.

(c) Asset Coverage Ratio. During an Investment Grade Period if, as of any
Determination Date, the Borrower does not have both (i) an unsecured rating from
Moody’s of Baa3 or better and (ii) an unsecured rating from S&P of BBB- or
better, the Borrower will not permit the ratio of the PV-9 of its Oil and Gas
Properties reflected in the most recently delivered Reserve Report to Total Debt
for the four fiscal quarters ending on such Determination Date for which
financial statements are available, to be less than 1.50 to 1.00.

 

95



--------------------------------------------------------------------------------

Section 9.02 Debt. The Borrower will not, and will not permit any Restricted
Subsidiary to, incur, create, assume or suffer to exist any Debt, except:

(a) the Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents (including the Guarantee Obligations under the
Loan Documents);

(b) Existing Senior Notes of the Borrower and Guarantee Obligations of any
Credit Party in respect thereof;

(c) Debt of the Borrower and its Restricted Subsidiaries existing on the date
hereof that is reflected on Schedule 9.02 and any Permitted Refinancings in
respect thereof;

(d) accounts payable and accrued expenses, liabilities, Debt and other
obligations to pay the deferred purchase price of Property or services, from
time to time incurred in the ordinary course of business by Borrower and/or its
Restricted Subsidiaries which are not greater than 120 days past the due date
therefor or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained to the extent required by, and
in accordance with, GAAP;

(e) (i) Debt incurred to finance the acquisition, construction, lease, repair,
replacement, expansion or improvement of any fixed or capital assets, including
Debt arising under Capital Leases and any Debt assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Debt that do not increase the outstanding principal amount thereof; provided
that (A) in the case of any acquisition, construction, repair, replacement,
expansion or improvement of any fixed or capital asset, such Debt (other than
Capital Leases) is incurred prior to or within 180 days after such acquisition
or the completion of such construction, repair, replacement, expansion or
improvement and (B) the outstanding principal amount of such Debt does not
exceed $100,000,000 at any time.

(f) Debt associated with bonds (including performance bonds, bid bonds and
appeal bonds), surety bonds, completion guarantees and similar obligations not
in connection with borrowed money, in each case provided by the Borrower or a
Restricted Subsidiary in the ordinary course of business and consistent with
past practice, including those incurred to secure health, safety and
environmental obligations in the ordinary course and those required by
Governmental Requirements in connection with the operation of Oil and Gas
Properties or the conduct of the Credit Parties’ respective operations;

(g) Debt of (i) the Borrower or any Guarantor owing to the Borrower or any
Restricted Subsidiary, provided that any such Debt owing by a Credit Party to a
Restricted Subsidiary that is not a Guarantor shall be permitted so long as such
Debt is evidenced by an intercompany note and is subject to subordination terms
acceptable to the Administrative Agent, (ii) any Restricted Subsidiary that is
not a Guarantor owing to any other Restricted Subsidiary that is not a Guarantor
and (iii) to the extent permitted by Section 9.05, any Restricted Subsidiary
that is not a Guarantor owing to the Borrower or any Guarantor;

 

96



--------------------------------------------------------------------------------

(h) endorsements of negotiable instruments for collection in the ordinary course
of business;

(i) Debt in respect of any bankers’ acceptance, bank guarantees, letter of
credit, warehouse receipt or similar facilities entered into in the ordinary
course of business (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Debt with respect to reimbursement-type
obligations regarding workers compensation claims);

(j) Debt under Bank Products (including netting services, automatic clearing
house arrangements, employees’ credit or purchase cards, overdraft protections
and similar arrangements) in each case incurred in the ordinary course of
business;

(k) Debt arising from agreements of the Borrower or any Restricted Subsidiary
providing for indemnification, adjustment of purchase price, deferred
compensation or similar obligations (including earn-outs), in each case entered
into in connection with acquisitions, Investments and dispositions (including
dispositions of Properties, including Equity Interests) permitted hereunder;

(l) (i) Debt of a Person or Debt attaching to the assets of a Person that, in
either case, becomes a Restricted Subsidiary (or is a Restricted Subsidiary that
survives a merger with such Person or any of its Subsidiaries) or Debt attaching
to the assets that are acquired by the Borrower or any Restricted Subsidiary
after the Effective Date as a result of an acquisition or Investment permitted
hereunder; provided that (a) such Debt existed at the time such Person became a
Restricted Subsidiary or at the time such assets were acquired and, in each
case, was not created in anticipation thereof, (b) such Debt is not guaranteed
in any respect by the Borrower or any Restricted Subsidiary (other than any such
Person that so becomes a Restricted Subsidiary or is the survivor of a merger
with such Person or any of its Subsidiaries), (c) such Person shall comply with
Section 8.13(a) and Section 8.13(b) (provided that the assets covered by such
pledges and security interests may, to the extent permitted by Section 9.03(d),
equally and ratably secure such Debt, subject to intercreditor arrangements in
form and substance reasonably satisfactory to the Administrative Agent; provided
further that the requirement of this subclause (c) shall not apply to any Debt
of the type that could have been incurred under Section 9.02(e), and (d) after
giving effect to the assumption of any such Debt, to such acquisition and to any
related pro forma adjustment, the Borrower shall be in compliance on a pro forma
basis with the financial covenants set forth in Section 9.01, as such covenants
are recomputed as of the last day of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 8.01(a) and
(b) as if such assumption and acquisition had occurred on the first day of such
fiscal quarter; and (ii) any Permitted Refinancings of such Debt.

(m) Senior Notes of the Borrower and any Guarantee Obligations thereof
(including any fees, underwriting discounts, premiums and other costs and
expenses incurred in connection therewith) and any Permitted Refinancings
thereof; provided that (i) the Borrower

 

97



--------------------------------------------------------------------------------

shall have complied with Section 8.01(m), (ii) at the time of incurring such
Senior Notes (A) no Default or Event of Default has occurred and is then
continuing, (B) no Default or Event of Default would result from the incurrence
of such Senior Notes after giving effect to the incurrence of such Senior Notes
(and any concurrent repayment of Debt with the proceeds of such incurrence, if
any) and (C) the Borrower shall be in pro forma compliance with Section 9.01(a)
after giving effect to the incurrence of such Senior Notes (and any concurrent
repayment of Debt with the proceeds of such incurrence, if any) using the
financial statements most recently delivered pursuant to Section 8.01(a) and
(b), as if such Senior Notes were incurred on the first day of the four fiscal
quarter period ending on the date of such financial statements, (iii) on the
same day as the incurrence of such Debt, if such day is not in an Investment
Grade Period, the Borrowing Base shall be adjusted if and to the extent required
by Section 2.07(e) and prepayment is made to the extent required by
Section 3.04(c)(iv) and no Borrowing Base Deficiency would then exist after
giving effect to such adjustment and prepayment, (iv) such Senior Notes do not
have any scheduled principal amortization prior to the date which is 91 days
after the Maturity Date, (v) such Senior Notes do not mature sooner than the
date which is 91 days after the Maturity Date, (vi) such Senior Notes and any
guarantees thereof are on terms, taken as a whole, at least as favorable to the
Borrower and the Guarantors as market terms for issuers of similar size and
credit quality given the then prevailing market conditions as determined by the
Borrower in good faith and (vii) such Senior Notes do not have any mandatory
prepayment or mandatory redemption provisions (other than customary change of
control or asset sale tender offer provisions) which would require a mandatory
prepayment or mandatory redemption in priority to the Indebtedness; provided
that if such Senior Notes are issued to finance all or a portion of a direct or
indirect acquisition of Oil and Gas Properties, such Senior Notes may contain
mandatory prepayment or redemption provisions providing for the repayment or
redemption of such Senior Notes in the event that such acquisition is not
consummated by a certain date in an amount not to exceed the principal amount of
such Senior Notes and any accrued interest thereon through the prepayment or
redemption date;

(n) Guarantee Obligations not for borrowed money (i) incurred in the ordinary
course of business in respect of obligations of (or to) suppliers, customers,
franchisees, lessors, licensees or sublicensees or (ii) otherwise constituting
Investments permitted under Section 9.05;

(o) Debt of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums and (ii) obligations contained in
transportation or supply agreements or other take or pay contracts, in each case
arising in the ordinary course of business;

(p) other Debt and any Permitted Refinancings thereof; provided that the
aggregate principal amount of Debt outstanding at any one time pursuant to this
paragraph (p) shall not at any time exceed $100,000,000; and

(q) Guarantee Obligations of any of the foregoing Debt incurred by another
Credit Party or Restricted Subsidiary if such Debt was permitted to be incurred
by such Credit Party or Restricted Subsidiary pursuant to this Section 9.02;
provided that if the Debt being guaranteed is subordinated to the Indebtedness,
such Guarantee Obligations shall be subordinated to the same extent as such
Debt.

 

98



--------------------------------------------------------------------------------

Section 9.03 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:

(a) Liens securing the payment of any Indebtedness (including Liens on cash or
deposits granted in favor of the Swingline Lender or the Issuing Bank to cash
collateralize any Defaulting Lender’s participation in Letters of Credit or
Swingline Loans or any other cash collateral posted to secure Letters of Credit
and related obligations);

(b) Excepted Liens;

(c) Liens (including Liens securing Capital Leases or purchase money Debt
permitted hereunder) securing Debt permitted by Section 9.02(e) but only on the
Property under lease or so financed; provided that such Liens attach
concurrently with or within 180 days after the acquisition, lease, repair,
replacement, construction, expansion or improvement (as applicable) being
financed with such Debt, and other than the property under lease or financed by
such Debt, such Liens do not at any time encumber any property, except for
replacements thereof and accessions and additions to such property and the
proceeds and the products thereof and customary security deposits;

(d) Any Lien existing on Property of a Person immediately prior to its being
consolidated with or merged into a Credit Party or its becoming a Restricted
Subsidiary, or any Lien existing on any Property acquired by a Credit Party at
the time such Property is so acquired securing Debt permitted by
Section 9.02(l), provided that (i) no such Lien shall have been created or
assumed in contemplation of such transaction, and (ii) each such Lien shall
extend solely to the item or items of Property so acquired and any other
Property which is an improvement or accession to such acquired Property;

(e) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business, (iii) encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to brokerage accounts
incurred in the ordinary course of business and not for speculative purposes and
(iv) in favor of a banking institution arising as a matter of law encumbering
deposits (including the right of set-off);

(f) Liens (i) on cash advances or earnest money deposits in favor of the seller
of any property to be acquired in an acquisition or Investment permitted
hereunder to be applied against the purchase price for such acquisition or
Investment, and (ii) consisting of an agreement to dispose of any Property in a
transaction permitted hereunder, in each case, solely to the extent such
acquisition, Investment or sale, as the case may be, would have been permitted
on the date of the creation of such Lien;

(g) Liens on cash or cash equivalents consisting of deposits for the purpose of
terminating obligations under an indenture (but only to the extent the Borrower
is permitted to terminate such obligations (including by way of redemption)
pursuant to this Agreement);

 

99



--------------------------------------------------------------------------------

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any Restricted Subsidiary in the ordinary course of business permitted by
this Agreement;

(i) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 9.05(h);

(j) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto in the ordinary course of business;

(k) Liens on Property not constituting Borrowing Base Properties and not
otherwise permitted by the foregoing clauses of this Section 9.03; provided that
the aggregate principal or face amount of all Debt secured thereby at the time
of incurrence and after giving pro forma effect thereto and the use of proceeds
hereof shall not exceed $25,000,000 (measured on the date such Lien is incurred
using the financial statements most recently delivered pursuant to
Section 8.01(a) and (b)).

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 9.03 (other than Liens securing the Indebtedness and Excepted Liens) may
at any time attach to any Borrowing Base Properties of the Credit Parties.

Section 9.04 Dividends and Distributions. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, return any capital to its
stockholders or make any distribution of its Property to its Equity Interest
holders, except (a) the Borrower may declare and pay dividends with respect to
its Equity Interests payable solely in additional shares of its Equity Interests
(other than Disqualified Capital Stock), (b) Unrestricted Subsidiaries may
declare and pay dividends ratably with respect to their Equity Interests,
(c) the Borrower may make Restricted Payments pursuant to and in accordance with
restricted stock plans, stock option plans or other benefit plans and
compensation arrangements for directors, management, employees or consultants of
the Borrower and its Subsidiaries, (d) each Restricted Subsidiary may make
Restricted Payments to the Borrower or any other Credit Party, (e) so long as no
Event of Default exists or would exist therefrom, the Borrower and each
Restricted Subsidiary may purchase, redeem or otherwise acquire Equity Interests
issued by it with proceeds from the substantially concurrent issue of new shares
of its common stock or other common Equity Interests, (f) to the extent
constituting a Restricted Payment, the Borrower and its Subsidiaries may
(i) make Investments permitted by Section 9.05 and (ii) enter into and
consummate transactions expressly permitted by Section 9.11, and (g) so long as,
after giving effect to such Restricted Payment, no Event of Default has occurred
and is continuing and Availability is greater than or equal to 10% of the Loan
Limit, the Borrower may make Restricted Payments in cash to the holders of its
Equity Interests.

Section 9.05 Investments, Loans and Advances. The Borrower will not, and will
not permit any Restricted Subsidiary to, make any Investments in or to any
Person, except that the foregoing restriction shall not apply to:

(a) (i) Investments on, or made pursuant to legally binding written commitments
in existence on, the Effective Date which are disclosed to the Lenders in
Schedule 9.05; and (ii) Investments existing on and made prior to the Effective
Date of the Borrower or any Restricted Subsidiary in any other Subsidiary;

 

100



--------------------------------------------------------------------------------

(b) accounts receivable arising in the ordinary course of business;

(c) direct obligations of the United States or any agency or instrumentality
thereof, or obligations guaranteed by the United States or any agency thereof,
in each case maturing within one year from the date of acquisition thereof;

(d) securities issued by any state, territory or commonwealth of the United
State or any political subdivision of any such state, territory or commonwealth
or any public instrumentality thereof having maturities of not more than 12
months from the date of acquisition thereof and, at the time of acquisition,
having an investment grade rating generally obtainable from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then from another nationally recognized rating service);

(e) commercial paper maturing within one year from the date of acquisition
thereof rated A-2 or P-2 by either S&P or Moody’s (or, if at any time neither
S&P nor Moody’s shall be rating such obligations, an equivalent rating from
another nationally recognized rating service);

(f) time deposits with, or domestic and LIBOR certificates of deposit or
bankers’ acceptances maturing within one year from the date of acquisition
thereof issued by, any Lender or any office located in the United States of any
other bank or trust company which (i) is organized under the laws of the United
States or any state thereof, (ii) at the time of deposit, has capital, surplus
and undivided profits aggregating at least $100,000,000 (as reflected on such
bank’s or trust company’s most recent financial reports) and (iii) at the time
of deposit, has a short term deposit rating of no lower than A2 or P2, as such
rating is set forth from time to time, by either S&P or Moody’s, respectively
(or, if at any time neither S&P nor Moody’s shall be rating such bank or trust
company, an equivalent rating from another nationally recognized rating
service);

(g) deposits in money market funds that (i) invest exclusively in Investments
described in Section 9.05(c), Section 9.05(d), Section 9.05(e) or
Section 9.05(f), (ii) have assets in excess of $100,000,000 or (iii) have a
rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized rating service);

(h) repurchase agreements with a term of not more than 90 days for underlying
securities of the type described in Section 9.05(c), Section 9.05(d) and
Section 9.05(f) above entered into with any bank meeting the qualifications
specified in Section 9.05(f) above or registered securities dealers of national
standing;

(i) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

 

101



--------------------------------------------------------------------------------

(j) Investments (i) made by the Borrower in or to the Guarantors (including
Guarantee Obligations supporting Debt and other obligations of the Guarantors
permitted under this Agreement) and (ii) made by any Restricted Subsidiary in or
to the Borrower or any Guarantor (including Guarantee Obligations supporting
Debt and other obligations of the Borrower or any Guarantor permitted under this
Agreement);

(k) subject to the limits in Section 9.07, Investments in additional Oil and Gas
Properties and gas gathering systems related thereto (including Investments in
Equity Interests in a Person owning such assets resulting in such Person
becoming a Wholly-Owned Subsidiary hereunder, subject to such Person’s
compliance with Section 8.13(b)) or Investments related to farm-out, farm-in,
joint operating, joint venture, development, unitization, pooling, bidding or
area of mutual interest agreements, gathering, transportation, processing or
related systems, pipelines or other similar arrangements and agreements which
are usual and customary in the oil and gas exploration and production business
located within the geographic boundaries of the United States of America or any
other jurisdiction permitted hereunder;

(l) so long as (i) no Default or Event of Default exists either before or after
giving effect thereto and (ii) the Borrower is in compliance with Section 9.01
both before and after giving effect thereto on a pro forma basis, Investments in
Unrestricted Subsidiaries; provided that the aggregate amount of all such
Investments at any time shall not exceed $200,000,000;

(m) loans and advances to employees, officers and directors of the Borrower or
any Subsidiary (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes (including
employee payroll advances); provided the aggregate principal amount of all such
Investments at any time shall not exceed $10,000,000 and (ii) pursuant to
contractual, charter, bylaw, statutory or other indemnification provisions or
agreements, in each case to the extent permitted by applicable law, including
Section 402 of the Sarbanes-Oxley Act of 2002;

(n) other Investments, including joint ventures and non-hostile Investments in
Equity Interests of other Persons, not to exceed three percent (3%) of Total
Assets in the aggregate at any time (measured as of the date such Investment is
made using the financial statements most recently delivered to the
Administrative Agent pursuant to Section 8.01(a) or Section 8.01(b)); provided
that the foregoing limits shall not apply for any period during which, and
Investments may be made pursuant to this paragraph (n) without limit at any such
time during which, after giving pro forma effect to the making of such
Investment, (i) no Event of Default has occurred and is continuing and
(ii) Liquidity is not less than 10% of the then effective Loan Limit (on a pro
forma basis after giving effect to such Investment), provided further that
intercompany current liabilities incurred in the ordinary course of business and
consistent with past practices, in connection with the cash management
operations of the Borrower and its Subsidiaries shall not be included in
calculating any limitation in this paragraph at any time.

 

102



--------------------------------------------------------------------------------

Section 9.06 Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Debt of Unrestricted Subsidiaries.

(a) Unless designated as an Unrestricted Subsidiary on Schedule 7.14 as of the
date hereof or thereafter, assuming compliance with Section 9.06(b), any Person
that becomes a Subsidiary of the Borrower or any of its Restricted Subsidiaries
shall be classified as a Restricted Subsidiary.

(b) The Borrower may designate by written notification thereof (including,
without limitation, by designation on Schedule 7.14 or a supplement thereto) to
the Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior, and after
giving effect to such designation, neither a Default, Event of Default nor a
Borrowing Base Deficiency would exist, (ii) such designation is deemed to be an
Investment in an Unrestricted Subsidiary in an amount equal to the fair market
value as of the date of such designation of the Borrower’s direct and indirect
ownership interest in such Subsidiary and such Investment would be permitted to
be made at the time of such designation under Section 9.05 and (iii) such
Subsidiary has not at the time of designation, and does not thereafter, create,
incur, issue, assume, guarantee or otherwise become directly or indirectly
liable for any Debt pursuant to which the lender thereof has recourse to any
Property of the Credit Parties. No Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “restricted subsidiary” for purposes of any
other Debt permitted hereunder, and except pursuant to this Section 9.06(b), no
Restricted Subsidiary may be redesignated as an Unrestricted Subsidiary.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Borrower and its Restricted Subsidiaries contained in each
of the Loan Documents (other than those set forth in Section 7.04(b) and clause
(i) of Section 7.05) are true and correct on and as of such date as if made on
and as of the date of such redesignation (or, if stated to have been made
expressly as of an earlier date, were true and correct as of such date), (ii) no
Default or Event of Default would exist (after giving effect to any Debt,
Investments or Liens of such Subsidiary at the time of designation), and the
Borrower shall be in pro forma compliance with Section 9.01 for the fiscal
quarter most recently ended for which financial statements have been provided to
the Administrative Agent and (iii) the Borrower complies with the requirements
of Section 8.13, Section 8.15 and Section 9.15(a). Any such designation shall be
treated as a cash dividend in an amount equal to the lesser of the fair market
value of the Borrower’s direct and indirect ownership interest in such
Subsidiary or the amount of the Borrower’s cash investment previously made for
purposes of the limitation on Investments under Section 9.05(l).

(d) The Borrower shall not permit the aggregate principal amount of all
Non-Recourse Debt outstanding at any one time to exceed $75,000,000.

Section 9.07 Nature of Business; No International Operations. The Borrower will
not, and will not permit any Restricted Subsidiary to, allow any material change
to be made in the character of its business as an independent oil and gas
exploration and production company. So long as the Existing Senior Notes remain
outstanding, the Existing Indenture remains in effect

 

103



--------------------------------------------------------------------------------

or any Permitted Refinancings thereof are outstanding which would require the
Borrower to grant a Lien on any or all of the Borrowing Base Properties to the
extent the Borrower granted a Lien in such Borrowing Base Properties to the
Administrative Agent to secure the Indebtedness, the Borrower will not directly
own or otherwise hold title to any Borrowing Base Properties. From and after the
date hereof, no Credit Party will acquire or make any expenditure (whether such
expenditure is capital, operating or otherwise) in or related to any Oil and Gas
Properties not located within the geographical boundaries of the United States
or Canada (i) in excess of $15,000,000 in the aggregate or (ii) unless such Oil
and Gas Properties are acquired together with other Oil and Gas Properties that
are located within the geographical boundaries of the United States or Canada in
a single transaction, and such Oil and Gas Properties not located within the
geographical boundaries of the United States or Canada have an allocated portion
of the purchase price that is less than 10% of the aggregate purchase price of
all Oil and Gas Properties acquired in such transaction.

Section 9.08 Proceeds of Notes. The Borrower will not use the proceeds of the
Notes for any purpose other than those permitted by Section 7.20. Neither the
Borrower nor any other Person acting on behalf of the Borrower has taken or will
take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent (for delivery to the Lenders) a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

Section 9.09 ERISA Compliance. The Borrower shall take reasonable and customary
efforts not to:

(a) engage in, or permit any Subsidiary or ERISA Affiliate to engage in, any
transaction in connection with which the Borrower, a Subsidiary or any ERISA
Affiliate could be subjected to either a material civil penalty assessed
pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or a
material tax imposed by Chapter 43 of Subtitle D of the Code;

(b) fail to make, or permit any Subsidiary or ERISA Affiliate to fail to make,
full payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Borrower, a Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto; or

(c) contribute to or assume an obligation to contribute to any employee welfare
benefit plan, as defined in section 3(1) of ERISA, including any such plan
maintained to provide benefits to former employees of the Borrower, a Subsidiary
or any ERISA Affiliate, that may not be terminated in their sole discretion at
any time without any material liability other than the funding of vested
benefits.

Section 9.10 Sale or Discount of Receivables. Except for receivables obtained by
the Credit Parties out of the ordinary course of business or the settlement of
joint interest billing accounts in the ordinary course of business or discounts
granted to settle collection of accounts

 

104



--------------------------------------------------------------------------------

receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, the Borrower will not, and will not
permit any other Credit Party to, discount or sell (with or without recourse)
any of its notes receivable or accounts receivable.

Section 9.11 Mergers, Etc. Neither the Borrower nor any other Credit Party will
merge into or with or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person (whether now owned
or hereafter acquired) (any such transaction being referred to in this
Section 9.11 as a “consolidation”), or liquidate or dissolve; provided that
(a) the Borrower may engage or participate in a consolidation with any
Subsidiary or any other Person; provided that (i) the Borrower shall be the
continuing or surviving Person or, in the case of a consolidation with or into
the Borrower, the Person formed by or surviving any such consolidation (if other
than the Borrower) shall be an entity organized or existing under the laws of
the United States, any state or territory thereof or the District of Columbia
(the Borrower or such Person, as the case may be, being herein referred to as
the “Successor Borrower”), (ii) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under this
Agreement and the other Loan Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Borrowing Base Deficiency, Default or Event of Default has occurred and is
continuing on the date of such consolidation or would result from such
consummation of such consolidation, and (iv) if such consolidation involves the
Borrower and a Person that, prior to the consummation of such consolidation, is
not a Subsidiary of the Borrower (A) the Successor Borrower shall be in
compliance, on a pro forma basis after giving effect to such consolidation, with
the financial covenants under Section 9.01, as such covenants are recomputed as
of the most recent Determination Date as if such consolidation had occurred on
such Determination Date, (B) each Guarantor, unless it is the other party to
such consolidation or unless the Successor Borrower is the Borrower, shall have
by a supplement to the Guaranty Agreement confirmed that its Guarantee shall
apply to the Successor Borrower’s obligations under this Agreement, (C) if not
in an Investment Grade Period, each Restricted Subsidiary, unless it is the
other party to such consolidation or unless the Successor Borrower is the
Borrower, shall have by a supplement to the Loan Documents confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, (D) if not in an Investment Grade Period, each mortgagor of a
Mortgaged Property, unless it is the other party to such consolidation or unless
the Successor Borrower is the Borrower, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement,
(E) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such consolidation and any supplements to the Loan
Documents preserve the enforceability of the Guaranty Agreement and, if not in
an Investment Grade Period, the perfection and priority of the Liens under the
Security Instruments, (F) if reasonably requested by the Administrative Agent,
an opinion of counsel shall be required to be provided to the effect that the
Loan Documents (and the assumption of Borrower’s obligations thereunder) are
enforceable against the Successor Borrower; and (G) such consolidation shall be
a permitted Investment hereunder; provided, that if the foregoing are satisfied,
the Successor Borrower (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement; (b) any Subsidiary may
participate in a consolidation with another Subsidiary (provided that in the
case of any

 

105



--------------------------------------------------------------------------------

consolidation involving one or more Restricted Subsidiaries, a Restricted
Subsidiary shall be the continuing or surviving Person (which may include the
continuing or surviving Person becoming a Restricted Subsidiary on the date of
and contemporaneously with such consolidation in accordance with
Section 8.13(b)), and in the case of any consolidation involving one or more
Guarantors, a Guarantor shall be the continuing or surviving Person (which may
include the continuing or surviving Person becoming a Guarantor on the date of
and contemporaneously with such consolidation in accordance with
Section 8.13(b)); (c) any Subsidiary may dispose of any or all of its assets
(whether voluntarily or otherwise) to the Borrower or any Restricted Subsidiary
and (d) any Subsidiary of the Borrower may dissolve, liquidate or wind up its
affairs at any time; provided that such dissolution, liquidation or winding up
would not reasonably be expected to have a Material Adverse Effect.

Section 9.12 Sale of Properties and Termination of Swap Agreements. The Borrower
will not, and will not permit any Restricted Subsidiary to, sell, assign,
farm-out, convey or otherwise transfer any Property or to terminate or otherwise
monetize any Swap Agreement in respect of commodities except for:

(a) the sale or other disposition of inventory and other goods held for sale,
including Hydrocarbons, in the ordinary course of business;

(b) sales of Oil and Gas Properties to which no proved reserves were
attributable in the most recently delivered Reserve Report, and farmouts of
undeveloped acreage or undrilled depths and assignments in connection with such
farmouts;

(c) the sale, transfer or other disposition of equipment, vehicles and other
assets that are no longer necessary for the business of the Borrower or such
Credit Party or are replaced by equipment of at least comparable value and use;

(d) the sale or other disposition of any Oil and Gas Property or any interest
therein (including any Casualty Events) or any Restricted Subsidiary owning Oil
and Gas Properties and the Liquidation of any Swap Agreement in respect of
commodities; provided that:

(i) other than in respect of a Casualty Event, no Default, Event of Default or
Borrowing Base Deficiency exists or results from such sale or disposition of
Property or the Liquidation of any Swap Agreement in respect of commodities;

(ii) with respect to sales or other dispositions of Oil and Gas Properties (or
any Restricted Subsidiary owning Oil and Gas Properties), 75% of the
consideration received in respect of such sale or other disposition or
termination shall be cash or other Oil and Gas Properties that, if such Oil and
Gas Properties will be included in the Borrowing Base, satisfy the conditions
for such inclusion under this Agreement;

(iii) other than in respect of a Casualty Event, the consideration received in
respect of such sale or other disposition shall be equal to or greater than the
fair market value of the Oil and Gas Property, interest therein or Restricted
Subsidiary subject of such sale or other disposition (as reasonably determined
by a Responsible Officer of the Borrower and, if requested by the Administrative
Agent, the Borrower shall deliver a certificate of a Responsible Officer of the
Borrower certifying to that effect); and

 

106



--------------------------------------------------------------------------------

(iv) if, during a non-Investment Grade Period, the aggregate Borrowing Base
Value of such Oil and Gas Properties sold or disposed of and Swap Agreements
Liquidated pursuant to this clause (d), individually or in the aggregate, in any
period between two successive Scheduled Redetermination dates exceeds ten
percent (10%) of the Borrowing Base then in effect, then the Borrowing Base
shall be reduced, effective immediately upon such sale, disposition or
Liquidation, by an amount equal to the Borrowing Base Value of such Properties
sold or disposed of and Swap Agreements Liquidated; provided further that if a
Borrowing Base Deficiency would result from such reduction in the Borrowing
Base, the Borrower shall prepay the Borrowings required pursuant to
Section 3.04(c)(iii) after giving effect to such reduction in the Borrowing
Base, prior to or contemporaneously with the consummation of such sale,
disposition and/or Liquidation; and

(v) if any such sale or other disposition is of a Restricted Subsidiary owning
Oil and Gas Properties, such sale or other disposition shall include all the
Equity Interests of such Restricted Subsidiary;

(e) the Borrower and the Restricted Subsidiaries may dispose of property or
assets to the Borrower or to a Restricted Subsidiary; provided that if the
transferor of such property is a Credit Party the transferee thereof must either
be a Credit Party or such transaction must be permitted under Section 9.05;

(f) transfers of Properties other than Oil and Gas Properties pursuant to
Casualty Events;

(g) dispositions permitted by Section 9.04, Section 9.05, Section 9.10,
Section 9.11 and Section 9.14(d) hereof;

(h) the Borrower and the Restricted Subsidiaries may lease, sublease, license or
sublicense (on a non-exclusive basis with respect to any intellectual property)
real, personal or intellectual property in the ordinary course of business;

(i) sales and other dispositions of Properties (not otherwise permitted by this
Section 9.12, but excluding Borrowing Base Properties) having a fair market
value not to exceed $20,000,000 during any fiscal year;

(j) on any date during an Investment Grade Period, any sale or other
disposition; provided that after giving pro forma effect thereto, (i) no Default
or Event of Default would result therefrom and (ii) the Borrower shall be in
compliance with Section 9.01, as such covenants are recomputed as of the last
day of the most recently ended fiscal quarter for which financial statements
have been provided pursuant to Section 8.01(a) and (b) as if such sale or other
disposition had occurred on the first day of such fiscal quarter.

Section 9.13 Environmental Matters. The Borrower will not, and will not permit
any Credit Party to, (i) knowingly cause or permit any of its Property to be in
violation of

 

107



--------------------------------------------------------------------------------

Environmental Law, or (ii) knowingly do anything or permit anything to be done
which will subject any such Property to any Remedial Work under any
Environmental Laws that would, in each case, reasonably be expected to have a
Material Adverse Effect; it being understood that clause (ii) above will not be
deemed as limiting or otherwise restricting any obligation to disclose any
relevant facts, conditions and circumstances pertaining to such Property to the
appropriate Governmental Authority.

Section 9.14 Transactions with Affiliates. The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any material transaction,
including any material purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate (other than the Guarantors) unless
such transactions are otherwise permitted under this Agreement and are upon fair
and reasonable terms no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate; provided
that the foregoing restrictions shall not apply to (a) tax sharing agreements
and business sharing services entered into among the Borrower and its
Subsidiaries in the ordinary course of business; (b) employment and severance
arrangements and health, disability and similar insurance or benefit plans
between the Borrower and the Restricted Subsidiaries and their respective
directors, officers and employees (including, without limitation, director,
management and employee benefit plans or agreements, subscription agreements,
equity option or incentive plans and other compensation arrangements, and the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with current or former employees, officers and directors) and in the ordinary
course of business or as otherwise approved by the board of directors (or
similar governing body) of the Borrower; (c) loans, advances and other
transactions between or among the Borrower, any Subsidiary or any joint venture
(regardless of the form of legal entity) in which Borrower or any Subsidiary has
invested (and which Subsidiary or joint venture would not be an Affiliate of
Borrower or such Subsidiary, but for Borrower’s or such Subsidiary’s ownership
of Equity Interests in such Subsidiary or joint venture) to the extent permitted
by Section 9.05; (d) the payment of customary fees and reasonable out-of-pockets
costs to, and indemnities provided on behalf of, directors, managers, officers
and employees of the Borrower and the Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of, or in
connection with services provided to, the Borrower and/or any Subsidiary; and
(e) Restricted Payments, redemptions, repurchases and other actions permitted by
Section 9.04.

Section 9.15 Subsidiaries.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
create or acquire any additional Restricted Subsidiary or redesignate an
Unrestricted Subsidiary as a Restricted Subsidiary unless the Borrower gives
written notice to the Administrative Agent of such creation or acquisition and
complies with Section 8.13(b) and Section 9.06. The Borrower shall not, and
shall not permit any Restricted Subsidiary to, sell, assign or otherwise dispose
of any Equity Interests in any Restricted Subsidiary except in compliance with
Section 9.12. The Borrower will not permit any Person other than the Borrower or
another Credit Party to own any Equity Interests in any Guarantor.

(b) The Borrower will not grant any Liens to or in favor of any Person (other
than Liens to the Administrative Agent for the benefit of the Secured Parties to
secure the Indebtedness) on all or any portion of the Equity Interests in any of
its Subsidiaries.

 

108



--------------------------------------------------------------------------------

Section 9.16 Negative Pledge Agreements; Dividend Restrictions.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or suffer to exist any contract, agreement or
understanding which prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property in favor of the Administrative
Agent and the Secured Parties or restricts any Restricted Subsidiary from paying
dividends or making distributions to the Borrower or any Guarantor, or which
requires the consent of or notice to other Persons in connection therewith other
than:

(i) this Agreement, the other Loan Documents, purchase money Debt or Capital
Leases creating Liens permitted by Section 9.03(c) (only to the extent of
restrictions on the Property financed thereby or the subject of such Capital
Lease) and the Existing Indenture;

(ii) any leases, subleases, licenses or similar contracts as they affect any
Property or Lien subject to such lease or license;

(iii) restrictions binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such restrictions were not created under contracts or agreements entered
into in contemplation of such Person becoming a Restricted Subsidiary of the
Borrower;

(iv) restrictions imposed by any Governmental Requirement;

(v) restrictions that arise pursuant to agreements entered into with respect to
any sale, transfer or other disposition permitted by Section 9.12 and applicable
solely to assets under such sale, transfer or disposition;

(vi) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted by Section 9.05, and
applicable solely to such joint ventures or otherwise arise in agreements which
restrict the disposition or distribution of assets or Property in oil and gas
leases, joint operating agreements, joint exploration and/or development
agreements, participation agreements and other similar agreements entered into
in the ordinary course of the oil and gas exploration and development business;

(vii) restrictions on the use of cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business; and

(viii) customary provisions restricting assignment of any agreement entered into
in the ordinary course of business.

(b) The Borrower agrees that it will not, and will not permit any Restricted
Subsidiary to, grant a Lien on any Property to secure obligations outstanding
under the Existing Senior Notes.

 

109



--------------------------------------------------------------------------------

Section 9.17 Swap Agreements.

(a) Subject to Section 9.17(b), the Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreements with any Person other
than:

(i) Swap Agreements with an Approved Counterparty in respect of commodities
entered into not for speculative purposes (including Swap Agreements entered
into to unwind or offset other permitted Swap Agreements) the notional volumes
for which (when aggregated and netted with other commodity Swap Agreements then
in effect other than basis differential swaps on volumes already hedged pursuant
to other Swap Agreements) do not exceed, as of the date such Swap Agreement is
entered into for each month during the period during which such Swap Agreement
is in effect, (x) 85% of the reasonably anticipated production of crude oil
(including natural gas liquids and condensate) and (y) 85% of the reasonably
anticipated production of natural gas, in each case, as such production is
projected from the Borrower’s and its Restricted Subsidiaries’ proved Oil and
Gas Properties as set forth on the most recent Reserve Report delivered pursuant
to the terms of this Agreement; provided, however, that (A) such Swap Agreements
shall not, in any case, have a tenor of greater than five (5) years, and
(B) (without duplication) the Borrower and its Restricted Subsidiaries shall be
permitted to enter into Swap Agreements, trades or transactions with respect to
reasonably anticipated production of natural gas liquids and condensate by
entering into Swap Agreements, trades or transactions for crude oil on a
conversion/equivalency basis based on the then-existing market price
differential between a volume unit of crude oil to the same volume unit of
natural gas liquids or condensate which conversion/equivalency calculation is
reasonably acceptable to the Administrative Agent. It is understood that Swap
Agreements in respect of commodities which may, from time to time, “hedge” the
same volumes, but different elements of commodity risk thereof, shall not be
aggregated together when calculating the foregoing limitations on notional
volumes.

(ii) Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows:

(A) Swap Agreements effectively converting interest rates from fixed to
floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and its Restricted Subsidiaries then in effect
effectively converting interest rates from fixed to floating) do not exceed 100%
of the then anticipated maximum outstanding principal amount of the Credit
Parties’ Debt for borrowed money which bears interest at a fixed rate, and which
Swap Agreements shall not, in any case, have a tenor beyond the original stated
maturity date of such Debt, and

(B) Swap Agreements effectively converting interest rates from floating to
fixed, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and its Restricted Subsidiaries then in effect
effectively converting interest rates from floating to fixed) do not exceed 100%
of the then anticipated maximum outstanding principal amount of the Credit
Parties’ Debt for borrowed money which bears interest at a floating rate, and
which Swap Agreements shall not, in any case, have a tenor beyond the original
stated maturity date of such Debt.

 

110



--------------------------------------------------------------------------------

(b) In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Borrower or any Restricted Subsidiary to post collateral,
credit support (including in the form of letters of credit, but excluding
unsecured guarantees thereof to the extent permitted pursuant to Section 9.02)
or margin, except for the Security Instruments, to secure their obligations
under such Swap Agreement or to cover market exposures.

(c) It is understood that for purposes of this Section 9.17 the following Swap
Agreements shall not be deemed speculative or entered into for speculative
purposes: (i) any commodity Swap Agreement intended, at inception of execution,
to hedge or manage any of the risks related to existing and/or forecasted
Hydrocarbon production of the Borrower or its Restricted Subsidiaries (whether
or not contracted) and (ii) any Swap Agreement intended, at inception of
execution, (A) to hedge or manage the interest rate exposure associated with any
Debt or leases (existing or forecasted) of the Borrower or its Restricted
Subsidiaries, (B) for foreign exchange or currency exchange management, (C) to
manage commodity portfolio exposure associated with changes in interest rates or
(D) to hedge any exposure that the Borrower or its Restricted Subsidiaries may
have to counterparties under other Swap Agreements such that the combination of
such Swap Agreement is not speculative taken as a whole.

(d) The Borrower will not, and will not permit any Restricted Subsidiary to,
Liquidate any Swap Agreement in respect of commodities without the prior written
consent of the Required Lenders except to the extent such terminations are
permitted pursuant to Section 9.12.

(e) For purposes of entering into or maintaining Swap Agreement trades or
transactions under Section 9.17(a)(i), forecasts of reasonably anticipated
production from the Borrower’s and its Restricted Subsidiaries’ proved Oil and
Gas Properties as set forth on the most recent Reserve Report delivered pursuant
to the terms of this Agreement shall be revised to account for any increase or
decrease therein anticipated because of information obtained by the Borrower or
any of its Restricted Subsidiaries subsequent to the publication of such Reserve
Report including the Borrower’s or any of its Restricted Subsidiaries’ internal
forecasts of production decline rates for existing wells and additions to or
deletions from anticipated future production from new wells and completed
acquisitions coming on stream or failing to come on stream.

Section 9.18 Non-Qualified ECP Guarantors. The Borrower shall not permit any
Credit Party that is not a Qualified ECP Guarantor to own, at any time, any Oil
and Gas Properties that are included in the Borrowing Base or any Equity
Interests in any Subsidiaries owning Oil and Gas Properties that are included in
the Borrowing Base.

Section 9.19 Repayment of Senior Notes; Amendment to Terms of Senior Notes;
Repayment of Permitted Unrestricted Subsidiary Debt.

(a) The Borrower will not, and will not permit any Restricted Subsidiaries to,
prior to the date that is ninety-one (91) days after the Maturity Date:
(i) call, make or offer to

 

111



--------------------------------------------------------------------------------

make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) the Existing Senior Notes
(other than Redemption of the Existing Senior Notes Due 2017 on the scheduled
maturity date thereof) or the Senior Notes; provided that the Borrower may
prepay or otherwise Redeem the Existing Senior Notes or Senior Notes in whole or
in part with the net cash proceeds of (A) any sale of Equity Interests (other
than Disqualified Capital Stock) of the Borrower, (B) any Permitted Refinancing
of the Existing Senior Notes or Senior Notes or (C) any combination thereof,
(ii) amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Existing Senior Notes, the Existing Indenture, the Senior Notes or the Senior
Notes Indenture if the effect thereof would be to shorten its maturity or
average life or increase the amount of any payment of principal thereof or
increase the rate or shorten any period for payment of interest thereon or
(iii) with respect to Senior Notes that are subordinated to the Indebtedness or
any other Debt, designate any Debt (other than obligations of the Borrower and
the Credit Parties pursuant to the Loan Documents) as “designated senior debt”
or “designated guarantor senior debt” or give any such other Debt any other
similar designation for the purposes of any Indenture related to Senior Notes
that are subordinated to the Indebtedness or any other Debt.

(b) The Borrower will not, and will not permit any Restricted Subsidiaries to,
call, make or offer to make any Redemption of (whether in whole or in part) any
Permitted Unrestricted Subsidiary Debt unless (i) no Default or Event of Default
then exists or would result therefrom, (ii) no Borrowing Base Deficiency then
exists and (iii) Liquidity is not less than 10% of the then effective Loan Limit
(on a pro forma basis after giving effect to such Redemption).

Section 9.20 Use of Loans and Letters of Credit. The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall
ensure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (a) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five (5) Business Days;

 

112



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Credit Party in or in connection with any Loan Document or
any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;

(d) the Borrower or any other Credit Party shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.01(k), Section 8.02,
Section 8.03, Section 8.13 or in Article IX;

(e) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or
any other Loan Document, and such failure shall continue unremedied for a period
of thirty (30) days after the earlier to occur of (i) the Borrower’s receipt of
written notice thereof from the Administrative Agent and (ii) the actual
knowledge of a Responsible Officer of the occurrence thereof;

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, and
such failure continues after any applicable notice and cure period therefor;

(g) any event or condition (other than customary change of control or asset sale
tender offer provisions of the Senior Notes or Existing Senior Notes which would
require a mandatory prepayment or Redemption of the Debt arising thereunder)
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the Redemption thereof or any
offer to Redeem to be made in respect thereof, prior to its scheduled maturity
or require the Borrower or any Restricted Subsidiary to make an offer in respect
thereof;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

113



--------------------------------------------------------------------------------

(i) any Credit Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Section 10.01(h), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Restricted Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing; or any stockholder of the Borrower shall make any request or take any
action for the purpose of calling a meeting of the stockholders of the Borrower
to consider a resolution to dissolve and wind-up the Borrower’s affairs;

(j) Any Credit Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k)(i) one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 (to the extent not paid or covered by insurance provided
by a carrier not disputing coverage) or (ii) any one or more non-monetary
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, shall be rendered against any Credit
Party or any combination thereof and the same shall not have been satisfied,
vacated, discharged or stayed or bonded pending appeal for a period of sixty
(60) consecutive days, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Restricted
Subsidiary to enforce any such judgment (other than any action that has been
satisfied, vacated, discharged or stayed or bonded pending appeal);

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Credit Parties party thereto or shall be repudiated by any of them;

(m) a Change in Control shall occur; or

(n) an ERISA Event occurs that, when taken together with all other ERISA Events
that have occurred on or after the Effective Date, would reasonably be expected
to result in liability of the Borrower, its Subsidiaries and the ERISA
Affiliates in an aggregate amount exceeding $100,000,000.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Required Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes and the Loans then outstanding to be due

 

114



--------------------------------------------------------------------------------

and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
and the Guarantors accrued hereunder and under the Notes and the other Loan
Documents (including the payment of cash collateral to secure the LC Exposure as
provided in Section 2.08(j)), shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor; and in case of an Event of Default described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents (including the payment of cash collateral to
secure the LC Exposure as provided in Section 2.08(j)), shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower and each Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity. The Borrower, the Administrative Agent and each Secured Party hereby
agree that, except as expressly set forth in the Loan Documents, no Secured
Party shall have any right individually to realize upon any collateral granted
to or held by the Administrative Agent for the benefit of the Secured Parties
under the Loan Documents or to enforce the Guaranty Agreement (it being
understood and agreed that, except as expressly set forth in the Loan Documents,
all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Security Instruments
may be exercised solely by the Administrative Agent). Nothing in this paragraph
shall preclude any Secured Party from (i) exercising any rights of setoff
granted to it pursuant to the Loan Documents or (ii) making or filing claims in
any bankruptcy or insolvency proceeding to the extent it is legally entitled to
do so.

(c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Loans, whether by
acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such, the Issuing Bank in its capacity as such and the
Swingline Lender in its capacity as such, ratably among them in proportion to
the respective amounts described in this clause payable to them;

(ii) second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to (A) payment of principal outstanding on the Loans,
(B) LC Disbursements that have not yet been reimbursed by or on behalf of the

 

115



--------------------------------------------------------------------------------

Borrower at such time, (C) cash collateral to be held by the Administrative
Agent to secure the remaining LC Exposure and (D) Indebtedness under Secured
Swap Agreements owing to each Secured Swap Provider;

(v) fifth, pro rata to any other Indebtedness; and

(vi) sixth, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Swap Obligations (it being
understood, that in the event that any amount is applied to Indebtedness other
than Excluded Swap Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause fourth above from amounts received from
“eligible contract participants” under the Commodity Exchange Act to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Indebtedness described in clause fourth above by the holders of any Excluded
Swap Obligations are the same as the proportional aggregate recoveries with
respect to other Indebtedness pursuant to clause fourth above).

ARTICLE XI

THE AGENTS

Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall have no duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire

 

116



--------------------------------------------------------------------------------

into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or as to those conditions
precedent expressly required to be to the Administrative Agent’s satisfaction,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Borrower and its Subsidiaries or any
other obligor or guarantor, or (vii) any failure by the Borrower or any other
Person (other than itself) to perform any of its obligations hereunder or under
any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein. For
purposes of determining compliance with the conditions specified in Article VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the effectiveness of this Agreement specifying its objection thereto.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders, the Required Lenders or each Lender, as applicable (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action. The instructions as aforesaid and any action
taken or failure to act pursuant thereto by the Administrative Agent shall be
binding on all of the Lenders. If a Default has occurred and is continuing, then
the Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. If a Default has occurred and
is continuing, neither the Syndication Agent nor the Co-Documentation Agents
shall have any obligation to perform any act in respect thereof. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders, the Required Lenders
or each Lender, as applicable (or such other number or percentage of the

 

117



--------------------------------------------------------------------------------

Lenders as shall be necessary under the circumstances as provided in
Section 12.02), and otherwise the Administrative Agent shall not be liable for
any action taken or not taken by it hereunder or under any other Loan Document
or under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.

Section 11.05 Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 11.06 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Bank and the Borrower, and the Administrative Agent may
be removed by Majority Lenders if the Administrative Agent in its capacity as a
Lender is a Defaulting Lender pursuant to clause (d) of the definition thereof.
Upon any such resignation or removal, the Majority Lenders shall have the right,
in consultation with and upon the approval of the Borrower (so long as no Event
of Default has occurred and is continuing), to appoint a successor
Administrative Agent. If no successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation or the removal of the removed Administrative Agent, then the
retiring or removed Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank; provided
that in no event shall any such successor Administrative Agent be a Defaulting
Lender or an Affiliate of a Defaulting Lender. Upon the acceptance of its

 

118



--------------------------------------------------------------------------------

appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation or removal hereunder, the provisions of this Article XI and
Section 12.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent. Any resignation by Wells Fargo as
Administrative Agent pursuant to this Section shall also constitute its
resignation as Issuing Bank and Swingline Lender.

Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

Section 11.08 No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any other Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent or the Arrangers shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of its Affiliates. In this
regard, each Lender acknowledges that Vinson & Elkins L.L.P. is acting in this
transaction as special counsel to the Administrative Agent only, except to the
extent otherwise expressly stated in any legal opinion or any Loan Document.
Each other party hereto will consult with its own legal counsel to the extent
that it deems necessary in connection with the Loan Documents and the matters
contemplated therein.

 

119



--------------------------------------------------------------------------------

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10 Authority of Administrative Agent to Release Collateral, Liens and
Guarantors; Assignment of Swap Agreements. Each Lender and the Issuing Bank
hereby authorizes the Administrative Agent to take the following actions (all
without further consent or joinder of, or notice to, any Lender or any other
Secured Party) and the Administrative Agent hereby agrees to take such actions
at the request of the Borrower: (a) to release any Lien on any collateral or
other property granted to or held by the Administrative Agent under any Loan
Document (i) as provided for by such Loan Document, (ii) that is sold, released
or otherwise disposed of as permitted pursuant to the terms of the Loan
Documents (including any collateral owned by a Restricted Subsidiary that is
designated as an Unrestricted Subsidiary in accordance with Section 9.06(b) or
as permitted by Section 9.12), (iii) to the extent such collateral is comprised
of property leased to a Credit Party, upon termination or expiration of such
lease, (iv) if approved, authorized or ratified in writing by the Majority
Lenders (or, if such approval, authorization or ratification by all Lenders is
required under Section 12.02(b), then by all Lenders), and (v) to the extent
such collateral is owned by any Guarantor, upon the release of such Guarantor in
accordance with the following clause or the Guaranty Agreement; (b) to release
any Guarantor if 100% of the Equity Interests in such Guarantor are sold in a
transaction permitted under the Loan Documents, if such Guarantor ceases to be a
Material Subsidiary, or if such Guarantor ceases to be a Restricted Subsidiary
as a result of a transaction permitted under the Loan Documents; (c) to release
all Liens on the collateral and other property and all obligations under any
Security Instruments (i) upon the Borrower’s election to enter into an

 

120



--------------------------------------------------------------------------------

Investment Grade Period pursuant to Section 12.18 and the Administrative Agent’s
receipt of the written notice contemplated therein (but excluding the Guaranty
Agreement, which shall not be released upon the Borrower’s election to enter
into an Investment Grade Period) or (ii) upon termination of all Commitments and
payment in full of all Indebtedness (other than any contingent obligations or
indemnification obligations not then due) and the expiration or termination of
all Letters of Credit (other than Letters of Credit that have been cash
collateralized in manner satisfactory to the Administrative Agent and the
Issuing Bank have been made); (d) to subordinate (or release) any Lien on any
collateral or other property granted to or held by the Administrative Agent
under any Loan Document to any Lien on such property that is permitted by
Section 9.03(c); and (e) to execute and deliver to the Borrower, at the
Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents necessary, useful or otherwise
reasonably requested by the Borrower to accomplish or evidence the foregoing. By
accepting the benefit of the Liens granted pursuant to the Security Instruments,
each Person secured by such Liens that is not a party hereto agrees to the terms
of this Section 11.10 . Each Lender hereby agrees (on behalf of itself and any
of its Affiliates party to any Secured Swap Agreement) that the rights of the
Borrower and the Restricted Subsidiaries under Secured Swap Agreements with such
Secured Swap Provider may be included in the collateral granted to or held by
the Administrative Agent under the Loan Documents.

Section 11.11 The Arrangers, the Syndication Agent and the Co-Documentation
Agents. The Arrangers, the Syndication Agent and the Co-Documentation Agents
shall have no duties, responsibilities or liabilities under this Agreement and
the other Loan Documents other than their duties, responsibilities and
liabilities in their capacity as Lenders hereunder.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or email, as follows:

(i) if to the Borrower, to it at Energen Corporation, 605 Richard Arrington Jr.
Boulevard North, Birmingham, Alabama, 35203, Attention of Charles W. Porter, Jr.
(Fax No. (205) 326-2704) (Email: cporter@energen.com); with a copy to Russell E.
Lynch (Fax No. (205) 326-2580) (Email: russell.lynch@energen.com);

(ii) if to the Administrative Agent, Swingline Lender or Issuing Bank, to it at
Wells Fargo Bank, National Association, 1000 Louisiana, 9th Floor, Houston,
Texas, 77002, Attention of Brian Malone (Fax No. (713) 319-1925), with a copy to
Wells Fargo Bank, National Association, MAC D1109-019, 1525 West W. T. Harris
Blvd. Charlotte, North Carolina, 28262, Attention: Syndication Agency Services
(Fax No. (704) 590-3481) (Email: Elizabeth.A.Andricks@wellsfargo.com with a copy
to Agencyservices.requests@wellsfargo.com);

 

121



--------------------------------------------------------------------------------

(iii) if to any other Lender, to it at its address (or fax number or email
address) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed effective upon receipt. Notices sent by fax
shall be deemed effective when sent (except that, if sent after normal business
hours for the recipient, notices sent by fax shall be deemed effective at the
opening of business on the next Business Day for the recipient). Notices
delivered through electronic communications, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and Issuing Bank hereunder
may be delivered or furnished by electronic communications (including email)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II, Article III,
Article IV and Article V unless otherwise agreed by the Administrative Agent,
the Issuing Bank and/or the applicable Lender. The Administrative Agent, the
Issuing Bank or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise proscribes, (i) notices and other communications sent to an email
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgement) and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its email address
as described in the foregoing clause (i), of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is sent after the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

(c) Any party hereto may change its address, fax number or email address for
notices and other communications hereunder by notice to the other parties
hereto.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, any other Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance

 

122



--------------------------------------------------------------------------------

and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any other Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower (and/or any
other Credit Party party thereto) and the Majority Lenders or by the Borrower
(and/or any other Credit Party party thereto) and the Administrative Agent with
the consent of the Majority Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, or increase the Maximum Aggregate Amount without the written consent of
all Lenders, (ii) increase the Borrowing Base without the written consent of the
Borrowing Base Increase Lenders, decrease or maintain the Borrowing Base without
the consent (or deemed consent, as set forth herein) of the Required Lenders, or
modify Section 12.07 in any manner that results in an increase in the Borrowing
Base without the consent of each Lender (other than any Defaulting Lender),
(iii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, or reduce any
other Indebtedness hereunder or under any other Loan Document, without the
written consent of each Lender affected thereby, (iv) postpone the scheduled
date of payment or prepayment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Indebtedness hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the
Termination Date without the written consent of each Lender affected thereby,
(v) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (vi) waive or amend Section 3.04(c), Section 6.01,
Section 10.02(c), Section 8.13 or Section 12.14 or change the definition of the
terms “Domestic Subsidiary”, “Foreign Subsidiary”, “Material Subsidiary”,
“Immaterial Subsidiary” or “Subsidiary”, without the written consent of each
Lender (other than any Defaulting Lender), (vii) release any Guarantor (except
as set forth in Section 11.10 or in the Guaranty Agreement), release all or
substantially all of the collateral (other than as provided in Section 11.10),
or reduce the percentage set forth in Section 8.13(a) to less than 80%, without
the written consent of each Lender (other than any Defaulting Lender), or
(viii) change any of the provisions of this Section 12.02(b) or the definition
of “Majority Lenders”, “Required Lenders”, “Borrowing Base Increase Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or under any other Loan
Documents or make any determination or grant any consent hereunder or any other
Loan Documents, without the written consent of each Lender (other than any
Defaulting Lender); provided further that, subject to Section 11.06, no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any other Agent, the Swingline Lender or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent, such other Agent, the Swingline Lender or the Issuing
Bank, as the case may be. Notwithstanding the foregoing, (x) any supplement to
Schedule 7.14 (Subsidiaries) shall be effective simply by delivering to the
Administrative Agent a supplemental schedule clearly marked as such and, upon
receipt, the Administrative Agent will promptly deliver a copy thereof to the
Lenders and any amendment to Annex I in accordance with Section 2.10 shall be
effective as provided therein, (y) the Borrower and the Administrative Agent may
amend this

 

123



--------------------------------------------------------------------------------

Agreement or any other Loan Document without the consent of the Lenders in order
to correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document, and (z) the
Administrative Agent and the Borrower (or other applicable Credit Party) may
enter into any amendment, modification or waiver of this Agreement or any other
Loan Document or enter into any agreement or instrument to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Mortgaged Property or Property to become Mortgaged Property to secure the
Indebtedness for the benefit of the Lenders or as required by any Governmental
Requirement to give effect to, protect or otherwise enhance the rights or
benefits of any Lender under the Loan Documents without the consent of any
Lender.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel (but limited thereto to one primary counsel
to the Administrative Agent and the Lenders, and if reasonably necessary, a
single local counsel in each relevant jurisdiction and with respect to each
relevant specialty) and other outside consultants for the Administrative Agent,
the reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses, and the cost of environmental invasive and non-invasive assessments
and audits and surveys and appraisals to the extent provided for herein, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration (both
before and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, Other Taxes,
assessments and other charges incurred by the Administrative Agent or any Lender
in connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, (iii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iv) all out-of-pocket expenses incurred by any Agent, the
Issuing Bank or, during the continuance of any Event of Default, any Lender,
including the fees, charges and disbursements of any counsel for any Agent, the
Issuing Bank, or during the continuance of any Event of Default, any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit (but limited with respect to legal counsel to one primary counsel to the
Administrative Agent and the Lenders, and if reasonably necessary, (A) a single
local counsel in each relevant jurisdiction and with respect to each relevant
specialty and (B) in the case of an actual or perceived conflict among the
Administrative Agent and the Lenders, one counsel for each group of similarly
situated Persons).

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGERS, THE SWINGLINE
LENDER, THE ISSUING BANK AND EACH LENDER,

 

124



--------------------------------------------------------------------------------

AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING
THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF
ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR
ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS,
DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING (A) ANY REFUSAL
BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF
THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER
ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH,
(v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS
OF THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES,
(vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR
OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED
RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF
HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE
BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE
PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR ANY

 

125



--------------------------------------------------------------------------------

ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE
RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF
STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES;
provided THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
(I) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND
NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE (OR A SETTLEMENT TANTAMOUNT THERETO), (II) RESULT
FROM A MATERIAL BREACH OF THE FUNDING OBLIGATIONS OF SUCH INDEMNITEE UNDER THIS
AGREEMENT AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL
NON-APPEALABLE JUDGMENT (OR A SETTLEMENT TANTAMOUNT THERETO), (III) ANY DISPUTE
SOLELY AMONG INDEMNITEES, OTHER THAN ANY CLAIMS AGAINST ANY INDEMNITEE IN ITS
RESPECTIVE CAPACITY OR IN FULFILLING ITS ROLE AS AN ADMINISTRATIVE AGENT OR
ARRANGER OR ANY SIMILAR ROLE HEREUNDER, AND OTHER THAN ANY CLAIMS ARISING OUT OF
ANY ACT OR OMISSION ON THE PART OF THE BORROWER OR ITS SUBSIDIARIES OR
AFFILIATES, OR (IV) IN RESPECT OF ANY PROPERTY FOR ANY OCCURRENCE ARISING FROM
THE ACTS OR OMISSIONS OF ANY AGENT OR ANY LENDER (OR THEIR AFFILIATES OR AGENTS)
DURING THE PERIOD AFTER WHICH SUCH PERSON, ITS SUCCESSORS OR ASSIGNS SHALL HAVE
OBTAINED POSSESSION OF SUCH PROPERTY (WHETHER BY FORECLOSURE OR DEED IN LIEU OF
FORECLOSURE, AS MORTGAGEE-IN-POSSESSION OR OTHERWISE), EXCLUDING ANY CONDITION
OR CIRCUMSTANCE EXISTING ON SUCH PROPERTY PRIOR TO SUCH PERSON TAKING POSSESSION
THEREOF. THIS SECTION 12.03(b) SHALL NOT APPLY TO TAXES OTHER THAN ANY TAXES
THAT REPRESENT LOSSES, CLAIMS OR DAMAGES ARISING FROM ANY NON-TAX CLAIM. IN THE
CASE OF AN INVESTIGATION, LITIGATION OR PROCEEDING TO WHICH THE INDEMNITY IN
THIS PARAGRAPH APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY THE BORROWER OR ITS
SUBSIDIARIES OR AFFILIATES, ITS EQUITY HOLDERS OR CREDITORS OR AN INDEMNITEE,
WHETHER OR NOT AN INDEMNITEE IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE
TRANSACTIONS

 

126



--------------------------------------------------------------------------------

CONTEMPLATED HEREBY ARE CONSUMMATED. THE BORROWER AGREES THAT NO INDEMNITEE WILL
HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT, IN CONTRACT OR TORT, OR
OTHERWISE) TO THE BORROWER, ITS SUBSIDIARIES OR ITS AFFILIATES OR TO ITS EQUITY
HOLDERS OR CREDITORS ARISING OUT OF, RELATED TO OR IN CONNECTION WITH ANY ASPECT
OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT SUCH LIABILITY TO
THE BORROWER IS DETERMINED IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT (OR A SETTLEMENT TANTAMOUNT THERETO).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, the Arrangers, the Swingline Lender or the Issuing Bank
under Section 12.03(a) or (b), each Lender severally agrees to pay to such
Agent, the Arrangers, the Swingline Lender or the Issuing Bank, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, the Arrangers, the Swingline Lender or the Issuing
Bank in its capacity as such.

(d) Without limiting the Borrower’s indemnification obligations under this
Section, to the extent permitted by applicable law, no party hereto shall
assert, and each party hereto hereby waives, any claim on any theory of
liability for special, indirect, consequential (including lost profits but
excluding any costs pursuant to Section 5.02) or punitive damages (as opposed to
direct or actual damages) arising out of, in connection with, or as a result of,
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section 12.03 shall be payable not later than ten
(10) Business Days after written demand therefor.

(f) The Borrower shall not, without the prior written consent of each Indemnitee
affected thereby (which consent shall not be unreasonably withheld, conditioned
or delayed), settle any threatened or pending claim or action that would give
rise to the right of any Indemnitee to claim indemnification hereunder unless
such settlement (x) includes a full and unconditional release of all liabilities
arising out of such claim or action against such Indemnitee, (y) does not
include any statement as to or an admission of fault, culpability or failure to
act by or on behalf of such Indemnitee and (z) requires no action on the part of
the Indemnitee other than its consent. For the avoidance doubt, a consent
withheld by an Indemnitee shall be deemed reasonable if such proposed settlement
does not satisfy one or two of clauses (x), (y) and (z).

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i)

 

127



--------------------------------------------------------------------------------

except as otherwise provided in Section 9.11, the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 12.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in Section 12.04(c)) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Swingline Lender, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required if
such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund or,
if an Event of Default has occurred and is continuing, is to any other assignee;
and

(B) the Administrative Agent, the Issuing Bank and the Swingline Lender,
provided that no consent of the Administrative Agent, the Issuing Bank and the
Swingline Lender shall be required for an assignment to an assignee that is a
Lender immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment;

 

128



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to the Borrower, any Affiliate of the Borrower,
any Defaulting Lender or subsidiary of a Defaulting Lender or any natural
person.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03) with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no such assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 12.04(c).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in the United States
of America a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Swingline
Lender, the Issuing Bank and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Swingline
Lender, the Issuing Bank and any Lender, at any reasonable time and from time to
time upon reasonable prior notice. In connection with any changes to the
Register, if necessary, the Administrative Agent will reflect the revisions on
Annex I and forward a copy of such revised Annex I to the Borrower, the Issuing
Bank and each Lender.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed

 

129



--------------------------------------------------------------------------------

Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 12.04(b)
(unless waived by the Administrative Agent) and any written consent to such
assignment required by Section 12.04(b), the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this
Section 12.04(b).

(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Swingline Lender or the Issuing Bank, sell participations to one or
more banks or other Persons (other than the Borrower, any Affiliate of the
Borrower, any Defaulting Lender or subsidiary of a Defaulting Lender or any
natural person) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Swingline
Lender, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.02(b) that adversely affects such
Participant. In addition such agreement must provide that the Participant be
bound by the provisions of Section 12.03. Subject to Section 12.04(c)(ii), the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.01, Section 5.02 and Section 5.03 (subject to the

 

130



--------------------------------------------------------------------------------

requirements and limitations therein, including the requirements under Sections
5.03(f) and 5.03(g) (it being understood that the documentation required under
Sections 5.03(f) and 5.03(g) shall be delivered to the Lender who sells the
participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.04(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(ii) Each Participant agrees (A) to be subject to the provisions of Section 5.04
as if it were an assignee under paragraph (b) of this Section; and (B) that it
shall not be entitled to receive any greater payment under Section 5.01 or
Section 5.03, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use commercially
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.04 with respect to any Participant.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section 12.04 shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the Guarantors to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.

 

131



--------------------------------------------------------------------------------

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

(b) To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

132



--------------------------------------------------------------------------------

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by fax or other electronic transmission
(e.g., via email in .pdf format) shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Swap Agreements) at any time owing by such
Lender or Affiliate (but excluding any Plan accounts and assets and any other
account for which setoff would be prohibited by applicable law) to or for the
credit or the account of the Borrower or any Restricted Subsidiary against any
of and all the obligations of the Borrower or any Restricted Subsidiary owed to
such Lender now or hereafter existing under this Agreement or any other Loan
Document, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured. The rights of each Lender under this Section 12.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or its Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EITHER CASE LOCATED IN NEW
YORK COUNTY, NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HEREBY

 

133



--------------------------------------------------------------------------------

ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the

 

134



--------------------------------------------------------------------------------

Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement or any other Loan Document,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 12.11, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Person invited to become an Additional Lender
pursuant to Section 2.10 or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement relating to the Borrower and its obligations,
(g) on a confidential basis to (A) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(B) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (1) becomes publicly available
other than, to such Person’s knowledge, as a result of a breach of this
Section 12.11 or (2) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower that is not, to such Person’s knowledge, violating the terms of any
applicable confidentiality agreement or arrangement. For the purposes of this
Section 12.11, “Information” means all information received from a Credit Party
or Subsidiary relating to the Credit Parties or any Subsidiary or any of their
respective businesses (which includes all information obtained during an
inspection conducted under Section 8.07), other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by a Credit Party or any Subsidiary.
Any Person required to maintain the confidentiality of Information as provided
in this Section 12.11 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of the Administrative Agent, the Issuing Bank and
the Lenders acknowledges that (a) the Information may include material
non-public information concerning a Credit Party or a Subsidiary, as the case
may be, (b) it has developed compliance procedures regarding the use and
protection of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America, the State of New York and the State of Texas or any other jurisdiction
whose laws may be mandatorily applicable to such Lender notwithstanding the
other provisions of this Agreement), then, in that event, notwithstanding
anything to the contrary in any of the Loan Documents or any agreement entered
into in connection with or as security for the Notes, it is agreed as follows:
(i) the aggregate of all consideration which constitutes interest under law
applicable to any Lender that is contracted for, taken, reserved, charged or
received by such Lender under any of the Loan Documents or agreements or
otherwise in connection with the Notes shall under no circumstances exceed the
maximum amount allowed

 

135



--------------------------------------------------------------------------------

by such applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Notes is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans evidenced by the Notes until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12. To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect. Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY

 

136



--------------------------------------------------------------------------------

HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 Collateral Matters; Swap Agreements; Bank Products. The benefit of
the Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Indebtedness shall also extend to and be available to
the Secured Swap Providers with respect to any Secured Swap Agreement (in each
case, after giving effect to all netting arrangements relating to such Secured
Swap Agreement) including any Secured Swap Agreement in existence prior to the
date hereof, but excluding any additional transactions or confirmations entered
into (a) after such Secured Swap Provider ceases to be a Lender or an Affiliate
of a Lender or (b) after assignment by a Secured Swap Provider to a Person that
is not a Lender or an Affiliate of a Lender. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Indebtedness shall further extend to and be available to each Bank
Products Provider with respect to any Secured Bank Products Agreements, but only
for so long as such Bank Products Provider is a Lender or an Affiliate of a
Lender. No Person shall have any voting or consent rights under any Loan
Document as a result of the existence of obligations owed to it under any such
Secured Swap Agreements or any such Secured Bank Products Agreements.

Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including any Subsidiary of the
Borrower, any obligor, contractor, subcontractor, supplier or materialsman)
shall have any rights, claims, remedies or privileges hereunder or under any
other Loan Document against the Administrative Agent, any other Agent, the
Issuing Bank or any Lender for any reason whatsoever. There are no third party
beneficiaries.

Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

Section 12.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship (except solely with respect to the Administrative Agent or the
applicable Lender maintaining a Register or Participant Register, as applicable,
as expressly provided in Section 12.04) between the Borrower and its
Subsidiaries and the Administrative Agent or any Lender is intended to be or has
been created in respect of the transactions contemplated hereby or by the other
Loan Documents, irrespective of whether the Administrative Agent or any Lender
has advised or is advising the Borrower or any Subsidiary on other matters;
(ii) the arranging and

 

137



--------------------------------------------------------------------------------

other services regarding this Agreement provided by the Administrative Agent and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Subsidiaries, on the one hand, and the Administrative Agent and the Lenders,
on the other hand; (iii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate; and
(iv) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (b) (i) the Administrative Agent and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Subsidiaries, or
any other Person; (ii) neither the Administrative Agent nor the Lenders has any
obligation to the Borrower or any of its Subsidiaries with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Lenders and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Borrower and its Subsidiaries,
and neither the Administrative Agent nor the Lenders has any obligation to
disclose any of such interests to the Borrower or its Subsidiaries. To the
fullest extent permitted by Law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 12.18 Investment Grade Period.

(a) At any time that is not an Investment Grade Period after the date on which
the Borrower delivers the financial statements required by Section 8.01(a) for
the fiscal year ending December 31, 2014 when the Borrower has either (i) an
unsecured rating from Moody’s of Baa3 or better or (ii) an unsecured rating from
S&P of BBB- or better, the Borrower may provide written notice to the
Administrative Agent of its election to enter into an Investment Grade Period,
together with a certificate of an Responsible Officer of the Borrower confirming
that (A) no Event of Default exists, (B) the release of the Security Instruments
(other than the Guaranty Agreement) securing the Indebtedness does not violate,
and would not result in an event of default, termination event or equivalent
event under, the terms of any Secured Swap Agreement or Secured Bank Products
Agreement, and (C) the Swap Agreements (including the Secured Swap Agreements)
and the Bank Products (including any Secured Bank Products Agreements) of the
Borrower and its Restricted Subsidiaries are not otherwise secured (except to
the extent secured by a Lien permitted by Section 9.03), which Investment Grade
Period will commence upon the Administrative Agent’s receipt of such notice.

(b) At any time during an Investment Grade Period, the Borrower may provide
notice to the Administrative Agent of its election to exit such Investment Grade
Period, which Investment Grade Period will end upon the Administrative Agent’s
receipt of such notice.

[SIGNATURES BEGIN NEXT PAGE]

 

138



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:   ENERGEN CORPORATION   By:  

/s/ CHARLES W. PORTER, JR.

  Name:   Charles W. Porter, Jr.   Title:   Vice President, Chief Financial
Officer and Treasurer

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:  

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

  as Administrative Agent, Issuing Bank and Lender   By:  

/s/ COLLIN S. MAYER

  Name:   Collin S. Mayer   Title:   Assistant Vice President

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

SYNDICATION AGENT:   BANK OF AMERICA, N.A.,   as Syndication Agent and Lender  
By:  

/s/ RONALD E. MCKAIG

  Name:   Ronald E. McKaig   Title:   Managing Director

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT:   COMPASS BANK,   as Co-Documentation Agent and Lender  
By:  

/s/ BLAKE KIRSHMAN

  Name:   Blake Kirshman   Title:   Senior Vice President

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT:  

JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agent and Lender

  By:  

/s/ Correne S. Loeffler

  Name:   Correne S. Loeffler   Title:   Authorized Officer

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT:  

REGIONS BANK,

as Co-Documentation Agent and Lender

  By:  

/s/ ROBERT KRET

  Name:   Robert Kret   Title:   Assistant Vice President

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

LENDERS:  

MUFG UNION BANK, N.A.,

as Lender

  By:  

/s/ MARK OBERREUTER

  Name:   Mark Oberreuter   Title:   Vice President

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

 

CIBC Inc.,

as Lender

  By:  

/s/ DARREL HO

  Name:   Darrel Ho   Title:   Authorized Signatory   By:  

/s/ JONATHAN J. KIM

  Name:   Jonathan J. Kim   Title:   Authorized Signatory

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

 

MIZUHO BANK, LTD.,

as Lender

  By:  

/s/ RAYMOND VENTURA

  Name:   Raymond Ventura   Title:   Deputy General Manager

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as Lender

  By:  

/s/ JESSICA MCGUIRE

  Name:   Jessica McGuire   Title:   Officer

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

 

SUMITOMO MITSUI BANKING

CORPORATION,

as Lender

  By:  

/s/ JAMES D. WEINSTEIN

  Name:   James D. Weinstein   Title:   Managing Director

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,

as Lender

  By:  

/s/ NICHOLAS T. HANFORD

  Name:   Nicholas T. Hanford   Title:   Vice President

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY,

as Lender

  By:  

/s/ JAMES GIORDANO

  Name:   James Giordano   Title:   Vice President

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

 

BMO HARRIS BANK N.A.,

as Lender

  By:  

/s/ MELISSA GUZMANN

  Name:   Melissa Guzmann   Title:   Vice President

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

 

DNB CAPITAL LLC,

as Lender

  By:  

/s/ JOE HYKLE

  Name:   Joe Hykle   Title:   Senior Vice President   By:  

/s/ JILL ILSKI

  Name:   Jill Ilski   Title:   First Vice President

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA,

as Lender

  By:  

/s/ KRISTAN SPIVEY

  Name:   Kristan Spivey   Title:   Authorized Signatory

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

 

THE TORONTO DOMINION (NEW YORK) LLC,

as Lender

  By:  

/s/ DEBBI L. BRITO

  Name:   Debbi L. Brito   Title:   Authorized Signatory

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

 

BOKF, NA DBA BANK OF OKLAHOMA,

as Lender

  By:  

/s/ JOHN KRENGER

  Name:   John Krenger   Title:   Assistant Vice President

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Lender

  By:  

/s/ MICHAEL SPAIGHT

  Name:   Michael Spaight   Title:   Authorized Signatory   By:  

/s/ LINGZI HUANG

  Name:   Lingzi Huang   Title:   Authorized Signatory

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

 

FIFTH THIRD BANK,

as Lender

  By:  

/s/ BYRON L. COOLEY

  Name:   Byron L. Cooley   Title:   Executive Director

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

 

SYNOVUS BANK,

as Lender

  By:  

/s/ DAVID W. BOWMAN

  Name:   David W. Bowman   Title:   Senior Vice President

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,

as Lender

  By:  

/s/ VANESSA A. KURBATSKIY

  Name:   Vanessa A. Kurbatskiy   Title:   Vice President

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK, N.A.,

as Lender

  By:  

/s/ DEBORAH L. HART

  Name:   Deborah L. Hart   Title:   Authorized Signatory

 

[SIGNATURE PAGE]

[CREDIT AGREEMENT]

[ENERGEN CORPORATION]



--------------------------------------------------------------------------------

ANNEX I

LIST OF COMMITMENTS

 

Name of Lender

   Applicable
Percentage     Commitment  

Wells Fargo Bank, National Association

     7.333333333 %    $ 110,000,000   

Bank of America, N.A.

     7.333333333 %    $ 110,000,000   

Compass Bank

     7.333333333 %    $ 110,000,000   

JPMorgan Chase Bank

     7.333333333 %    $ 110,000,000   

Regions Bank

     7.333333333 %    $ 110,000,000   

MUFG Union Bank, N.A.

     4.666666667 %    $ 70,000,000   

CIBC Inc.

     4.666666667 %    $ 70,000,000   

Mizuho Bank, Ltd.

     4.666666667 %    $ 70,000,000   

PNC Bank, National Association

     4.666666667 %    $ 70,000,000   

Sumitomo Mitsui Banking Corporation

     4.666666667 %    $ 70,000,000   

U.S. Bank National Association

     4.666666667 %    $ 70,000,000   

Branch Banking & Trust Company

     4.000000000 %    $ 60,000,000   

BMO Harris Bank N.A.

     4.000000000 %    $ 60,000,000   

DNB Capital LLC

     4.000000000 %    $ 60,000,000   

Royal Bank of Canada

     4.000000000 %    $ 60,000,000   

The Toronto Dominion (New York) LLC

     4.000000000 %    $ 60,000,000   

BOKF, NA dba Bank of Oklahoma

     3.000000000 %    $ 45,000,000   

Credit Suisse AG, Cayman Islands Branch

     3.000000000 %    $ 45,000,000   

Fifth Third Bank

     3.000000000 %    $ 45,000,000   

Synovus Bank

     3.000000000 %    $ 45,000,000   

Barclays Bank PLC

     1.666666667 %    $ 25,000,000   

Morgan Stanley Bank, N.A.

     1.666666667 %    $ 25,000,000   

TOTAL

     100.000000000 %    $ 1,500,000,000   

 

ANNEX I – 1



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF REVOLVING NOTE

[                    ], 20[    ]

FOR VALUE RECEIVED, Energen Corporation, an Alabama corporation (the
“Borrower”), hereby promises to pay to [                    ] (the “Lender”), at
the principal office of Wells Fargo Bank, National Association (the
“Administrative Agent”), at [                    ], the aggregate principal
amount of the Loans made from time to time by the Lender to the Borrower under
the Credit Agreement, as hereinafter defined, in lawful money of the United
States of America and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each such Loan, at such office, in like money and
funds, for the period commencing on the date of such Loan until such Loan shall
be paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books. Failure to make
any such recordation shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of such Loans or affect the validity of such transfer by
any Lender of this Note pursuant to Section 12.04 of the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement dated as of
September 2, 2014 among the Borrower, the Administrative Agent, and the other
agents and lenders signatory thereto (including the Lender), and evidences Loans
made by the Lender thereunder (such Credit Agreement as the same may be amended,
supplemented or restated from time to time, the “Credit Agreement”). Capitalized
terms used in this Note have the respective meanings assigned to them in the
Credit Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Loans upon the terms and conditions specified therein
and other provisions relevant to this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT A-1 – 1



--------------------------------------------------------------------------------

ENERGEN CORPORATION By:  

 

Name:   Charles W. Porter, Jr. Title:  

Vice President, Chief Financial Officer and

Treasurer

 

EXHIBIT A-1 – 2



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWINGLINE NOTE

[                    ], 2014

FOR VALUE RECEIVED, Energen Corporation, an Alabama corporation (the
“Borrower”), hereby promises to pay to Wells Fargo Bank, National Association
(the “Lender”), at [            ], the principal sum of each Swingline Loan made
by the Lender to the Borrower under the Credit Agreement, as hereinafter
defined, in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Swingline Loan, at such office, in like money and funds, for the period
commencing on the date of such Swingline Loan until such Swingline Loan shall be
paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.

The date, amount, interest rate and maturity of each Loan made by the Lender to
the Borrower, and each payment made on account of the principal thereof, shall
be recorded by the Lender on its books. Failure to make any such recordation
shall not affect the Lender’s or the Borrower’s rights or obligations in respect
of the Swingline Loans or affect the validity of such transfer by the Lender of
this Swingline Note pursuant to Section 12.04 of the Credit Agreement.

This Swingline Note is one of the Notes referred to in the Credit Agreement
dated as of September 2, 2014 among the Borrower, the Administrative Agent, and
the other agents and lenders signatory thereto (including the Lender), and
evidences Swingline Loans made by the Lender thereunder (such Credit Agreement
as the same may be amended, supplemented or restated from time to time, the
“Credit Agreement”). Capitalized terms used in this Swingline Note have the
respective meanings assigned to them in the Credit Agreement.

This Swingline Note is issued pursuant to, and is subject to the terms and
conditions set forth in, the Credit Agreement and is entitled to the benefits
provided for in the Credit Agreement and the other Loan Documents. The Credit
Agreement provides for the acceleration of the maturity of this Swingline Note
upon the occurrence of certain events, for prepayments of Loans upon the terms
and conditions specified therein and other provisions relevant to this Swingline
Note.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT A-2 – 1



--------------------------------------------------------------------------------

ENERGEN CORPORATION By:  

 

Name:   Charles W. Porter, Jr. Title:  

Vice President, Chief Financial Officer and

Treasurer

 

EXHIBIT A-2 – 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[                    ], 20[    ]

Energen Corporation, an Alabama corporation (the “Borrower”), pursuant to
Section 2.03 of the Credit Agreement dated as of September 2, 2014 (together
with all amendments, restatements, supplements or other modifications thereto,
the “Credit Agreement”) among the Borrower, Wells Fargo Bank, National
Association, as Administrative Agent and the other agents and lenders (the
“Lenders”) which are or become parties thereto (unless otherwise defined herein,
each capitalized term used herein is defined in the Credit Agreement), hereby
requests a Borrowing as follows:

(i) Aggregate amount of the requested Borrowing is $[        ];

(ii) Date of such Borrowing is [                    ], 20[    ];

(iii) Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

(iv) In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [            ];

(v) Amount of Borrowing Base in effect on the date hereof is $[        ];

(vi) Amount of the effective Aggregate Commitment on the date hereof is
$[        ];

(vii) Total Revolving Credit Exposures on the date hereof (i.e., outstanding
principal amount of Loans and total LC Exposure) is $[        ]; and

(viii) Pro forma total Revolving Credit Exposures (giving effect to the
requested Borrowing) is $[        ]; and

(ix) Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                    ]

[                    ]

[                    ]

[                    ]

[                    ]

 

EXHIBIT B – 1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower (and not in his/her individual capacity) that the Borrower is
entitled to receive the requested Borrowing under the terms and conditions of
the Credit Agreement.

 

ENERGEN CORPORATION By:  

 

Name:  

 

Title:  

 

 

EXHIBIT B – 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[                    ], 20[    ]

Energen Corporation, an Alabama corporation (the “Borrower”), pursuant to
Section 2.04 of the Credit Agreement dated as of September 2, 2014 (together
with all amendments, restatements, supplements or other modifications thereto,
the “Credit Agreement”) among the Borrower, Wells Fargo Bank, National
Association, as Administrative Agent and the other agents and lenders (the
“Lenders”) which are or become parties thereto (unless otherwise defined herein,
each capitalized term used herein is defined in the Credit Agreement), hereby
makes an Interest Election Request as follows:

(i) The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [            ];

(ii) The effective date of the election made pursuant to this Interest Election
Request is [                    ], 20[    ]; [and]

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and]

[(iv) [If the resulting Borrowing is a Eurodollar Borrowing] The Interest Period
applicable to the resulting Borrowing after giving effect to such election is
[            ]].

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower (and not in his/her individual capacity) that the Borrower is
entitled to receive the requested continuation or conversion under the terms and
conditions of the Credit Agreement.

 

ENERGEN CORPORATION By:  

 

Name:  

 

Title:  

 

 

EXHIBIT C – 1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the [            ] of
[            ], a [            ] [            ] (the “Borrower”), and that as
such he/she is authorized to execute this certificate on behalf of the Borrower
(and not in his/her individual capacity). With reference to the Credit Agreement
dated as of September 2, 2014 (together with all amendments, restatements,
supplements or other modifications thereto being the “Agreement”) among the
Borrower, Wells Fargo Bank, National Association, as Administrative Agent, and
the other agents and lenders (the “Lenders”) which are or become a party
thereto, the undersigned represents and warrants as follows (each capitalized
term used herein having the same meaning given to it in the Agreement unless
otherwise specified):

(a) As of the date hereof, no Default or Event of Default has occurred [or
specify Default and describe any actions taken or proposed to be taken with
respect thereto].

(b) Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Section 9.01 as of the end of the [fiscal
quarter][fiscal year] ending [            ].

(c) Attached hereto are any changes in the identity of the Restricted
Subsidiaries, Material Subsidiaries, Immaterial Subsidiaries, Guarantors and
Unrestricted Subsidiaries, as of the end of the [fiscal quarter][fiscal year]
ending [            ], from the Restricted Subsidiaries, Material Subsidiaries,
Immaterial Subsidiaries, Guarantors and Unrestricted Subsidiaries, respectively,
provided to the Lenders on the [Effective Date][most recent fiscal quarter].

(d) Since [same date as audited financials in Section 7.04(a)], no material
change in GAAP or in the application thereof has occurred [or specify any such
change and the effect of such change on the financial statements accompanying
such certificate].

EXECUTED AND DELIVERED this [    ] day of [            ].

 

ENERGEN CORPORATION By:  

 

Name:  

 

Title:  

 

 

EXHIBIT D – 1



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY INSTRUMENTS AS OF THE EFFECTIVE DATE

1. Guaranty Agreement, dated as of September 2, 2014 by Energen Resources
Corporation, an Alabama corporation, as Guarantor, in favor of the
Administrative Agent and the Secured Parties.

2. Pledge and Security Agreement, dated as of September 2, 2014 by the Borrower
in favor of the Administrative Agent and the Secured Parties.

3. Pledge and Security Agreement, dated as of September 2, 2014 by Energen
Resources Corporation, an Alabama corporation, in favor of the Administrative
Agent and the Secured Parties.

4. Financing Statements in respect of item 2 and item 3, naming, respectively,
the Borrower and Energen Resources Corporation as debtors.

5. Mortgage, Deed of Trust, Assignment of As-Extracted Collateral, Security
Agreement, Fixture Filing and Financing Statement dated as of September 2, 2014
by Energen Resources Corporation, as Mortgagor, in favor of the Administrative
Agent, as Mortgagee, or alternatively, to Brian Malone, as Trustee, for the
benefit the Administrative Agent and the Secured Parties.

 

EXHIBIT E – 1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY AGREEMENT

[Attached]

 

EXHIBIT F – 1



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF BORROWER SECURITY AGREEMENT

[Attached]

 

EXHIBIT G-1 – 1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF GUARANTOR SECURITY AGREEMENT

[Attached]

 

EXHIBIT G-2 – 1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.      Assignor:

 

 

2.      Assignee:

 

 

  [and is an Affiliate/Approved Fund of [identify Lender]1]

3.      Borrower:

  Energen Corporation

4.      Administrative Agent:

  Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

5.      Credit Agreement:

  Credit Agreement dated as of September 2, 2014 among Energen Corporation, the
Lenders parties thereto, Wells Fargo Bank, National Association, as
Administrative Agent, and the other agents party thereto

 

  

 

1  Select as applicable.

 

EXHIBIT H – 1



--------------------------------------------------------------------------------

6.      Assigned Interest:

 

 

Amount of

Commitment/Loans

Assigned

   Percentage Assigned of
Aggregate Commitment             %            %            % 

Effective Date:                          , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

EXHIBIT H – 2



--------------------------------------------------------------------------------

[Consented to and]2 Accepted:

Wells Fargo Bank, National Association, as

Administrative Agent

By  

 

  Title: [Consented to:]3 [NAME OF RELEVANT PARTY] By  

 

  Title:

 

2  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

3  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

EXHIBIT H – 3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type; (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal,

 

EXHIBIT H – 4



--------------------------------------------------------------------------------

interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax or other electronic transmission (e.g. .pdf) shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

EXHIBIT H – 5



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN LENDERS; NOT PARTNERSHIPS)

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 2, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Energen Corporation, as Borrower, Wells Fargo Bank, National
Association, as Administrative Agent, the financial institutions from time to
time party thereto as Lenders, and the other Agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or applicable
successor form). By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

Title:

Date:                          , 20[    ]

 

EXHIBIT I-1 – 1



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN PARTICIPANTS; NOT PARTNERSHIPS)

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 2, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Energen Corporation, as Borrower, Wells Fargo Bank, National
Association, as Administrative Agent, the financial institutions from time to
time party thereto as Lenders, and the other Agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or applicable successor form). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date:                          , 20[    ]

 

EXHIBIT I-2 – 1



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN PARTICIPANTS; PARTNERSHIPS)

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 2, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Energen Corporation, as Borrower, Wells Fargo Bank, National
Association, as Administrative Agent, the financial institutions from time to
time party thereto as Lenders, and the other Agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
applicable successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or applicable successor form) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date:                          , 20[    ]

 

EXHIBIT I-3 – 1



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN LENDERS; PARTNERSHIPS)

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of September 2, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Energen Corporation, as Borrower, Wells Fargo Bank, National
Association, as Administrative Agent, the financial institutions from time to
time party thereto as Lenders, and the other Agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or applicable successor form) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN (or applicable successor form) from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

Title:

Date:                          , 20[    ]

 

EXHIBIT I-4 – 1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF COMMITMENT INCREASE CERTIFICATE

[                    ], 20[    ]

 

To: Wells Fargo Bank, National Association,

     as Administrative Agent

Reference is hereby made to the Credit Agreement dated as of September 2, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Energen Corporation, as Borrower, Wells Fargo Bank, National
Association, as Administrative Agent, the financial institutions from time to
time party thereto as Lenders, and the other Agents party thereto. Capitalized
terms not otherwise defined herein shall have the meaning given to such terms in
the Credit Agreement.

This Commitment Increase Certificate is being delivered pursuant to Section 2.10
of the Credit Agreement.

Please be advised that the undersigned Lender has agreed (a) to increase its
Commitment under the Credit Agreement effective [                    ], 20[    ]
from $[        ] to $[        ] and (b) that it shall continue to be a party in
all respects to the Credit Agreement and the other Loan Documents pursuant to
Section 2.10(a)(viii) of the Credit Agreement.

 

Very truly yours, ENERGEN CORPORATION, an Alabama corporation By:  

 

Name:  

 

Title:  

 

 

EXHIBIT J – 1



--------------------------------------------------------------------------------

Accepted and Agreed:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

Accepted and Agreed: [Name of Lender] By:  

 

Name:  

 

Title:  

 

 

EXHIBIT J – 2



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF ADDITIONAL LENDER CERTIFICATE

[                    ], 20[    ]

 

To: Wells Fargo Bank, National Association,

     as Administrative Agent

Reference is hereby made to the Credit Agreement dated as of September 2, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Energen Corporation, as Borrower, Wells Fargo Bank, National
Association, as Administrative Agent, the financial institutions from time to
time party thereto as Lenders, and the other Agents party thereto. Capitalized
terms not otherwise defined herein shall have the meaning given to such terms in
the Credit Agreement.

This Additional Lender Certificate is being delivered pursuant to Section 2.10
of the Credit Agreement.

Please be advised that the undersigned Additional Lender has agreed (a) to
become a Lender under the Credit Agreement effective [                    ],
20[    ] with a Commitment of $[        ] and (b) that it shall be a party in
all respects to the Credit Agreement and the other Loan Documents pursuant to
Section 2.10(a)(viii) of the Credit Agreement.

This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(f) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender. The
[Borrower/Additional Lender] shall pay the fee payable to the Administrative
Agent pursuant to Section 2.10(a)(vi) of the Credit Agreement.

 

Very truly yours, ENERGEN CORPORATION, an Alabama corporation By:  

 

Name:  

 

Title:  

 

 

EXHIBIT K – 1



--------------------------------------------------------------------------------

Accepted and Agreed: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent By:  

 

Name:  

 

Title:  

 

Accepted and Agreed: [Name of Additional Lender] By:  

 

Name:  

 

Title:  

 

 

EXHIBIT K – 2



--------------------------------------------------------------------------------

SCHEDULE 7.05

LITIGATION

See items disclosed in Schedule 7.06 to this Agreement.

Items disclosed or referenced in this Schedule are not necessarily limited to
matters required by this Agreement to be reflected herein. Such additional
matters not required by this Agreement are set forth for informational purposes
only and do not necessarily include other matters of a similar nature. The mere
inclusion of an exception herein shall not be deemed an admission by the
Borrower or any of its Subsidiaries that such exception represents a matter that
is material for purposes of this Agreement, is necessarily expected to have a
Material Adverse Effect or is required to be disclosed herein. Nothing herein
shall constitute an admission to any third party.

 

SCHEDULE 7.05 – 1



--------------------------------------------------------------------------------

SCHEDULE 7.06

ENVIRONMENTAL MATTERS

 

  1. Under oversight of the Site Remediation Section of the Railroad Commission
of Texas, Energen Resources Corporation is currently in the process of cleanup
and remediation of oil and gas wastes in nine reserve pits in Mitchell County,
Texas. The Borrower estimates that the cleanup, remediation and related costs
will approximate $3.4 million of which $1.9 million has been incurred and $0.5
million has been reserved. Also included is a preliminary estimate of $1 million
of exposure for further remediation which may be required by the Railroad
Commission and is pending further review by the Borrower.

 

  2. During January 2014, Energen Resources Corporation responded to a General
Notice and Information Request from the Environmental Protection Agency (EPA)
regarding the Reef Environmental Site in Sylacauga, Talladega County, Alabama.
The letter identifies Energen Resources Corporation as a potentially responsible
party (PRP) under The Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA) for the cleanup of the Site. In 2008, Energen Resources
Corporation hired a third party to transport approximately 3,000 gallons of
non-hazardous wastewater to Reef Environmental for wastewater treatment. Reef
Environmental ceased operating its wastewater treatment system in 2010. Due to
its one time use of Reef Environmental for a small volume of non-hazardous
wastewater, Energen Resources Corporation has not accrued a liability for
cleanup of the Site.

Items disclosed or referenced in this Schedule are not necessarily limited to
matters required by this Agreement to be reflected herein. Such additional
matters not required by this Agreement are set forth for informational purposes
only and do not necessarily include other matters of a similar nature. The mere
inclusion of an exception herein shall not be deemed an admission by the
Borrower or any of its Subsidiaries that such exception represents a matter that
is material for purposes of this Agreement, is necessarily expected to have a
Material Adverse Effect or is required to be disclosed herein. Nothing herein
shall constitute an admission to any third party.

 

SCHEDULE 7.06 – 1



--------------------------------------------------------------------------------

SCHEDULE 7.14

SUBSIDIARIES AND PARTNERSHIPS; UNRESTRICTED SUBSIDIARIES

Restricted Subsidiaries as of the Effective Date:

 

Name of Restricted Subsidiaries

   Jurisdiction of
Organization    Organizational
Identification
Number    Principal Place of
Business and Chief
Executive Office    Material or
Immaterial
Subsidiary

Energen Resources Corporation

   Alabama    181-916    605 Richard
Arrington Jr.
Boulevard North,
Birmingham,
AL 35203    Material Subsidiary

EGN Services, Inc.

   Alabama    128-913    605 Richard
Arrington Jr.
Boulevard North,
Birmingham,
AL 35203    Immaterial Subsidiary

Basin Pipeline Corp.

   Alabama    098-043    605 Richard
Arrington Jr.
Boulevard North,
Birmingham,
AL 35203    Immaterial Subsidiary

There are no Unrestricted Subsidiaries as of the Effective Date.

 

SCHEDULE 7.14 – 1



--------------------------------------------------------------------------------

SCHEDULE 7.18

GAS IMBALANCES

None

 

SCHEDULE 7.18 – 1



--------------------------------------------------------------------------------

SCHEDULE 7.19

SWAP AGREEMENTS

 

Counterparty

   Type    Effective
Date      Term Start
Date      Termination
Date      Notional
Amount or
Volume      Unit of
Measure    Estimated Net
Mark to
Market Value
(as of June 30,
2014)          Credit Support
Agreements *

Bank of Montreal

   Commodity Swap – Gas      02-17-12         7/1/2014         12/31/2014      
  2,580,000       MMBTU    ($ 1,220,216 )                   PG            

Bank of Montreal

   Commodity Swap – Gas      03-10-14         1/1/2015         12/31/2015      
  3,000,000       MMBTU    ($ 236,542 )       PG

Bank of Montreal

   Commodity Swap – Gas      03-11-14         1/1/2015         12/31/2015      
  3,000,000       MMBTU    ($ 236,542 )       PG

Bank of Montreal

   Commodity Swap – Gas      04-17-14         1/1/2015         12/31/2015      
  2,520,000       MMBTU     $ 309,315         PG

Bank of Montreal

   Commodity Swap – Gas      04-17-14         1/1/2015         12/31/2015      
  2,520,000       MMBTU     $ 327,677         PG

Bank of Montreal

   Commodity Swap – Oil      03-03-14         1/1/2015         12/31/2015      
  600,000       Barrels    ($ 4,010,115 )       PG

Bank of Montreal

   Commodity Swap – Oil      08-16-12         6/1/2014         12/31/2014      
  175,000       Barrels    ($ 1,991,944 )    D    PG                     

 

 

      

Bank of Montreal Total

  

               ($ 7,058,366 )                           

 

 

      

Barclays Capital

   Commodity Swap – Gas      04-18-13         7/1/2014         10/31/2014      
  360,000       MMBTU    ($ 128,852 )       PG

Barclays Capital

   Commodity Swap – Gas      08-07-12         7/1/2014         12/31/2014      
  1,800,000       MMBTU    ($ 1,055,305 )       PG

Barclays Capital

   Commodity Swap – Oil      01-04-12         6/1/2014         12/31/2014      
  143,000       Barrels    ($ 1,225,639 )    D    PG

Barclays Capital

   Commodity Swap – Oil      03-03-14         1/1/2015         12/31/2015      
  600,000       Barrels    ($ 4,075,072 )       PG

Barclays Capital

   Commodity Swap – Oil      08-01-13         1/1/2015         12/31/2015      
  720,000       Barrels    ($ 5,449,684 )       PG

Barclays Capital

   Commodity Swap – Oil      09-14-12         6/1/2014         12/31/2014      
  340,000       Barrels    ($ 2,998,235 )    D    PG                     

 

 

      

Barclays Capital Total

  

         ($ 14,932,787 )                           

 

 

      

BP

   Commodity Swap – Gas      04-12-13         6/1/2014         12/31/2014      
  840,000       MMBTU    ($ 319,383 )    D    PG

BP

   Commodity Swap – Gas      05-16-12         7/1/2014         12/31/2014      
  1,860,000       MMBTU    ($ 1,152,206 )       PG

BP

   Commodity Swap – Oil      01-04-12         6/1/2014         12/31/2014      
  140,000       Barrels    ($ 1,262,703 )    D    PG

BP

   Commodity Swap – Oil      02-17-12         6/1/2014         12/31/2014      
  301,000       Barrels    ($ 1,832,728 )    D    PG

BP

   Commodity Swap – Oil      03-27-12         6/1/2014         12/31/2014      
  245,000       Barrels    ($ 664,258 )    D    PG

BP

   Commodity Swap – Oil      04-17-14         1/1/2015         12/31/2015      
  360,000       Barrels    ($ 1,921,099 )       PG                     

 

 

      

BP Total

  

               ($ 7,152,377 )                           

 

 

      

 

SCHEDULE 7.19 – 1



--------------------------------------------------------------------------------

Counterparty

   Type    Effective
Date      Term Start
Date      Termination
Date      Notional
Amount or
Volume      Unit of
Measure    Estimated Net
Mark to
Market Value
(as of June 30,
2014)          Credit Support
Agreements *

CIBC

   Commodity Swap – Oil      01-10-13         1/1/2015         12/31/2015      
  360,000       Barrels    ($ 2,388,581 )       PG

CIBC

   Commodity Swap – Oil      07-31-13         1/1/2015         12/31/2015      
  720,000       Barrels    ($ 5,651,534 )       PG

CIBC

   Interest Rate Swap      12-06-11         6/30/2014         11/29/2016       $
20,000,000          ($ 154,437 )                           

 

 

      

CIBC Total

  

            ($ 8,194,553 )                           

 

 

      

Citigroup

   Commodity Swap – Gas      07-03-12         7/1/2014         12/31/2014      
  670,000       MMBTU    ($ 333,720 )       PG

Citigroup

   Commodity Swap – Oil      08-17-10         6/1/2014         12/31/2014      
  126,000       Barrels    ($ 2,423,022 )    D    PG

Citigroup

   Commodity Swap – Oil      09-13-11         6/1/2014         12/31/2014      
  280,000       Barrels    ($ 3,381,812 )    D    PG

Citigroup

   Commodity Swap – Oil      12-15-10         6/1/2014         12/31/2014      
  140,000       Barrels    ($ 1,969,056 )    D    PG

Citigroup

   Commodity Swap – Oil      12-15-10         6/1/2014         12/31/2014      
  127,000       Barrels    ($ 1,802,012 )    D    PG                     

 

 

      

Citigroup Total

  

               ($ 9,909,622 )                           

 

 

      

Credit Suisse

   Commodity Swap – Gas      08-08-12         7/1/2014         12/31/2014      
  930,000       MMBTU    ($ 500,695 )       PG

Credit Suisse

   Commodity Swap – NGL      04-17-14         6/1/2014         12/31/2014      
  175,000       Barrels    ($ 12,403 )    D    PG

Credit Suisse

   Commodity Swap – NGL      04-17-14         6/1/2014         12/31/2014      
  49,000       Barrels    ($ 4,122 )    D    PG

Credit Suisse

   Commodity Swap – NGL      04-17-14         6/1/2014         12/31/2014      
  630,000       Barrels     $ 44,811      D    PG

Credit Suisse

   Commodity Swap – Oil      07-31-13         1/1/2015         12/31/2015      
  360,000       Barrels    ($ 2,829,848 )       PG

Credit Suisse

   Commodity Swap – Oil      08-01-13         1/1/2015         12/31/2015      
  360,000       Barrels    ($ 2,829,848 )       PG                     

 

 

      

Credit Suisse Total

  

            ($ 6,132,104 )                           

 

 

      

Goldman Sachs

   Commodity Swap – Gas      05-04-11         7/1/2014         12/31/2014      
  3,000,000       MMBTU     $ 2,787,598         PG / CSA with
Threshold of Infinity

Goldman Sachs

   Commodity Swap – Gas      05-04-11         7/1/2014         12/31/2014      
  1,500,000       MMBTU     $ 1,879,532         PG / CSA with
Threshold of Infinity

Goldman Sachs

   Commodity Swap – Oil      08-07-12         6/1/2014         12/31/2014      
  280,000       Barrels    ($ 3,376,252 )    D    PG / CSA with
Threshold of Infinity

Goldman Sachs

   Commodity Swap – Oil      08-17-10         6/1/2014         12/31/2014      
  210,000       Barrels    ($ 4,022,384 )    D    PG / CSA with
Threshold of Infinity

Goldman Sachs

   Commodity Swap – Oil Basis      04-14-14         7/1/2014         12/31/2014
        300,000       Barrels     $ 730,371         PG / CSA with
Threshold of Infinity

Goldman Sachs

   Commodity Swap – Oil Basis      04-14-14         7/1/2014         12/31/2014
        300,000       Barrels     $ 559,277         PG / CSA with
Threshold of Infinity

 

SCHEDULE 7.19 – 2



--------------------------------------------------------------------------------

Counterparty

   Type    Effective
Date      Term Start
Date      Termination
Date      Notional
Amount or
Volume      Unit of
Measure    Estimated Net
Mark to
Market Value
(as of June 30,
2014)            Credit Support
Agreements *

Goldman Sachs

   Commodity Swap – Oil Basis      04-17-14         7/1/2014         12/31/2014
        150,000       Barrels     $ 279,639         PG / CSA with
Threshold of Infinity

Goldman Sachs

   Commodity Swap – Oil Basis      04-17-14         7/1/2014         12/31/2014
        150,000       Barrels     $ 279,639         PG / CSA with
Threshold of Infinity                     

 

 

      

Goldman Sachs Total

  

               ($ 882,582 )                           

 

 

      

JPMorgan

   Commodity Swap – Gas      02-17-12         7/1/2014         12/31/2014      
  2,400,000       MMBTU    ($ 690,340 )       PG

JPMorgan

   Commodity Swap – Gas      04-22-14         1/1/2015         12/31/2015      
  6,000,000       MMBTU     $ 601,770         PG

JPMorgan

   Commodity Swap – Gas      05-16-12         7/1/2014         12/31/2014      
  660,000       MMBTU    ($ 314,277 )       PG

JPMorgan

   Commodity Swap – Oil      02-05-13         1/1/2015         12/31/2015      
  360,000       Barrels    ($ 2,322,713 )       PG

JPMorgan

   Commodity Swap – Oil      03-27-12         6/1/2014         12/31/2014      
  245,000       Barrels    ($ 697,356 )      D       PG

JPMorgan

   Commodity Swap – Oil      04-21-14         1/1/2015         12/31/2015      
  360,000       Barrels    ($ 1,885,527 )       PG

JPMorgan

   Commodity Swap – Oil      07-29-13         1/1/2015         12/31/2015      
  720,000       Barrels    ($ 5,694,671 )       PG

JPMorgan

   Commodity Swap – Oil      08-07-12         6/1/2014         12/31/2014      
  175,000       Barrels    ($ 1,993,170 )      D       PG

JPMorgan

   Commodity Swap – Oil      08-16-12         6/1/2014         12/31/2014      
  210,000       Barrels    ($ 2,381,373 )      D       PG

JPMorgan

   Commodity Swap – Oil Basis      04-10-14         7/1/2014         12/31/2014
        900,000       Barrels     $ 2,341,491         PG                     

 

 

      

JPMorgan Total

                  ($ 13,036,166 )                           

 

 

      

Macquarie

   Commodity Swap – Gas      07-22-11         7/1/2014         12/31/2014      
  5,400,000       MMBTU     $ 3,515,486         PG

Macquarie

   Commodity Swap – Oil      12-13-10         6/1/2014         12/31/2014      
  210,000       Barrels    ($ 2,991,704 )      D       PG                     

 

 

      

Macquarie Total

                   $ 523,782                             

 

 

      

Bank of Amer./Merrill Lynch

   Commodity Swap – Oil      07-22-13         1/1/2015         12/31/2015      
  720,000       Barrels    ($ 6,178,380 )       PG

Bank of Amer./Merrill Lynch

   Commodity Swap – Oil      07-29-13         1/1/2015         12/31/2015      
  720,000       Barrels    ($ 5,653,757 )       PG

Bank of Amer./Merrill Lynch

   Commodity Swap – Oil      11-04-10         6/1/2014         12/31/2014      
  210,000       Barrels    ($ 2,640,668 )      D       PG                     

 

 

      

Bank of Amer./Merrill Lynch Total

   

               ($ 14,472,805 )                           

 

 

      

Morgan Stanley

   Commodity Swap – Gas      06-18-13         1/1/2015         12/31/2015      
  6,000,000       MMBTU    ($ 248,145 )       PG

Morgan Stanley

   Commodity Swap – Gas Basis      03-20-14         6/1/2014         12/31/2014
        1,790,000       MMBTU    ($ 100,317 )    D         PG

 

SCHEDULE 7.19 – 3



--------------------------------------------------------------------------------

Counterparty

   Type    Effective
Date      Term Start
Date      Termination
Date      Notional
Amount or
Volume      Unit of
Measure    Estimated Net
Mark to
Market Value
(as of June 30,
2014)          Credit Support
Agreements *

Morgan Stanley

   Commodity Swap – Gas Basis      03-20-14         6/1/2014         12/31/2014
        1,750,000       MMBTU    ($ 53,165 )    D                PG            

Morgan Stanley

   Commodity Swap – Oil      07-29-13         1/1/2015         12/31/2015      
  360,000       Barrels    ($ 2,829,848 )       PG

Morgan Stanley

   Commodity Swap – Oil      07-31-13         1/1/2015         12/31/2015      
  360,000       Barrels    ($ 2,829,848 )       PG

Morgan Stanley

   Commodity Swap – Oil      08-17-10         6/1/2014         12/31/2014      
  350,000       Barrels    ($ 6,733,099 )    D    PG

Morgan Stanley

   Commodity Swap – Oil      09-08-11         6/1/2014         12/31/2014      
  280,000       Barrels    ($ 3,314,259 )    D    PG

Morgan Stanley

   Commodity Swap – Oil      09-15-11         6/1/2014         12/31/2014      
  280,000       Barrels    ($ 3,258,629 )    D    PG

Morgan Stanley

   Commodity Swap – Oil      11-04-10         6/1/2014         12/31/2014      
  210,000       Barrels    ($ 2,694,307 )    D    PG                     

 

 

      

Morgan Stanley Total

  

      ($ 22,061,619 )                           

 

 

      

Shell Trading

   Commodity Swap – Gas      06-27-12         7/1/2014         12/31/2014      
  2,280,000       MMBTU    ($ 1,380,147 )       PG

Shell Trading

   Commodity Swap – Oil      07-22-11         6/1/2014         12/31/2014      
  219,000       Barrels    ($ 49,043 )    D    PG

Shell Trading

   Commodity Swap – Oil      09-13-11         6/1/2014         12/31/2014      
  280,000       Barrels    ($ 3,328,008 )    D    PG

Shell Trading

   Commodity Swap – Oil      09-13-11         6/1/2014         12/31/2014      
  280,000       Barrels    ($ 3,258,470 )    D    PG                     

 

 

      

Shell Trading Total

  

      ($ 8,015,668 )                           

 

 

      

TD Securities

   Commodity Swap – Gas      04-21-14         1/1/2015         12/31/2015      
  3,650,000       MMBTU     $ 374,377         PG

TD Securities

   Commodity Swap – Gas      04-22-14         1/1/2015         12/31/2015      
  2,350,000       MMBTU     $ 288,715         PG

TD Securities

   Commodity Swap – Gas Basis      03-13-14         7/1/2014         12/31/2014
        1,180,000       MMBTU    ($ 137,098 )       PG                     

 

 

      

TD Securities Total

  

       $ 525,993                             

 

 

      

Wells Fargo

   Commodity Swap – Gas      04-12-13         7/1/2014         12/31/2014      
  1,500,000       MMBTU    ($ 511,082 )       PG

Wells Fargo

   Commodity Swap – NGL      04-24-14         7/1/2014         9/30/2014        
45,000       Barrels     $ 26,643         PG

Wells Fargo

   Commodity Swap – NGL      04-24-14         10/1/2014         12/31/2014      
  75,000       Barrels     $ 36,564         PG

Wells Fargo

   Commodity Swap – Oil      02-17-12         6/1/2014         12/31/2014      
  280,000       Barrels    ($ 1,782,448 )    D    PG

Wells Fargo

   Commodity Swap – Oil      03-03-14         1/1/2015         12/31/2015      
  300,000       Barrels    ($ 1,985,454 )       PG

Wells Fargo

   Commodity Swap – Oil      04-04-14         1/1/2015         12/31/2015      
  300,000       Barrels    ($ 1,985,454 )       PG

Wells Fargo

   Commodity Swap – Oil      04-27-11         6/1/2014         12/31/2014      
  41,000       Barrels     $ 74,383      D    PG

Wells Fargo

   Interest Rate Swap      12-06-11         6/30/2014         11/29/2016       $
150,000,000          ($ 1,268,941 )                           

 

 

      

Wells Fargo Total

  

      ($ 7,395,788 )                           

 

 

      

Total Estimated Net Mark-to-Market Value

  

         ($ 118,194,661 )                           

 

 

      

 

SCHEDULE 7.19 – 4



--------------------------------------------------------------------------------

* In addition to any credit support agreements listed in this table, the credit
support (i.e., unsecured guaranty) to the extent provided under either or both
of the Existing Credit Agreements, which credit agreements will be terminated on
the Effective Date

PG indicates an unsecured parent guaranty

D denotes inclusion of June 2014 contracts as they are closed but not yet cash
settled at June 30, 2014

 

SCHEDULE 7.19 – 5



--------------------------------------------------------------------------------

SCHEDULE 9.02

EXISTING DEBT

None

 

SCHEDULE 9.02 – 1



--------------------------------------------------------------------------------

SCHEDULE 9.05

INVESTMENTS

 

•   Investments from time to time in rabbi trusts and VEBA trusts (and the
Investments in such trusts) maintained by the Borrower to fund its obligations
under certain executive deferred compensation plans and certain health and
welfare plans.

 

•   Investments from time to time in a qualified trust (and the Investments
therein) maintained by the Borrower to fund obligations under its qualified
pension plan.

 

•   Borrower maintains insurance contracts with two insurance companies that may
be used for payment of the Borrower’s nonqualified supplemental retirement
plans.

 

SCHEDULE 9.05 – 1